

 
Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.





 
LEASE
 
between
 
ULTRA WYOMING LGS, LLC,
 
as Lessee
 
and
 
PINEDALE CORRIDOR, LP,
 
as Lessor
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

      Page     ARTICLE 1      FUNDAMENTAL LEASE PROVISIONS
1
     
1.1
    Definitions
1
1.2
    Certain Interpretive Provisions
33
      ARTICLE II      LEASE CHARACTERIZATION
33
     
2.1
    Lease Characterization
33
      ARTICLE III      LEASED PROPERTY
34
     
3.1
    Lease of Leased Property
34
3.2
    Additional Encumbrances
35
3.3
    Lessee Other Activities
36
      ARTICLE IV      REPRESENTATIONS AND WARRANTIES
36
     
4.1
    Representations and Warranties of Lessor
36
4.2
    Representations and Warranties of Lessee
37
      ARTICLE V          RENT
38
     
5.1
    Base Rent
38
5.2
    Account for Payment of Base Rent
38
5.3
    Payment to Party Claiming Rent
38
5.4
    Past Due Rent
38
      ARTICLE VI      TAXES AND IMPOSITIONS
38
     
6.1
    Taxes and Impositions
39
6.2
    Payment
39
6.3
    Exclusions from Taxes and Impositions
39
6.4
    Payment of Taxes and Impositions
40
6.5
    Abatements
40
6.6
    Right to Contest Taxes
40
6.7
    Right to Contest Impositions
41
      ARTICLE VII      CONDITION OF LEASED PROPERTY; MAINTENANCE
41
     
7.1
    Lessee Maintenance of Leased Property
41
7.2
    No Trespass
42
      ARTICLE VIII      UTILITIES
42
     
8.1
    Payment of Utility Charges
42
      ARTICLE IX         USE
42
     
9.1
    Lessee Use
42

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

    Page      
9.2
    Operating Requirement
42
      ARTICLE X      PERMITTED CAPITAL IMPROVEMENT AND ADDITIONAL LINES, PARTS
AND LESSEE OTHER ACTIVITIES
42
     
10.1
    Permitted Capital Improvements and Additional Lines
44
10.2
    Replacement of Parts
45
10.3
    Lessee Other Activities
45
      ARTICLE XI      REGULATORY ISSUES
45
     
11.1
    Lessee’s Rights
46
11.2
    Lessor’s Rights
47
11.3
    No Application to Condemnation
47
      ARTICLE XII      MECHANIC’S LIENS
47
     
12.1
    Lessee’s Obligations
47
12.2
    Lessor’s Obligations
47
      ARTICLE XIII      LESSEE PROPERTY
47
     
13.1
    No Lien
47
13.2
    Sole Risk of Lessee
48
13.3
    Lessee’s Ability to Grant Liens on Lessee Property
48
            ARTICLE XIV      INSURANCE
48
     
14.1
    Insurance Coverage
48
14.2
    Insurance Requirements Generally
49
14.3
    Self-Insurance
49
14.4
    Waiver of Subrogation
50
14.5
    No Release from Liability
50
      ARTICLE XV      FIRE AND OTHER CASUALTY
50
     
15.1
    Fire and Other Casualty
50
15.2
    Restoration Conditions
52
      ARTICLE XVI      CONDEMNATION
52
     
16.1
    Condemnation Damages and Awards
52

16.2
    Apportionment of Award, Termination and Purchase Offer
53
16.3
    Restoration Conditions
54
      ARTICLE XVII      LIMITS ON TRANSFERS, ASSIGNMENTS, LEASES AND LIENS
55
     
17.1
    Assignment and Subletting by Lessee
55
17.2
    No Restrictions on Indebtedness or Liens of Lessee or Lessee Guarantors
57
17.3
    Cure Rights Upon Assignee Default
58
     

 
 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

    Page

     
17.4
    Release of Lessee and Lessee Guarantor
58
17.5
    Transfers and Liens by Lessor and Equity Investors
58
      ARTICLE XVIII      LESSEE’S SURRENDER OF LEASED PROPERTY
62
     
18.1
    Surrender
62
      ARTICLE XIX      ASSIGNMENT OF LEASE
62
     
19.1
    Assignment of Lease
62
      ARTICLE XX      MORTGAGE SUBORDINATION AND NON-DISTURBANCE AND NOTICE TO
MORTGAGEE
62
20.1
    Mortgage Subordination
62
     
ARTICLE XXI
INDEMNIFICATION
63
     
21.1
    Indemnification by Lessee
63
21.2
    Release and Indemnification by Lessor
64
21.3
    Concurrent Negligence
65
21.4
    Survival
65
21.5
    Claims Procedure
65
      ARTICLE XXII      ENVIRONMENTAL LAWS
65
     
22.1
    Environmental Undertakings
65
22.2
    Environmental Covenants
65
22.3
    Lessee Environmental Indemnity
66
22.4
    Lessor Environmental Indemnity
66
22.5
    Claims Procedure
67
22.6
    Survival
67
      ARTICLE XXIII      DEFAULTS AND REMEDIES
67
     
23.1
    Lessee Events of Default
67
23.2
    Lessor’s Remedies for a Lessee Event of Default
68
23.3
    Lessor Events of Default
71
23.4
    Lessee’s Remedies for a Lessor Event of Default
72
23.5
    Mitigation of Damages
74
      ARTICLE XXIV      NOTICE
74
     
24.1
    Notices
74
24.2
    Deemed Receipt
75
24.3
    Delivery; Time of Notice
75
     
ARTICLE XXV      RENEWAL AND END OF TERM OPTIONS, RIGHT OF FIRST REFUSAL, AND
                OTHER PREFERENTIAL PURCHASE RIGHTS
76

 
 
iii

--------------------------------------------------------------------------------

 

     

TABLE OF CONTENTS
(continued)

    Page

     
25.1
    Renewal Option
76
25.2
    Lessee as Operator After Term
78
25.3
    Right of First Refusal With Respect to the Transfer of All of the Leased
Property
78
25.4
    Right of First Refusal With Respect to a Lessor Lease Transaction
81
25.5
    Burdensome Buyout
82
25.6
    Application of Certain Right of First Refusal Rights to a Foreclosure Sale
84
      ARTICLE XXVI      MISCELLANEOUS PROVISIONS
84
     
26.1
    Memorandum/Notice of Lease
84
26.2
    Force Majeure
84
26.3
    Consequential Damages
84
26.4
    Holding Over
84
26.5
    Quiet Enjoyment
84
26.6
    Cost and Expense
85
26.7
    Access; Reporting
85
26.8
    Accord and Satisfaction
86
26.9
    Prevailing Party
87
26.10
    Confidentiality
87
26.11
    Consent of Lessor and Lessee
88
26.12
    Permitted Lessee Contests
88
26.13
    Waiver
88
26.14
    Interpretation
89
26.15
    No Derivative Liability
89
26.16
    Successors and Assigns
89
26.17
    No Offer; Entire Agreement
89
26.18
    Headings
89
26.19
    Counterparts
89
26.20
    Governing Law; Venue; Service of Process; Waiver of Jury Trial
90
26.21
    Time of the Essence
90
26.22
    Estoppel Certificates
90
      ARTICLE XXVII      OTHER AGREEMENTS OF LESSOR
91
     
27.1
    Special Purpose Entity; Lessor’s Governing Documents
91
27.2
    Additional Lessor Covenants
91

 
 
iv

--------------------------------------------------------------------------------

 

     

TABLE OF CONTENTS
(continued)
 

    Page

 
 
EXHIBITS
 
EXHIBIT A   
    BLM Easements
 
EXHIBIT B
    Central Gathering Facility Exhibit
 
EXHIBIT C
    Form of Equity Investor Agreement
 
EXHIBIT D
    Estoppel Certificate
 

EXHIBIT E
    Form of SNDA
 
EXHIBIT F-1
    Form of Services Agreement
 
EXHIBIT F-2
    Form of Gathering Agreement
 
EXHIBIT G
    [Intentionally Deleted]
 
EXHIBIT H
    List of Improvements
 
EXHIBIT I
    List of Initial Lessor Loan Document
 
EXHIBIT J
    Lessee Guaranty
 
EXHIBIT K
    Lessor Guaranty
 
EXHIBIT L   
    [Intentionally Deleted]
 
EXHIBIT M
    LGS Pipeline Riser Exhibit
 
EXHIBIT N
    Liquids Gathering System Map
 
EXHIBIT O
    Liquids Gathering System Inlet Flange Photograph
 
EXHIBIT P
    Memo of Lease
       
SCHEDULE 27.1
    SPE
 



 


 


 
v

--------------------------------------------------------------------------------

 

LEASE
 
This Lease (as amended, restated, replaced, supplemented, or otherwise modified
from time-to-time, this “Lease”) is dated as of December __, 2012 (“Effective
Date”) and is made by and between:
 
Lessor:                 PINEDALE CORRIDOR, LP, a Delaware limited partnership
 
and
 
Lessee:                 ULTRA WYOMING LGS, LLC, a Delaware limited liability
company
 
In consideration of the rents and the other terms, covenants and conditions set
forth in this Lease, Lessor leases to Lessee and Lessee leases from Lessor all
of Lessor’s rights, title, and interests in and to the Leased Property (defined
below) upon the following terms and conditions:
 
ARTICLE I.
 
FUNDAMENTAL LEASE PROVISIONS
 
1.1           Definitions.  For all purposes of this Lease, except as may be
expressly set forth herein or unless the context clearly indicates a contrary
intent, the following terms have the following definitions:
 
“Action” means, for any Person, such Person’s filing a petition under the Code,
or initiating a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts.
 
“Actual Daily Product Volume” means for any calendar month [redacted]
transported through the Liquids Gathering System.  For the avoidance of doubt,
Actual Daily Product Volume shall include [redacted] physically transported
through the Liquids Gathering System from Additional Lines, if any, even if such
Additional Lines do not become part of the Leased Property as provided in
Section 10.1.
 
“Actual Knowledge” means (a) with respect to any Ultra Entity Person, as of any
date, the then current actual knowledge of the President, Senior Vice President
of Operations and Chief Financial Officer of Ultra Resources as of such date,
and not any implied, imputed or constructive knowledge of such individuals, and
without any independent investigation or inquiry having been made or any implied
duty to investigate, make any inquiries or review any information, (b) with
respect to Pinedale, as of any date, the then current actual knowledge of the
Chair of the Board, the President and the Principal Accounting Officer of
CorEnergy Infrastructure Trust, Inc. as of such date, and not any implied,
imputed or constructive knowledge of such individuals, and without any
independent investigation or inquiry having been made or any implied duty to
investigate, make any inquiries or review any information, and (c) with respect
to any other Person, as of any date, the then current actual knowledge of the
Responsible Officers of such Person as of such date, and not any implied,
imputed or constructive knowledge of such individuals, and without any
independent investigation or inquiry having been made or any implied duty to
investigate, make any inquiries or review any information. The foregoing
qualification of Actual Knowledge shall in no event give rise to any personal
liability on the part of any such Person or any other officer or employee of
such party or its Affiliates on account of any breach hereunder.
 
“Additional Lines” means such additional easements and rights of way and such
additional gathering lines, distribution or sales lines, and appurtenances that
connect to or adjoin the Leased Property but that are, in all cases, either
upstream or downstream of the Liquids Gathering System, as Lessee may from
time-to-time desire or be required to use, acquire or make.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Additional Rent” means all amounts, costs, expenses, Losses, liabilities,
indemnities and other monetary obligations (including Lessee’s obligation to pay
any interest at the Default Interest Rate hereunder) which Lessee is required to
pay pursuant to the terms of this Lease, other than Base Rent.
 
“Adjustment Date” means the first day of the month following the month in which
the first anniversary of the Effective Date occurs, and every anniversary of
such first day of the month thereafter during the Term.
 
“Adverse Party” means, as of any date, (a) any Person who is, or whose Affiliate
is, an adverse party in any then-existing litigation or arbitration involving
Lessee or an Affiliate of Lessee, (b) any Person who is, or whose Affiliate is,
the potential plaintiff or claimant in any litigation which has been threatened
in writing against Lessee or any Affiliate of Lessee, (c) any Person who (i) is
a substantial investor in Lessee or any Affiliate of Lessee, and (ii) has a
pending proposal to merge with, acquire or takeover Lessee or any Affiliate of
Lessee, which merger, acquisition or other takeover shall not have been approved
by the board of directors of Lessee or such Affiliate or otherwise be perceived
by Lessee or such Affiliate to be hostile to the management of Lessee or such
Affiliate, and (d) any Affiliate of each Person in subsection (c).  Within ten
(10) Business Days after written request therefor from Lessor, Lessee shall
advise Lessor if a Person(s) named by Lessor in such notice is an Adverse Party
within the scope of this definition.
 
“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act and, with respect to a Person,
includes any Subsidiary of that Person.
 
“Agreed FMV Rent” has the meaning given in Section 25.1(b).
 
“Applicable Leased Assets” has the meaning given in Section 25.4(b).
 
“Applicable Legal Requirements” mean all statutes, ordinances, regulations and
codes of any Governmental Authority having jurisdiction, including, without
limitation, zoning, health, fire, safety and building codes, applicable to the
Leased Property (or portion thereof at issue), applicable to Lessee (with
respect only to Lessee’s (rather than Lessor’s) obligations hereunder regarding
compliance with Applicable Legal Requirements), or applicable to Lessor (with
respect only to Lessor’s (rather than Lessee’s) obligations hereunder regarding
compliance with Applicable Legal Requirements).
 
“Auditor’s Report” means, with respect to financial statements or information of
Lessee Guarantor or Lessee required to be delivered pursuant to Section
26.7(b)(ii) (a) the written report of the auditor for Lessee Guarantor or
Lessee, as applicable, with respect to such financial statements or information
(excluding any auditor’s report on internal controls), manually executed by such
auditor, and (b) a manually executed consent of such auditor to the inclusion of
such auditor’s report in filings to be made by Lessor or Lessor Guarantor with
the Securities and Exchange Commission.
 
“Bankruptcy Action” means, with respect to any Person, if such Person:
 
(a)           makes an assignment for the benefit of creditors;
 
(b)           files a voluntary petition in bankruptcy;
 
(c)           is adjudged a bankrupt or insolvent, or has entered against it an
order for relief, in any bankruptcy or insolvency proceedings;
 
(d)           consents to, orchestrates or participates in the orchestration of,
or files a petition or answer seeking for itself, any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation;
 
(e)           files an answer or other pleading admitting or failing to contest
the material allegations of a petition filed against it in any bankruptcy or
insolvency proceeding;
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(f)           seeks, consents to, orchestrates or participates in the
orchestration of, or acquiesces in the appointment of a trustee, receiver,
liquidator, sequestrator, custodian or any similar official of or for such
Person or of all or any substantial part of its properties;
 
(g)           fails to cause the dismissal of any proceeding against such Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation within one
hundred twenty (120) days after the commencement of such proceeding;
 
(h)           fails to cause the vacation or stay of any appointment of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties made without such Person’s consent or acquiescence, within
ninety (90) days after such appointment and, if stayed within such time period,
the vacation of such appointment within ninety (90) days after the expiration of
such stay; or
 
(i)           takes any action in furtherance of any of the foregoing.
 
“Base Daily Product Volume” means the [redacted] transported through the Liquids
Gathering System for the fiscal quarter ending December 31, 2011, being
[redacted] per day.
 
“Base Rent” means (a) during the Initial Term, (i) prior to the first Adjustment
Date, $1,666,667 per month, and (ii) from and after the first Adjustment Date,
[redacted] and (b) during any Renewal Term, the amount determined pursuant to
Section 25.1 hereof.
 
“Beneficial Owner” a Person shall be deemed the “Beneficial Owner” of, and shall
be deemed to “beneficially own” and have “beneficial ownership of” any equity
interests or other securities:
 
(a)           which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
 
(b)           which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Exchange Act), including pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of, or to “beneficially own,” any equity
interest or other security under this subsection (b) as a result of an
agreement, arrangement or understanding to vote such equity interest or other
security if such agreement, arrangement or understanding: (i) arises solely from
a revocable proxy given in response to a public proxy or consent solicitation
made pursuant to, and in accordance with, the applicable provisions of the
General Rules and Regulations under the Exchange Act, and (ii) is not also then
reportable by such Person on a Schedule 13D under the Exchange Act (or any
comparable or successor report); or
 
(c)           which are “beneficially owned,” directly or indirectly, by any
other Person (or any Affiliate thereof) with which such Person (or any of such
Person’s Affiliates) has any agreement, arrangement or understanding (whether or
not in writing), for the purpose of acquiring, holding, voting (except pursuant
to a revocable proxy as described in the proviso to subsection (b) above) or
disposing of any voting equity interests or other securities of Lessor,
 
provided, however, that (A) a Person engaged in business as an underwriter of
securities shall not be deemed the “Beneficial Owner” of or to “beneficially
own” any securities acquired through such Person’s participation in good faith
in a firm commitment underwriting, and (B) the existence of rights of first bid,
pre-emptive rights, drag along rights, or tag along rights set forth in the
Lessor’s Governing Documents shall not themselves cause one Person to be deemed
the Beneficial Owner of Lessor Equity Interests held by one or more other Equity
Investors.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
“BLM” means the United States Department of the Interior Bureau of Land
Management, Wyoming State Office.
 
“BLM Easements” means the easements, rights of way and agreements listed in
Exhibit A, the rights of the holder thereunder having been assigned to Lessee by
Ultra Resources, and as subsequently assigned to Lessor by Lessee by assignment
documents dated as of the Effective Date.
 
“Burdensome Buyout Lease Termination Date” has the meaning given in Section
25.5(c).
 
“Burdensome Buyout Notice” has the meaning given in Section 25.5(a).
 
“Burdensome Buyout Response Notice” has the meaning given in Section 25.5(b).
 
“Burdensome Event” means any one or more of the following events or
circumstances: (a) Lessee has been or will be obligated to make indemnity
payments or expenditures or take Corrective Action in respect of Lessee’s
Environmental Liabilities under Article XXII of this Lease in excess of fifty
percent (50%) of the Insured Value and any such amounts payable in the future
would be avoided by termination of this Lease, (b) Lessee has been or will be
obligated to make payments or expenditures as a result of compliance with
changes in Applicable Legal Requirements, practices, or standards under this
Lease in excess of fifty percent (50%) of the Insured Value and any such amounts
payable in the future would be avoided by termination of this Lease, (c) there
is a change in Applicable Legal Requirements, or industry practices or standards
which (i) requires modification of any part of the Leased Property, the cost of
which Lessee reasonably anticipates to be in excess of fifty percent (50%) of
the Insured Value, or (ii) makes Lessee’s use of the Leased Property under the
terms of the Lease uneconomic, or (d) Lessee’s use of the Leased Property for
its intended purposes becomes, in Lessee’s sole but reasonable judgment,
uneconomic.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas, are authorized or
required by law to remain closed.  If the last day of any time period under this
Lease, or the last day for performance of any obligation, or for giving any
notice, or for taking any other action under this Lease falls on a day that is
not a Business Day, then the last day of such time period shall be extended to
the first day thereafter that is a Business Day.
 
“Capital Improvements” means such alterations, additions and replacements to any
of the Improvements or Personal Property as Lessee may from time-to-time desire
or be required to make.
 
“Casualty Date” means the date fire or other casualty damages any portion of the
Improvements or Personal Property.
 
“Casualty Proceeds” means the insurance proceeds actually received by or payable
to Lessee with respect to a fire or other casualty of the Leased Property, but
excluding from such insurance proceeds (a) Lessee’s reasonable third party costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
collecting same, (b) as of any date, proceeds previously paid to Lessee and used
to repair, restore or replace the Leased Property as a result of such fire or
other casualty, and (c) the proceeds of any business interruption or similar
insurance with respect to such fire or other casualty.
 
“Casualty Response Notice” has the meaning assigned to such term in Section
15.1(c).
 
“Casualty Termination Date” has the meaning assigned to such term in Section
15.1(d).
 
“Central Gathering Facility” or “CGF” means each of the four locations within
the Liquids Gathering System at which condensate, produced water, and associated
natural gas is collected and separated for sale and transport off the subject
location or alternatively, in the case of associated natural gas, used for
 
 
 
4

--------------------------------------------------------------------------------

 
 
fuel or flared on the subject location, as of the Effective Date and as such
locations may be modified after the Effective Date as permitted by this
Lease.  A legal description of each of CGF#1, CGF#2, CGF#3 and CGF#4 as of the
Effective Date is set out on the attached Exhibit B.
 
CGF#1:  means the Central Gathering Facility identified in the "Identification"
header on Exhibit B attached hereto as "Central Gathering Facility #1".
 
CGF#2:  means the Central Gathering Facility identified in the "Identification"
header on Exhibit B attached hereto as "Central Gathering Facility #2".
 
CGF#3:  means the Central Gathering Facility identified in the "Identification"
header on Exhibit B attached hereto as "Central Gathering Facility #3".
 
CGF#4:  means the Central Gathering Facility identified in the "Identification"
header on Exhibit B attached hereto as "Central Gathering Facility #4".
 
“Code” means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et seq., as
amended.
 
“Competitor” means, as of any date, (a) any Person engaged in the business of
exploration or production of oil or gas, and (b) for so long as an Ultra Entity
Person is Lessee, any Person for whom the performance of the types of services
commonly known as the midstream services, which services generally include
gathering, fractionating, storing, transporting and marketing of oil, natural
gas and natural gas liquids, is the primary or a significant source of revenue,
and (c) any Affiliate of any Persons described in subsections (a) – (b), above.
 
“Condensate” means liquid hydrocarbons.
 
“Condensate Loading Point” means the condensate loading coupling off each
condensate storage tank located on a Central Gathering Facility as of the
Effective Date, and as the Condensate Loading Points may be modified as
permitted by this Lease.
 
“Condensate Terminus Point” means the (a) inlet flange for each LACT Unit
Facility, and (b) each Condensate Loading Point as of the Effective Date, and as
they may be modified as permitted by this Lease.
 
“Confidential Information” means (a) all Proprietary Information, and (b) all
other information furnished to Lessor by or on behalf of Lessee, Lessee
Guarantor or any of their respective Affiliates prior to, on or after the
Effective Date and designated as confidential.  Notwithstanding the foregoing,
Confidential Information shall not include information that is publicly
available other than as a result of actions in violation of Section 26.10
hereof.
 
“Control” or any derivation thereof has the meaning set forth in Rule 12b-2
under the Exchange Act.  “Controlling” and “Controlled” have meanings
correlative thereto.
 
“Controlling Lease Rights” means the voting or other rights a Person possesses
or exercises, directly or indirectly, which allows or would allow such Person to
Control a vote on, consent to, approval of or blocking of decisions made by
Lessor with respect to actions, decisions, approvals, waivers, consents,
declarations of default, exercise of remedies or other matters under this Lease,
whether through ownership of securities, the ability to exercise voting power,
by contract, arrangement, understanding, course of conduct or otherwise;
provided that for purposes of Section 17.5(a)(v), Sections 17.5(b) and (c), and
Section 27.1(b), each Disqualified Person shall be deemed to Control the Lessor
Equity Interests Beneficially Owned by each other Disqualified Person.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Corrective Action” means environmental investigation and/or remediation,
including Phase II testing, sampling, engineering, consulting, reporting, active
remediation, passive remediation, monitoring and risk assessment or any
combination of these activities.
 
“County and State Permits” means Lessor’s right, title and interest, as
assignee, under that certain Partial Assignment of County Permits and State
License from Ultra Wyoming, Inc., to Lessor, dated as of the Effective Date and
recorded in the Official Records of Sublette County, Wyoming, with respect to
the following:


(a)           Application for Utility Crossing Sublette County, Wyoming, with
Ultra Resources, Inc., dated 3/26/2010, to locate utility distribution or
transmission lines within a County Road ROW, County Rd No 23-106, Legal: SW 1/4
SE ¼, Section 14, Township 31N, Range 109W.


(b)           Application for Utility Crossing Sublette County, Wyoming, with
Ultra Resources, Inc., dated 3/26/10, to locate utility distribution or
transmission lines within a County Road ROW, County Rd No 23-106, Legal: NE 1/4
NE ¼, Section 13, Township 31N, Range 109W.


(c)           Application for Utility Crossing Sublette County, Wyoming, with
Ultra Resources, Inc., dated 3/26/10, to locate utility distribution or
transmission lines within a County Road ROW, County Rd No 23-106, Legal: SE 1/4
NW ¼, Section 13, Township 31N, Range 109W.


(d)           Application for Utility Crossing Sublette County, Wyoming, with
Ultra Resources, Inc., dated 3/26/10, to locate utility distribution or
transmission lines within a County Road ROW, County Rd No 23-106, Legal: SE 1/4
SE ¼, Section 7, Township 31N, Range 108W.


(e)           License dated April 21, 2010, between the Transportation
Commission of Wyoming and its Wyoming Department of Transportation and Ultra
Resources, Inc., regarding four fiberspar pipelines with respect to WYDOT
Highway 351, and located in Section 4, Township 30N, Range 108W, Milepost
18.715.


“Current Lease Term End” means the end of the then current Term assuming that
there will not be a Renewal Term at the end thereof.
 
“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time-to-time in effect and affecting the
rights of creditors generally.
 
“Default Interest Rate” means, for any period, (a) with respect to any
obligation of (i) any Ultra Entity Person, and (ii) any other Lessee or Lessee
Guarantor hereunder if as of the date of such Lessee’s acquisition of the
leasehold estate under this Lease either such Lessee or Lessee Guarantor is an
Investment Grade Person, and their respective Affiliates, the lesser of (A)  the
annual rate of two percent (2%) over the average base, non-default rate of
interest for such period (and without imputation of any gross-up components or
default interest), under such Person’s Indebtedness which is Material Debt and
which is held by a third party not an Affiliate of such Person, or, if such
Person does not have any such Material Debt, then the Prime Rate for such
period, and (B) the highest rate permitted by Applicable Legal Requirements, and
(b) with respect to any obligation of Pinedale or any of its Affiliates, the
lesser of (i)  the annual rate of two percent (2%) over the average base,
non-default rate of interest for such period (and without imputation of any
gross-up components or default interest), under the Permitted Indebtedness of
such Person which is held by a third party not an Affiliate of such Person or,
if such Person does not have any such Permitted Indebtedness, then the Prime
Rate for such period, and (ii) the highest rate permitted by Applicable Legal
Requirements, and (c) with respect to any other Lessee, Lessee Guarantor, Lessor
or Lessor Guarantor with respect to their respective obligations under or
related to this Lease, the lesser of (i) the annual rate of six
 
 
 
6

--------------------------------------------------------------------------------

 
 
percent (6%) over the Prime Rate for such period, and (ii) the highest rate
permitted by Applicable Legal Requirements.
 
“Designation Notice” has the meaning given in Section 25.1(c).
 
“Discount Rate” means the greater of (a) the interest rate (on the date of
termination of this Lease by Lessor pursuant to its remedies under Section
23.2(a)(i)) on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published by the Federal
Reserve Bank of New York, plus one half of one percent (0.5%), and (b) the Prime
Rate on the date of termination of this Lease by Lessor pursuant to its remedies
under Section 23.2(a)(i).
 
“Disqualified Person” means, as of any date, (a) so long as an Ultra Entity
Person is the Lessee, each Ultra Designated Party, (b) each Competitor, and (c)
each Adverse Party.  Notwithstanding the foregoing, for so long as (i) both (A)
Pinedale Corridor, LP, is the Lessor under this Lease, and (B) Pinedale
Corridor, LP, is owned, in whole or in part, by direct or indirect subsidiaries
of CorEnergy Infrastructure Trust, Inc., then no direct or indirect wholly owned
subsidiary of CorEnergy Infrastructure Trust, Inc., shall be a Disqualified
Person for purposes of this Lease, and (ii) both (A) Pinedale Corridor, LP, is
the Lessor under this Lease, and (B) Pinedale Corridor, LP, is owned, in whole
or in part, by direct or indirect subsidiaries of Prudential Financial, Inc.,
then no direct or indirect wholly owned subsidiary of Prudential Financial,
Inc., shall be a Disqualified Person for purposes of this Lease.
 
“Due Date for Other Additional Rent” has the meaning given in Section 5.4.
 
“Easement Rights” means, collectively (a) the right, title and interest in the
BLM Easements conveyed to Lessor pursuant to the Purchase Agreement, (b) the
right, title and interest in the Jensen Easements conveyed to Lessor pursuant to
the Purchase Agreement, and (c) the right, title and interest conveyed to Lessor
pursuant to the Easement Agreement and Transfer of Improvements (Nerd Farm)
pursuant to the Purchase Agreement (but exclusive of the Improvements
transferred pursuant to such Easement Agreement and Transfer of Improvements).
 
“Easements” means the BLM Easements, the Jensen Easements and the Nerd Farm
Easement.
 
“Effective Date” has the meaning specified in the preamble.
 
“Effective Date Recorded Documents” means all restrictions and charges created
or imposed pursuant to documents and instruments recorded in the Official
Records against the Leased Property as of the time of conveyance of the Leased
Property by Ultra Wyoming, Inc., to Lessor pursuant to the Purchase Agreement.
 
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees, and
other legally enforceable requirements relating to (a) pollution or protection
of the environment or natural resources, (b) any actual or threatened
depositing, spilling, leaking, pumping, pouring, placing, emitting, discarding,
abandoning, emptying, discharging, migrating, injecting, escaping, leaching,
dumping or disposing into the environment of, or any exposure to, any Hazardous
Materials, or (c) the generation, manufacture, processing, distribution, use,
treatment, storage, transport, disposal or handling of any Hazardous Materials;
including the federal Comprehensive Environmental Response, Compensation and
Liability Act, the Superfund Amendments and Reauthorization Act, the Resource
Conservation and Recovery Act, the Clean Air Act, the Clean Water Act, the Safe
Drinking Water Act, the Toxic Substances Control Act, the Oil Pollution Act of
1990, the Federal Hazardous Materials Transportation Law, the Marine Mammal
Protection Act, the Endangered Species Act, and the National Environmental
Policy Act.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
“Equity Investor” means any Person that beneficially owns any Equity Investor
Interest.
 
“Equity Investor Agreement” means (a) that certain Equity Investors Agreement
entered into as of the Effective Date among Lessor, Lessee, CorEnergy
Infrastructure Trust, Inc., Pinedale GP, Inc., and Ross Avenue Investments, LLC,
and as the same may be subsequently amended, supplemented or restated, and (b)
each subsequent Equity Investors Agreement to be entered into after the
Effective Date between (i) Lessor, (ii) Lessee, (iii) each owner of a Lessor
Equity Interest, and (iv) the respective applicable Affiliates of Lessor and
each Lessor Equity Interest Owner to the extent such Affiliate is (or Affiliates
are) required to guaranty the obligations of such Person(s) under the Equity
Investor Agreement as a result of the application of the definition of the term
“Permitted Controller of Lease Rights” to such Person(s), in substantially the
form of Exhibit C hereto (but with (A) the last sentence of the defined term
“Transfer” therein deleted, and (B) the last sentence of Section 2.7(b) therein
and Exhibit D thereto shall be deleted), and in each case as the same may be
subsequently amended, supplemented or restated.
 
“Equity Investor Interest” means each beneficial ownership interest in equity of
the Lessor.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Estimates” has the meaning given in Section 25.1(c).
 
“Excess Product Volume Factor” means for any calendar month during the Term from
and after the first Adjustment Date, the greater of [redacted].
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Matters” has the meaning given in Section 6.3.
 
“Exclusions from Lessee’s Indemnification Obligations” has the meaning given in
Section 21.1(a).
 
“Fair Market Rent” means, with respect to the Leased Property during the
proposed Renewal Term (or, for purposes of Lessor’s Lease termination remedy
during the continuance of a Level 1 Lessee Default, during the portion of the
Term which would have occurred after termination of this Lease as a result of
such Level 1 Lessee Default), that rental rate that is a fair market value
rental rate that would apply assuming that the Leased Property is exposed on the
open market as a rental property for the proposed Renewal Term (or, with respect
to termination of this Lease by Lessor as a result of a Level 1 Lessee Default,
during the portion of the Term which would have occurred after such termination
of this Lease), taking into account all relevant factors.  The Fair Market Rent
will be assumed to be a monthly rent payable in advance on the first day of each
calendar month.  The Fair Market Rent may, but is not required to, follow the
model of the current rent structure, i.e., having Base Rent.
 
“Fair Market Rent Determination Notice” has the meaning given in Section
25.1(c).
 
“Fair Market Value” or “fair market value” means the price that would be agreed
on between a willing buyer and a willing seller, with neither being required to
act, and both having reasonable knowledge of the relevant facts.
 
“Flash Gas Terminus Point” means (a) with respect to CGF#1 , CGF #3, and CGF #4,
the dehydrator located on each such Central Gathering Facility; and (b) with
respect to CGF #2, the gas outlet flange on the Effective Date on (i) each
three-phase heated separator located on CGF #2, (ii) each condensate
 
 
8

--------------------------------------------------------------------------------

 
storage tank located on CGF #2, and (iii) each water storage tank located on CGF
#2, in each case, as of the Effective Date, and as they may be modified as
permitted by this Lease.
 
“Flow and Volume Information” means the flow and volume information of the type
to be furnished by Lessee pursuant to Section 26.7(b)(i).
 
“Force Majeure” has the meaning given in Section 26.2.
 
“Four Quarters Lessor EBITDA” means, on any date, Lessor EBITDA for the four
fiscal quarters ending on such date, or if such date is not the last day of
Lessor’s fiscal quarter, ending on the most recent March 31, June 30, September
30 or December 31, in all events assuming payment of Base Rent by Lessee as
required by this Lease; provided that if Lessor elects to pay for a
Non-Removable Addition or a Removable Addition under Article X, Four Quarters
Lessor EBITDA for any four fiscal quarter period shall be calculated on a pro
forma basis to give effect to any such Non-Removable Addition or Removable
Addition completed during such period as if such Non-Removable Addition or
Removable Addition had been completed on the first day of such period.
 
“GAAP” means generally accepted accounting principles in effect from
time-to-time in the United States of America.
 
“Gathering Agreement” means the Gathering Agreement in the form attached hereto
as Exhibit F-2.
 
“Good Condition and Repair” means good condition and repair consistent with (a)
Lessee’s past practices and industry standards, and (b) the condition and repair
that a reasonably prudent operator would maintain for a gathering system of
similar size, nature, use, age and location.
 
“Governing Documents” means (a) with respect to Pinedale Corridor, LP, the First
Amended and Restated Limited Partnership Agreement of Lessor dated as of the
Effective Date, and the Certificate of Limited Partnership of Lessor executed on
November 30, 2012, and filed with the Delaware Secretary of State on December 3,
2012, (b) with respect to a Person that is a limited partnership, its limited
partnership agreement and certificate of limited partnership, (c) with respect
to a Person who is a general partnership, its partnership agreement, (d) with
respect to a Person who is a limited liability company, its limited liability
company agreement, together with its certificate of formation and any operating
agreement, regulations and similar agreements or documents of such Person, (e)
with respect to a Person who is a corporation, its articles of organization and
bylaws, together with any shareholders agreement and similar agreements and
documents of such Person, (f) in the case of any other form of entity, its
organizational agreements, certificates and documents, and (g) in each case,
with respect to subsections (a) –(f), as such agreements, certificates and
documents may be amended and/ or restated from time-to-time, subject however to
the limitations on amendments set forth herein.
 
“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over any of
the Leased Property, applicable to Lessee (with respect only to Lessee’s (rather
than Lessor’s) obligations hereunder regarding compliance or interaction with
Governmental Authority), or applicable to Lessor (with respect only to Lessor’s
(rather than Lessee’s) obligations hereunder regarding compliance or interaction
with Governmental Authority).
 
“Hazardous Materials” means (a) any substance that is designated as a hazardous
waste, solid waste, hazardous material, pollutant, contaminant or toxic or
hazardous substance, as those terms are used in the Comprehensive Environmental
Response, Compensation, and Liability Act, (b) any petroleum, petroleum
hydrocarbons, petroleum products, petrochemical products and any components,
fractions or derivatives
 
9

--------------------------------------------------------------------------------

 
thereof, any oil or gas exploration or production waste, and any natural gas,
synthetic gas, and any mixtures thereof, and (c) radioactive materials or
polychlorinated biphenyls.
 
 “Impositions” mean, collectively, all charges, fees and expenses imposed on the
Leased Property under any Easement or any other Record Agreement during and
accruing with respect to the Lease Term, but excluding in any event all Excluded
Matters.
 
“Improvements” means all of the improvements and fixtures used directly in
connection with the Liquids Gathering System including, without limitation, any
and all surface and/or subsurface pipelines, surface and/or subsurface machinery
and equipment, line pipe, pipe connections, fittings, flanges, welds, or other
interconnections, valves, control and monitoring equipment, cathodic or
electrical protection units, by-passes, regulators, drips, treating equipment,
dehydration equipment, separation equipment, processing equipment, condensate
and water storage tanks and other storage facilities, generators, gas
compressors, vapor recovery units, combustors, flares, storage sheds, towers,
gas and electric fixtures, radiators and heaters, in each case that are
downstream of the inlet flange to each LGS Pipeline Riser and that are upstream
of each LGS Terminus Point, including any of the foregoing described on the
attached Exhibit H, but specifically excluding (a) any of the facilities,
improvements and fixtures located upstream of the inlet flange to each LGS
Pipeline Riser (an example of such an inlet flange is shown, for the parties
convenience, on the photograph on the attached Exhibit O), and (b) any of the
facilities, improvements or fixtures located downstream of each LGS Terminus
Point, except in each case to the extent explicitly described on Exhibit H.  The
term “Improvements” includes all of the improvements and fixtures which are a
part of the Liquids Gathering System as described herein, regardless of whether
they are included or properly described in Exhibit H.
 
“Indebtedness” means with respect to a Person, such Person’s (a) liabilities for
borrowed money, (b) liabilities for the deferred purchase price of property
acquired by it (excluding accounts payable arising in the ordinary course of
businesses), (c) obligations that are required to be accounted for as capital
leases on a balance sheet under GAAP (and the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP), and (d)
guaranty obligations with respect to liabilities of another Person of the type
described in the preceding subsections (a)-(c).
 
“Indemnified Party” means a Lessor Indemnified Party or a Lessee Indemnified
Party, as applicable.
 
“Indemnifying Party” has the meaning given in Section 21.3.
 
“Independent Appraiser” means an independent valuation firm with at least five
(5) years’ experience in undertaking valuations of gas or other commodity
pipeline properties.
 
“Independent Director” means in the case of a corporation, a natural person
provided by a nationally-recognized company that provides professional
independent directors who has not been, and during the continuation of his or
her service as Independent Director is not, directly or indirectly:
 
(a)           an employee, manager, stockholder, director, member, partner,
officer, attorney or counsel of the corporation or any of its Affiliates (other
than his or her service as an Independent Director of the corporation);
 
(b)           a creditor, customer of, or supplier or other Person who derives
any of its purchases or revenues from its activities with the corporation or any
of its shareholders or Affiliates (other than his or her service as an
Independent Director if such Person has been provided by a nationally-recognized
company that provides professional independent managers);
 
(c)           a Person controlling or under common control with any such
employee, manager, stockholder, director, member, partner, officer, attorney,
counsel, customer, supplier or other Person; or
 
(d)           any member of the immediate family (including a grandchild or
sibling) of a person described in subsections (a), (b) or (c) immediately above.
 
A natural person who otherwise satisfies the foregoing definition shall not be
disqualified from serving as an Independent Director of the corporation because
such person is an independent director of a “Special Purpose Bankruptcy Remote
Entity” affiliated with the corporation that does not own a direct or indirect
equity interest in the corporation if such individual is an independent director
provided by a nationally-recognized company that provides professional
independent directors.
 
“Independent Manager” means in the case of a limited liability company, a
natural person provided by a nationally-recognized company that provides
professional independent managers who has not been, and during the continuation
of his or her service as Independent Manager is not, directly or indirectly:
 
(a)   an employee, manager, stockholder, director, member, partner, officer,
attorney or counsel of the limited liability company or any of its Affiliates
(other than his or her service as an Independent Manager of the limited
liability company);
 
(b)           a creditor, customer of, or supplier or other Person who derives
any of its purchases or revenues from its activities with the limited liability
company or any of its members or Affiliates (other than his or her service as an
Independent Manager if such Person has been provided by a nationally-recognized
company that provides professional independent managers);
 
(c)           a Person controlling or under common control with any such
employee, manager, stockholder, director, member, partner, officer, attorney,
counsel, customer, supplier or other Person; or
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           any member of the immediate family (including grandchildren or
siblings) of a person described in subsections (a), (b) or (c) immediately
above.
 
A natural person who otherwise satisfies the foregoing definition shall not be
disqualified from serving as an Independent Manager of the limited liability
company because such person is an independent manager of a “Special Purpose
Bankruptcy Remote Entity” affiliated with the limited liability company that
does not own a direct or indirect equity interest in the limited liability
company if such individual is an independent manager provided by a
nationally-recognized company that provides professional independent managers.
 
“Index” means the Consumer Price Index which is designated for the applicable
month of determination as the United States City Average for All Urban
Consumers, All Items, Not Seasonally Adjusted, with a base period equaling 100
in 1982-1984, as published by the United States Department of Labor’s Bureau of
Labor Statistics or any successor agency.
 
“Index Adjustment” means the quotient (expressed as a percentage) of (a) the
change, if any, between (i) the average of the Index for the twelve months ended
two months prior to the applicable Adjustment Date, and (ii) the average of the
Index for the twelve months ended fourteen months prior to such Adjustment Date
(the “Base Index”), and (b) the Base Index.  If the statistics are not available
or if publication of the Index is modified or discontinued in its entirety, the
Index Adjustment shall be determined on the basis of an index chosen by Lessor
as a comparable and recognized index of the purchasing power of the United
States consumer dollar published by the United States Department of Labor or
other governmental agency.  If the Index contemplated herein is not reported for
the months required for the calculation set forth above, the parties agree to
use the Index reported for the month(s) nearest preceding the month(s) required
for such calculation.
 
“Initial Lessor Loan” means the Indebtedness evidenced and secured by the
Initial Lessor Loan Documents.
 
“Initial Lessor Loan Documents” means the documents and instruments listed on
Exhibit I.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Initial Term” means that period beginning on the Effective Date and ending on
the last day of the 180th full calendar month thereafter.
 
“Insured Value” means the full replacement cost of the Improvements and Personal
Property as determined (a) if Lessee carries fire and casualty property
insurance with respect to the Leased Property, by Lessee’s property insurer from
time-to-time for purposes of issuing the property insurance required to be
carried by Lessee under this Lease, and (b) if Lessee self-insures for fire and
casualty loss or damage to the Leased Property and has no third party property
insurer for such loss or damage to the Leased Property, by Lessee, determined in
good faith.
 
“Investment Grade Person” means (a) a Person that has a long term issuer
corporate credit rating or long-term unsecured debt rating of “BBB-” or higher
from Standard & Poor’s or Fitch, or “Baa3” or higher from Moody’s Investor
Service Inc., 2 or better from the National Association of Insurance
Commissioners or an equivalent rating from another nationally recognized rating
agency, or (b) an Affiliate of such Person whose obligations under this Lease
are guaranteed by such Person.
 
“Involuntary” and “Involuntarily” includes, with respect to a Transfer or Lien,
any transaction, proceeding or action by or in which Lessor or an Equity
Investor is involuntarily deprived or involuntarily divested of any right, title
or interest in and to its applicable property, rights or interests (including
any seizure under levy of attachment or execution, transfer in connection with
bankruptcy or other court proceeding to a trustee or receiver or other officer
or agency or any transfer to a state or to a public officer or agency pursuant
to any statute pertaining to escheat or abandoned property).
 
“Jensen Easements” means the following easements: (a) that certain Grant of
Pipeline Easements dated June 24, 2010, recorded in Book 95, Page 423 of the
Official Public Records, from Mary Kay Jensen, as grantor, to Ultra Resources,
as grantee, and (b) that certain Grant of Pipeline Easements dated June 24,
2010, in Book 95, Page 418 of the Official Public Records, from Mary Kay Jensen,
as personal representative of the Estate of John Wayne Jensen, individually, as
grantor, to Ultra Resources, as grantee, as both such easements were assigned by
Ultra Resources to Lessee, and as such easements were further partially assigned
to Lessor pursuant to that certain Partial Assignment of Easements and Transfer
of Improvements (LGS) [Jensen Easements] from Lessee, as assignor, to Lessor, as
assignee, dated as of the Effective Date and recorded in the Official Public
Records.
 
“LACT Unit Facilities" means the condensate pump, meter and sales point as well
as the associated equipment downstream of the inlet risers to any Lease
Automated Custody Transfer Unit located on a Central Gathering Facility as of
the Effective Date, and as they may be modified as permitted by this Lease
 
“Land” means the land underlying, subject to and covered by the Easement Rights.
 
“Lease” has the meaning given in the preamble.
 
“Lease Assignment” means a Transfer by Lessee of its interest under this Lease
or its interest in the Leased Property hereunder but excluding in any event any
change or other circumstance which is a Non-Consent Matter.
 
“Leased Property” means the Liquids Gathering System, the Personal Property and
the County and State Permits.
 
“Lessee” has the meaning given in the preamble.
 
“Lessee Casualty Termination Notice” has the meaning given in Section 15.1(b).
 
 
12

--------------------------------------------------------------------------------

 
 
“Lessee Condemnation Proceeds” has the meaning given in Section 16.1(a).
 
“Lessee Taking Termination Notice” has the meaning given in Section 16.2(b).
 
“Lessee Environmental Liabilities” means Losses arising or resulting from (a)
the actual presence, use, storage, generation or Release of any Hazardous
Materials on, under, from or at the Leased Property or any portion thereof
during the Lease Term for which Lessee or Lessor has any legal obligation, (b)
allegations made in writing by a third party not Lessor, another Lessor Party or
a Lessor Lender (but only so long as neither Lessor, any Lessor Party nor any
Lessor Lender has affirmatively caused such third party to raise such allegation
unless such allegation is required to be made by such third party under
applicable law) regarding the presence, use, storage, generation or Release of
any Hazardous Materials on, under, from or at the Leased Property or any portion
thereof during the Lease Term for which Lessee or Lessor has any legal
obligation, or (c) any violation of Environmental Laws occurring during the
Lease Term at or adversely affecting any portion of the Leased Property for
which Lessee or Lessor has any legal obligation, but excluding in any case with
respect to subsections (a), (b) and (c), all Lessor Environmental Liabilities,
all Excluded Matters and the matters described in Section 21.1(a)(A)-(I) and
Section 21.1(b).  It is further understood and agreed that Lessee Environmental
Liabilities shall not in any event include any such matters or claims arising or
occurring prior to the Effective Date, all of which such pre-Effective Date
matters and claims shall be governed exclusively by the terms and conditions of
such Purchase Agreement.
 
“Lessee Event of Default” has the meaning given in Section 23.1.
 
“Lessee Guarantor” means Ultra Petroleum and any successor Lessee Guarantor
executing a Lessee Guaranty until any such Person is released from further
liability upon a Lease Assignment as provided in Section 17.4.  For avoidance of
doubt, the term “Lessee Guarantor” does not include Ultra Resources.
 
“Lessee Guaranty” means that certain Lessee Guaranty executed by Ultra Petroleum
and dated as of the Effective Date and any subsequent Lessee Guaranty executed
after the Effective Date and in substantially the form of Lessee Guaranty
attached as Exhibit J unless and until the Lessee Guarantor under such Lessee
Guaranty is released to the extent provided in Section 17.4.  For avoidance of
doubt, the term “Lessee Guaranty” does not include the Resources Guaranty.
 
“Lessee Indemnified Parties” means Lessee, Lessee Guarantor, Ultra Resources and
their respective Related Parties (solely in their capacity as such), and
permitted successors and assigns of any of the foregoing, including any
permitted successors by merger, consolidation or acquisition of all or
substantially all of the Lessee’s rights under this Lease.
 
“Lessee Other Activities” shall have the meaning assigned to such term in
Section 3.3.
 
“Lessee Party” means Lessee, any direct or indirect owner of Lessee, and their
respective officers, employees, agents, servants or assignees.
 
“Lessee Property” means (a) the Permitted Capital Improvements and Additional
Lines which Lessor does not purchase and which, accordingly, do not become a
part of the Leased Property during the Lease Term as provided in Section 10.1,
and (b) the other real and personal property now or hereafter owned or used by
Lessee or its Affiliates in connection with operation of the Leased Property
upstream or downstream of the Liquids Gathering System by Lessee or its
Affiliates or in connection with Lessee Other Activities.
 
“Lessee Termination and Purchase Offer Rights” means Lessee’s Lease termination
and purchase offer rights under Article XV (Casualty), Article XVI
(Condemnation) and Section 25.5 (Burdensome Buyout).
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Lessee’s Possession” means, with respect to information, records, property,
documents and materials, only such information, records, property, documents and
materials as may be in the actual possession or control of Lessee or its
Affiliates, and without including any information or materials in the possession
or control of a third Person or any agent of Lessee or its Affiliates.
 
“Lessor” has the meaning given in the preamble.
 
“Lessor EBITDA” means the sum of Lessor’s net income plus, to the extent
deducted in the calculation of net income, (a) income taxes, (b) interest
expense, (c) amortization and depreciation, (d) Level 1A Lessor Default Payment
Amount, and (e) amounts offset against Base Rent under Section
23.4(a)(vii).  Lessor’s net income, interest expense and amortization and
depreciation shall be determined in accordance with GAAP.
 
“Lessor Environmental Liabilities” means Losses arising or resulting from any of
the following (a) the actual presence, use, storage, generation or Release of
any Hazardous Materials on, under, from or at the Leased Property or any portion
thereof during the Lease Term if and to the extent caused by or resulting from
the negligence or willful misconduct of Lessor, any other Lessor Party or any
Lessor Lender, (b) allegations made in writing by a third party not Lessee or
another Lessee Party (but only so long as neither Lessee nor any Lessee Party
has affirmatively caused such third party to raise such allegation unless such
allegation is required to be made by such third party under applicable law)
regarding the presence, use, storage, generation or Release of any Hazardous
Materials on, under, from or at the Leased Property or any portion thereof
during the Lease Term for which Lessee or Lessor has any legal obligation, if
and to the extent caused by the negligence of willful misconduct of Lessor, any
other Lessor Party or any Lessor Lender, or (c) any violation of Environmental
Laws occurring during the Lease Term at or adversely affecting any portion of
the Leased Property for which Lessee or Lessor has any legal obligation if and
to the extent caused by the negligence or willful misconduct of Lessor, any
other Lessor Party or any Lessor Lender, but excluding in any case with respect
to subsections (a), (b) and (c), all Lessee Environmental Liabilities.
 
“Lessor Equity Interests” means the equity interests issued by Lessor including,
as applicable, any general or limited partnership interests, limited liability
company membership interests, common or preferred stock, or other interest which
would be classified as equity on Lessor’s balance sheet under GAAP and any right
to acquire such equity interests in Lessor, including upon conversion or
exercise of securities.  References herein to a percentage of Lessor Equity
Interests means Lessor Equity Interests which confer on the holder thereof the
right to vote the applicable percentage of votes for the election of directors
or similar governing body, or to receive the applicable percentage of dividends,
distributions, including liquidating distributions or other payments with
respect to the Lessor Equity Interests.
 
“Lessor Equity Interest Owner” means each owner of a Lessor Equity Interest.
 
“Lessor Event of Default” has the meaning given in Section 23.3.
 
“Lessor Governing Document Required Terms” has the meaning given in Section
27.1(e).
 
“Lessor Guarantor” means CorEnergy Infrastructure Trust, Inc., a Maryland
corporation (formerly known as Tortoise Capital Resources Corporation), and any
successor Lessor Guarantor executing a Lessor Guaranty until any such Person is
released from further liability upon a Permitted Sale as provided in Section
17.5(b).
 
“Lessor Guaranty” means that certain Lessor Guaranty executed by CorEnergy
Infrastructure Trust, Inc., a Maryland corporation (formerly known as Tortoise
Capital Resources Corporation) and dated as of the Effective Date and any
subsequent Lessor Guaranty executed after the Effective Date and in
substantially the
 
14

--------------------------------------------------------------------------------

 
 
 
form of Lessor Guaranty attached as Exhibit K unless and until the Lessor
Guarantor under such Lease Guaranty is released to the extent provided in
Section 17.5(b) upon a Permitted Sale.
 
“Lessor Indebtedness” means Indebtedness of the Lessor.
 
“Lessor Indemnified Parties” means Lessor, Lessor Guarantor and their respective
Related Parties (solely in their capacity as such), and permitted successors and
assigns.
 
“Lessor Interests” means (a) all or any portion of Lessor’s right, title and
interest in and to the Leased Property, and (b) all or any portion of Lessor’s
right, title and interest under this Lease.
 
“Lessor Lease Transaction” means a transaction pursuant to which Lessor enters
into a lease or other agreement or arrangement with respect to the use and/ or
occupancy by a third party of all or any portion of the Leased Property.
 
“Lessor Lender” means (a) any holder of (i) Lessor Indebtedness, or (ii) any
Lien on any of the Lessor Interests or Lessor Equity Interests, and (b) any
agent or trustee for such holders and counterparties.
 
“Lessor Loan” means the Indebtedness evidenced by the Lessor Loan Documents.
 
“Lessor Loan Document Criteria” means, with respect to Lessor Loan Documents,
(a) such Lessor Loan Documents include each and every Required Loan Document
Provision, and (b) such Lessor Loan Documents do not include any Prohibited Loan
Document Provision.  Any formal or informal waiver by Lessee of any failure of
any Lessor Loan Document to comply with the Lessor Loan Document Criteria in any
respect shall not in any event constitute a waiver of any other or further
failure of any Lessor Loan Document to comply with the Lessor Loan Document
Criteria thereafter.


“Lessor Loan Document Amendment” means an amendment, restatement, modification,
supplement, waiver, refinancing, termination, supplement or replacement of a
Lessor Loan Document, and “Amended” shall have a correlative meaning.


“Lessor Loan Documents” means the agreements and instruments evidencing and/or
governing Indebtedness of the Lessor and the Liens securing such
Indebtedness.  Such term includes the Initial Lessor Loan Documents, all Lessor
Loan Document Amendments thereto, all future Lessor Loan Documents, and all
future Lessor Loan Document Amendments thereto.
 
“Lessor Parent” means (a) for so long as Pipeline is the Lessee, CorEnergy
Infrastructure Trust, Inc., a Maryland corporation formerly known as Tortoise
Capital Resources Corporation, and (b) for so long as any other Person is the
Lessor, such Person’s ultimate parent company.
 
“Lessor Party” means Lessor, any Equity Investor, and their respective officers,
employees, agents, servants, or assignees.


“Level 1 Lessee Default” means (a) any Lessee Event of Default described in
Section 23.1(a) (Base Rent Defaults), (b) any Lessee Event of Default described
in Section 23.1(b) (Additional Rent Defaults), (c) any Lessee Event of Default
described in Section 23.1(d) (Lease Assignment or Sublease), (d) any Lessee
Event of Default described in Section 23.1(g) (Debtor Relief Laws), and (e) any
Lessee Event of Default described in Section 23.1(h) (Cross Acceleration with
Material Debt).


“Level 1 Lessor Default” means, for so long as an Ultra Entity Person is Lessee,
(a) any Lessor Event of Default under Section 23.3(b) (Governing Documents, Loan
& Indebtedness Representations), (b) any Lessor Event of Default under Section
23.3(d) (includes Section 3.2(a) (Prohibited Record Agreements),
 
15

--------------------------------------------------------------------------------

 
 
Section 17.5(a)(i)-(iv) (Prohibited Lessor Transfers, Indebtedness, Liens and
Leases), Section 27.1(a) and (d)-(g) (SPE, Lessor Owners & Governing Document
Requirements), & Sections 27.2(a), (b), (c), or (f) (Loan Related Requirements &
Maintenance of Existence), (c) any Lessor Event of Default arising out of a
breach of Article XI (Regulatory Issues) or Section 26.10 (Confidentiality), (d)
any Lessor Event of Default under Section 23.3(f) (Equity Investor Defaults),
(e) any Lessor Event of Default under Section 23.3(g) (Failure to deliver sales
documents), (f) any Lessor Event of Default under Section 23.3(h) (ROFR Breach),
or (g) any Lessor Event of Default under Section 23.3(j) (Debtor Relief
Laws).  During any period that an Ultra Entity Person is not the Lessee, no
Lessor Event of Default shall constitute a Level 1 Lessor Default.
 
“Level 1A Lessor Default” means, for so long as an Ultra Entity Person is
Lessee, (a) any Lessor Event of Default under Section 23.3(b) (Governing
Documents, Loan & Indebtedness Representations), (b) any Lessor Event of Default
under Section 23.3(d) (picks up Section 3.2(a) (Prohibited Record Agreements),
Section 17.5(a)(i)-(iv) (Prohibited Transfers, Indebtedness, Liens and Leases),
Section 27.1(a) and (d)-(g) (SPE, Lessor Owners & Governing Document
Requirements), & Sections 27.2(a), (b), (c), or (f) (Loan Related Requirements &
Maintenance of Existence), (c) any Lessor Event of Default under Section 23.3(f)
(Equity Investor Defaults), (d) any Lessor Event of Default under Section
23.3(g) (Failure to deliver sales documents), (e) any Lessor Event of Default
under Section 23.3(h) (ROFR Breach), or (f) any Lessor Event of Default under
Section 23.3(j) (Debtor Relief Laws).  During any period that an Ultra Entity
Person is not the Lessee, no Lessor Event of Default shall constitute a Level 1A
Lessor Default.


“Level 1A Lessor Default Payment Amount” has the meaning assigned to such term
in Section 23.4(a)(vi).


“Level 1A Lessor Default Payments” has the meaning assigned to such term in
Section 23.4(a)(vi).


“LGS Pipeline Riser” means the pipeline riser downstream of the liquids legs of
the production separators located on each of the producing well pads described
on the attached Exhibit M, as such pipeline risers may be modified after the
Effective Date as permitted by this Lease.
 
“LGS Terminus Points” means each Condensate Terminus Point, each Flash Gas
Terminus Point and each Produced Water Terminus Point.
 
“Lien” means any mortgage lien, deed of trust lien, deed to secure debt,
vendor’s lien, security interest, pledge, collateral assignment, mechanic’s or
materialman’s lien, or other similar instruments and all restatements,
modifications, amendments, consolidations, extensions, renewals or substitutions
thereto or thereof.
 
“Liquids Gathering System” means generally, the system of pipelines and central
gathering facilities highlighted on the map attached as Exhibit N as it exists
as of the Effective Date and as it may be subsequently modified as permitted by
this Lease, together with the related equipment that is capable of gathering,
separating, collecting, and delivering for sale or transport, condensate and
water, together with associated natural gas, produced from natural gas and oil
wells that are, as of the Effective Date, operated by Ultra Resources and are
located in the Pinedale Anticline Field in Sublette County, Wyoming, including,
specifically, the Easement Rights and the Improvements, which Liquids Gathering
System begins at the inlet flange to each LGS Pipeline Riser (an example of such
an inlet flange is shown, for the Parties' convenience, on the photograph on the
attached Exhibit O), extends through an interconnected system of pipelines to
the production and separation equipment and storage tanks located at the Central
Gathering Facilities, and terminates at each LGS Terminus Point.
 
“Loss” or “Losses” means mean any actual losses, costs, expenses (including
court costs, reasonable fees and expenses of attorneys, technical experts and
expert witnesses and the cost of investigation), liabilities, damages, demands,
suits, claims, and sanctions of every kind and character (including civil fines)
 
 
 
16

--------------------------------------------------------------------------------

 
arising from, related directly or indirectly or reasonably incident to, matters
indemnified against, excluding however all of the following:
 
(a)           Consequential and Similar Damages.  Any special, consequential,
punitive or exemplary damages or loss of profits incurred by an indemnified
party hereto; and
 
(b)           Diminution in Value.  Any diminution in value incurred or suffered
(i) by a Lessor Indemnified Party except to the extent, and proportionately to
the extent, such diminution in value results directly from the actions of, or
the failure to act by, Lessee or another Lessee Party, and (ii) by a Lessee
Indemnified Party except to the extent, and proportionately to the extent, such
diminution in value results directly from the actions of, or the failure to act
by, Lessor or another Lessor Party; and
 
(c)           Third Party Indemnities.  Any such losses, costs, expenses,
liabilities, damages, demands, suits, claims and sanctions incurred by an
Indemnified Party and arising as a result of such Indemnified Party indemnifying
a third party (i) with respect to a Lessor Indemnified Party, if (A) such third
party is either (I) an Affiliate to such Lessor Indemnified Party, (II) another
Lessor Indemnified Party or (III) a Lessor Party, or (B) such third party was
caused by any Person described in subsections (I) – (III), above, to raise such
claim (except to the extent such Person is required by Applicable Legal
Requirements to cause such third party to raise such claim), (ii) with respect
to a Lessee Indemnified Party, if (A) such third party is either (I) an
Affiliate to such Lessee Indemnified Party, (II) another Lessee Indemnified
Party or (III) a Lessee Party, or (B) such third party was caused by any Person
described in subsections (I) – (III), above to raise such claim (except to the
extent such Person is required by Applicable Legal Requirements to cause such
third party to raise such claim), or (iii) to the extent such third party
indemnified claim duplicates or exceeds the loss, cost or expense to the
Indemnified Party; and
 
(d)           Excluded Matters.  Any such losses, costs, expenses, liabilities,
damages, demands, suits, claims and sanctions which constitute an Excluded
Matter; and
 
(e)           Section 2.1 Waivers.  Any such losses, costs, expenses,
liabilities, damages, demands, suits, claims and sanctions with respect to
claims and other matters waived in Section 2.1.
 
“Material Action” means, for purposes of Part B of Schedule 27.1 to this Lease,
(a) any Bankruptcy Action, (b) to take any action to merge, consolidate or
combine the Lessor or Lessor’s general partner or managing member (as the case
may be) with any other Person, to dissolve or wind-up the Lessor or Lessor’s
general partner or managing member (as the case may be), or to approve any plan
or agreement to engage in any of the foregoing actions, (c) to amend, alter or
change any of the Lessor Governing Document Required Terms, (d) to take any
action in contravention of the Lessor Governing Document Required Terms, or (e)
to take action in furtherance of any of the foregoing.


“Material Adverse Event” means, for purposes of the definition of “Permitted
Liens” herein, any event or circumstance resulting in a material adverse effect
on (a) the ability of Lessee to perform the monetary and other material
obligations under this Lease, or (b) the ownership, financial condition or
operation of the Leased Property taken as a whole.
 
“Material Amendment” means (a) with respect to Section 25.3 hereof, (i) any
change in the purchase price by more than three percent (3%); (ii) any change in
the identity of the direct or indirect owners of the proposed purchaser; (iii)
any change in the Lessor Interests included in the Transfer that is the subject
of such ROFR rights of Lessee, or (iv) any other change in the terms of the
Transfer that, taken together with any other changes after the relevant ROFR
Asset Sale Notice, results in economic or business terms of the relevant
Transfer that are materially more favorable to the proposed purchaser than the
terms first disclosed to Lessee, and (b) with respect to Section 25.4 hereof,
(i) any change in the rent for the Applicable Leased Assets by more than three
percent (3%); (ii) any change in the identity of the direct or indirect owners
of the
 
17

--------------------------------------------------------------------------------

 
 
proposed lessee, licensee or sublessee; (iii) any change in the Applicable
Leased Assets included in such Lessor Lease Transaction, or (iv) any other
change in the terms of the Lessor Lease Transaction that, taken together with
any other changes after the relevant ROFR Lease Notice, results in economic or
business terms  of the relevant Lessor Lease Transaction that are materially
more favorable to the proposed lessee, licensee or sublessee than the terms
first disclosed to Lessee.
 
“Material Debt” means, (a) for so long as (i) an Ultra Entity Person is the
Lessee, or (ii) a successor Lessee who is an Investment Grade Person or whose
Affiliate is a Lessee Guarantor that is an Investment Grade Person, in each case
at the time such Person became the successor Lessee, Indebtedness the principal
balance of which is in excess of $100,000,000, and (b) with respect to any other
Lessee, Indebtedness the principal balance of which is in excess of $20,000,000.
 
“Material Lease Amendment” means any of the following:
 
(a)           A waiver of any Level 1 Lessee Default or a waiver of any other
Lessee Event of Default that remains uncured more than ninety (90) days after
the occurrence of such Lessee Event of Default;
 
(b)           A reduction in Base Rent, Minimum Rent, Total Rent or Variable
Rent;
 
(c)           A material increase in Lessor’s obligations under this Lease;
 
(d)           A direction to Lessee to pay Base Rent to any location other than
the following:  Account No. 359681346326, Account Name: Pinedale Corridor, LP,
Reference “Transaction Description”, Attn: Jennifer Duke, held at KeyBank
National Association, 4910 Tiedeman Road 3rd Floor Brooklyn, OH 44144, ABA No.
041001039;
 
(e)           A material reduction to Lessee’s obligations to (i) maintain
insurance as required by Article XIV, provided, however, for the avoidance of
doubt, no Lessor Lender consent shall be required to maintain the self-insurance
rights of Lessee as set forth in this Lease, (ii) pay Taxes and Impositions as
required by Article VI, or (iii) maintain the Leased Property as required by
Section 7.1;
 
(f)           A material modification of Lessee’s obligation to pay Casualty
Proceeds or Taking Proceeds to Lessor or Lessor Lender as and to the extent
required by Articles XV and XVI;
 
(g)           A change to the definition of the terms Permitted Lease Assignment
or Permitted Lessee Transferee which would expand Lessee’s right to make Lease
Assignments without Lessor’s consent;
 
(h)           A change to the definition of any of the following terms which
results in a reduction to such amount or calculation: (i) Maximum Amount, (ii)
Four Quarters Lessor EBITDA, or (iii) Monthly Debt Service;
 
(i)           A reduction of the Lease Term except in connection with Lessee’s
election or deemed election not to extend for a Renewal Term or in connection
with a termination of this Lease pursuant to and as provided in this Lease;
 
(j)           Any material limitation of the terms Permitted Sale, Permitted
Indebtedness, Permitted Lessor Liens or Permitted Equity Transfer;
 
(k)           A material reduction of or limitation to the Lessee Environmental
Liabilities or Lessee’s indemnification obligations under Section 21.1;
 
(l)           A termination of this Lease except pursuant to its terms, which
permitted termination provisions include Lessee’s election or deemed election
not to extend for a Renewal Term or in connection
 
18

--------------------------------------------------------------------------------

 
 
with a termination of the Lease pursuant to and as provided in the Lease
(including Lessee Termination and Purchase Offer Rights and Lessee First Refusal
Rights);
 
(m)           A change to the definition of any of the terms Disqualified
Person, Beneficial Owners, Ultra Designated Person, Competitor or Adverse Party
which would have the effect of expanding the universe of “Persons” that could be
included within any such term;
 
(n)           A modification of Section 17.4 that expands the conditions under
which the Lessee can be released from its obligations under the Lease, under
which the Lessee Guarantor can be released from its obligations under the Lessee
Guaranty, or under which Ultra Resources can be released from its obligations
under the Resources Guaranty; or
 
(o)           A modification of the Lessor Events of Default  or the rights and
remedies arising as a result of a Lessor Event of Default in a manner that is
materially more beneficial to the Lessee.
 
“Maximum Amount” means, on any date, the greater of (a) Seventy Million Dollars
($70,000,000), and (b) four times Four Quarters Lessor EBITDA on such date.
 
“Memo of Lease” means the Memorandum of Lease in the form attached to this
Agreement as Exhibit P.
 
“Minimum Rent” means $1,666,667 per month; provided that on each Adjustment
Date, the Minimum Rent shall be adjusted by the applicable Index Adjustment,
except that in no event will the Minimum Rent ever increase by more than two
percent (2%) per year, and provided further, that such adjusted Minimum Rent
shall constitute the Minimum Rent hereunder until the next Adjustment Date (it
being understood and agreed that, notwithstanding anything herein to the
contrary, for the avoidance of doubt, no decrease in the Index shall ever result
in Minimum Rent of less than $1,666,667 per month).
 
“Monthly Debt Service” means regularly scheduled monthly installments of
principal and interest required to be paid by Lessor on a term loan or other
term debt constituting Permitted Indebtedness secured only by Permitted Lessor
Liens, it being understood and agreed that such monthly installments shall not
include (a) default interest, penalties or late fees or charges, (b) gross-up or
withholding payments, (c) payment of interest prior to accrual of such interest,
(d) principal payments in excess of the greater of the amounts necessary to
amortize the original principal amount of such Permitted Indebtedness either (i)
in equal monthly payments of principal over a period of not less than ten (10)
years, or (ii) on a straight line amortization method over a period not less
than ten (10) years, (e) any “balloon” payment of principal, payment of
principal at maturity, principal reductions required due to a failure to satisfy
financial or other covenants or operating results, or other similar
disproportionate payments of principal, (f) amounts due with respect to funding,
hedging, swap or similar arrangements, or (g) other fees, charges or expenses.
 
“Monthly Operating Fee” means the fair market value for applicable services
under the Operating Agreements as determined in accordance with Section 25.2.
 
“Natural Gas” means any mixture of natural gaseous hydrocarbons or of
hydrocarbons and other gases, in a gaseous state, consisting primarily of
methane.
 
“Nerd Farm Easement” means that certain Easement Agreement and Transfer of
Improvements between Lessee, as grantor, and Lessor, as grantee, dated as of the
Effective Date, and recorded in the Official Public Records.
 
“Non-Cash Consideration” has the meaning given in Section 25.3(g).
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Non-Cash Consideration Value” has the meaning given in Section 25.3(g).
 
“Non-Consent Matters” means a change of direct or indirect ownership of Lessee
as a result of a merger, consolidation, reorganization, sale, distribution,
contribution or other transfer of assets or equity interests, joint venture, or
public offering of common stock or other equity interests, provided that the
primary purpose of the transaction which results in a change in ownership of
Lessee is not to circumvent or avoid Lessor's approval rights with respect to a
Lease Assignment or Sublease.
 
“Non-Removable Addition” has the meaning given in Section 10.1(b).
 
“Notice Action” has the meaning given in Section 17.5(c)(ii).
 
“Offer” has the meaning given in Section 25.1.
 
“Official Public Records” means the applicable Official Public Records of
Sublette County, Wyoming.
 
“Operating Agreements” means the Services Agreement and the Gathering Agreement,
with such changes as mutually agreed by Lessor and Lessee in accordance with
Section 25.2.
 
“Other Recorded Document” means any easement agreement, restrictive covenant,
declaration, right-of-way or any other similar agreement or document affecting,
benefiting or burdening all or any portion of the Liquids Gathering System, but
excluding Liens.
 
“Parts” has the meaning given in Section 10.2.
 
“Permitted Capital Improvements and Additional Lines” means Capital Improvements
and Additional Lines which (a) will not materially and adversely affect the
structural integrity of the then existing Improvements, (b) will not materially
and adversely affect the use or functionality of the Leased Property,  and (c)
will not adversely affect the value of the Leased Property in any material
respect.
 
“Permitted Controller of Lease Rights” means any Person (a) that is not an
individual, and (b) whose net worth, or the net worth of an Affiliate providing
an appropriate guarantee, both immediately before and after giving effect to the
applicable transfer, is at least $50,000,000 determined in accordance with GAAP,
provided that such Affiliate guarantees the obligations, if any, of such Person
under the Governing Documents of Lessor, the Lessor Loan Documents, the SNDA and
the Equity Investor Agreement to which such Person is subject, and provided
further, that each Permitted Controller of Lease Rights that is a direct
beneficial owner of Lessor Equity Interests shall be a party to the Equity
Investor Agreement as an “Equity Investor” (as such term is defined in the
Equity Investor Agreement).
 
“Permitted Equity Transfers” has the meaning given in Section 17.5(c).
 
“Permitted Indebtedness” means Lessor Indebtedness (a) consisting of a term loan
or other term debt in an aggregate principal amount which does not at any time
exceed the Maximum Amount, (b) with respect to which no Lessor Lender is a
Disqualified Person, and (c) which is evidenced, governed and secured by Lessor
Loan Documents which comply with the Lessor Loan Document Criteria and otherwise
comply with Section 27.2.
 
“Permitted Lease Assignment” has the meaning given in Section 17.1(a).
 
“Permitted Lessee Contest” means any contest made in accordance with
Section 26.12.
 
 
 
20

--------------------------------------------------------------------------------

 
 
“Permitted Lessee Transferee” means, with respect to any Lessee, (a) Ultra
Resources, (b) any other Ultra Entity Person, (c) any successor to an Ultra
Entity Person as a result of a Non-Consent Matter, (d) any Affiliate of a
Lessee, (e) so long as an Ultra Entity Person is the Lessee, any other Person
(or an Affiliate of such Person whose obligations under this Lease are
guaranteed by such acquiring Person) who purchases or otherwise accepts a
transfer or assignment of all or a substantial portion of the interest of such
Lessee and/ or its Affiliates in the oil and gas leases in connection with which
the Leased Property is used, (f) so long as an Ultra Entity Person is the
Lessee, any other Investment Grade Person approved by Lessor, which approval
shall not be unreasonably withheld and which approval shall be based solely on
the following: (i) a review of such Investment Grade Person’s experience in the
oil and gas exploration and production business, and (ii) the proposed use by
such Investment Grade Person would not (A) constitute a breach of Article IX, or
(B) in Lessor’s reasonable judgment, impair the structural integrity,
functionality or value of the Leased Property in any material respect, and (g)
any other Person approved by Lessor, which approval shall not be unreasonably
withheld and which approval shall be based solely on the following: (i) such
other Person’s current and future projected financial strength and
creditworthiness, management style, financial philosophy and reputation, (ii)
such other Person’s experience in the oil and gas exploration and production
business, (iii) such other Person’s ability to recover costs or pass them on to
its customers and other Persons, and (iv) the proposed use by such other Person
would not (A) constitute a breach of Article IX, or (B) in Lessor’s reasonable
judgment, impair the structural integrity, functionality or value of the Leased
Property in any material respect.
 
“Permitted Lessor Contest” has the meaning given in Section 27.2(g).
 
“Permitted Lessor Liens” means (a) Liens on the Leased Property and/ or the
Lessor’s right, title and interest under this Lease but only if (i) such Liens
secure only Permitted Indebtedness and, if applicable, Permitted Secured
Interest Rate Hedging Agreements, (ii) the Lessor Loan Documents evidencing and
securing such Indebtedness comply with the Lessor Loan Document Criteria and
otherwise comply with Section 27.2, (iii) such Liens do not result in a breach,
default, violation or failure of performance under the Governing Documents of
Lessor, and (iv) Lessor and each Lessor Lender with respect to such Liens have
executed and delivered to Lessee the SNDA, and (b) Liens on any Lessor Equity
Interest which is a general partnership interest but only if (i) such Liens
secure only Permitted Indebtedness and, if applicable, Permitted Secured
Interest Rate Hedging Agreements, secured by the Liens permitted in subsection
(a), above, (ii) the Lessor Loan Documents evidencing and securing such
Indebtedness comply with the Lessor Loan Document Criteria and otherwise comply
with Section 27.2, (iii) such Liens do not result in a breach, default,
violation or failure of performance under the Governing Documents of Lessor, and
(iv) Lessor and each Lessor Lender with respect to such Liens have executed and
delivered to Lessee the SNDA.  Notwithstanding the foregoing, in the event that
after the Effective Date Pinedale GP, Inc., converts a portion of its general
partnership interest in Pinedale Corridor, LP, to a limited partnership interest
in Pinedale Corridor, LP, the Lien on such general partnership interest which
qualified as a Permitted Lessor Lien prior to such conversion may continue in
effect with respect to such limited partnership interest for so long as the
owner of such converted limited partnership interest is a wholly owned direct or
indirect subsidiary of CorEnergy Infrastructure Trust, Inc.
 
“Permitted Liens” means, for purposes of Sections 3.1 and 3.2(a)(v) and the
definition of the term “Material Adverse Event”, (a) liens imposed by law for
taxes, assessments, or similar charges, incurred in the ordinary course of
business that are not yet due and payable, (b) liens of mechanics, materialmen,
warehousemen, carriers, landlords or other like Liens, securing obligations
incurred in the ordinary course of business that are not yet due and payable,
(c) covenants, zoning restrictions, rights, easements, Liens, governmental
environmental permitting and operation restrictions, the exercise by
governmental bodies or third parties of eminent domain or condemnation rights,
or any other restrictions on the use of real property, none of which
individually or in the aggregate would result in a Material Adverse Event, and
(d) the following, if the validity or amount thereof is being contested in good
faith by appropriate and lawful proceedings and with respect to which adequate
reserves are set aside on its books, and so long as they would
 
21

--------------------------------------------------------------------------------

 
 
 
not, individually or in the aggregate, result in a Material Adverse Event: (1)
claims or liens for taxes, assessments, or charges due and payable and subject
to interest or penalty, (2) claims, liens upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits, (3) claims
or liens of mechanics, materialmen, warehousemen, carriers, or other like liens,
and (4) adverse judgments on appeal, and (e) inchoate liens in respect of
royalty owners; provided that the term “Permitted Liens” shall not include any
Lien securing Indebtedness.
 
“Permitted Sale” has the meaning given in Section 17.5.
 
“Permitted Secured Interest Rate Hedging Agreements” means interest rate hedging
agreements entered into by Lessor, with counterparties who are not Disqualified
Persons, to mitigate interest rate risk in connection with Permitted
Indebtedness.
 
“Permitted Sublease” has the meaning in Section 17.1(b).
 
“Permitted Ultra Petroleum Successor” means any successor to Ultra Petroleum so
long as no change in control has occurred with respect to Ultra Petroleum.  As
used in this defined term, “change in control” means an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan,
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the Beneficial Owner, directly or
indirectly, of 50% or more of the equity interests of Ultra Petroleum entitled
to vote, on a fully diluted basis, for members of the board of directors or
equivalent governing body of Ultra Petroleum.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, governmental
authority or any other entity of any kind.
 
“Personal Property” means (a) the monitoring equipment located in or on the
Liquids Gathering System, (b) the computer hardware located in the centralized
monitoring building for each CGF constituting a portion of the Liquids Gathering
System to which such monitoring equipment connects, (c) the wires and other
connectors for such monitoring equipment between such computer hardware and such
monitoring equipment, (d) all office furniture in each centralized monitoring
building for each Central Gathering Facility, and (e) the Records, all as of the
Effective Date and as such personal property may be modified or replaced as
permitted or required by this Lease.
 
“Pinedale” means Pinedale Corridor, LP, a Delaware limited partnership, the
initial Lessor under this Lease; however, the term Pinedale shall not include
any successor or assignee of the interest of Pinedale hereunder.
 
“Prime Rate” means the prime rate of interest as reported in The Wall Street
Journal or, if The Wall Street Journal is no longer published or no longer
reports such prime rate, the prime rate of interest as reported in other
authoritative publication or news retrieval service.
 
“Produced Water Terminus Point” means each outlet flange to the water pump
facility or facilities, as the case may be, on each Central Gathering Facility
that is directly upstream of each water meter and through which the produced
water flows after it is separated from the condensate and the associated natural
gas, as of the Effective Date and as such outlet flanges may be modified as
permitted by this Lease.
 
“Prohibited Loan Document Provisions” means each of the following:
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
a.           Any provision which (i) provides that the exercise by Lessee of any
right or remedy of Lessee under this Lease would constitute, or (ii) otherwise
results in Lessee’s exercise of any right or remedy under this Lease
constituting a default under a Lessor Loan Document;.
 
b.           Any provision which provides that a Permitted Lease Assignment or a
Permitted Sublease would constitute or otherwise result in a default under a
Lessor Loan Document;


c.           Any provision which imposes any condition or restriction on the
ability of the Lessor to (i) give an approval or consent under this Lease with
respect to a Permitted Lessee Transferee except with respect to a Person
proposed under subsection (g) of the term “Permitted Lessee Transferee”, or with
respect to a Permitted Lease Assignment except with respect to a Lease
Assignment proposed under Section 17.1(a)(ii) of the term “Permitted Lease
Assignment”, (ii) amend, modify, restate or supplement this Lease except for a
Material Lease Amendment, (iii) waive a breach, default or failure of
performance under this Lease except with respect to a Level 1 Lessee Default or
with respect to any other Lessee Event of Default that remains uncured ninety
(90) days after the occurrence of such Lessee Event of Default, (iv) refrain
from declaring a Lessee Event of Default except with respect to a Level 1 Lessee
Default or with respect to any other Lessee Event of Default that remains
uncured ninety (90) days after the occurrence of such Lessee Event of Default,
or (v) refrain from exercising rights or remedies in connection with a Lessee
Event of Default except with respect to a Level 1 Lessee Default or with respect
to any other Lessee Event of Default that remains uncured ninety (90) days after
the occurrence of such Lessee Event of Default, or (vi) accept any Lessee
Termination and Purchase Offer Rights offer, so long as the purchase price
therefor is sufficient to repay such Permitted Indebtedness in full;


d.           Any provision which imposes conditions or restrictions that would
prevent Lessor from meeting its obligations to grant approvals and consents
under this Lease; provided, however, that the foregoing shall not be deemed to
prohibit provisions which (i) give a majority in interest of the Lessor Lenders
approval rights with respect to (A) a Material Lease Amendment, or (B) a waiver
of a Level 1 Lessee Default or with respect to any other Lessee Event of Default
that remains uncured ninety (90) days after the occurrence of such Lessee Event
of Default, or (ii) give Lessor Lenders approval rights with respect to (X) a
Person proposed as a Permitted Lessee Transferee under subsection (g) of the
definition of the term “Permitted Lessee Transferee” in this Lease, (Y) a
Permitted Lease Assignment proposed under Section 17.1(a)(ii), or (Z) whether or
not Lessor requires a Lessee Guaranty under subsection (ii) of the proviso at
the end of Section 17.4, in any the case of subsections (X), (Y) or (Z), upon
the vote of seventy five percent (75%) in interest of the Lessor Lenders;


e.           Any provision which results in Lessee’s use, maintenance or
operation of the Leased Property as permitted or required by this Lease
constituting or resulting in a default under a Lessor Loan Document;


f.           Any provision imposing covenants, requirements or defaults with
respect to Lessee (other than those covered by subsection (e), above, with
respect to Lessee’s use, maintenance or operation of the Leased Property, for
which subsection (e) shall govern and control) that (i) either (A) are
inconsistent or in direct conflict with corresponding covenants or requirements
imposed on Lessee under this Lease, or (B) impose additional covenants,
requirements or defaults with respect to Lessee other than those set forth in
this Lease, and (ii) the breach of, or failure to comply with, results in a
default under any Lessor Loan Document;


g.           Any representations, warranties, covenants or other provisions (i)
which are expressly inconsistent by their terms with the SNDA, and (ii) the
breach of, or failure to comply with, results in a default under any Lessor Loan
Document;


h.           Any provision which provides that the occurrence of an event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute a Lessee Event of Default or Lessor
 
23

--------------------------------------------------------------------------------

 
 
Event of Default also constitutes a default under a Lessor Loan Document, in any
case prior to the expiration of the applicable cure period with respect to such
matter under this Lease;
 
i.           Any provision which provides for a cross-default or
cross-collateralization in each case with Indebtedness or other obligations of
any Person other than Lessor or (subject to the other Prohibited Loan Document
Provisions) Lessee, Lessee Guarantor or Ultra Resources;


j.           Any default under the Lessor Loan Documents which is triggered by
or based on (i) the creditworthiness, financial condition, business, operations
or other status or condition of any Person other than Lessor, Lessee Guarantor,
Ultra Resources or (subject to the other Prohibited Loan Document Provisions)
Lessee, or (ii) on any representation, warranty or covenant made by, or with
respect to, any Person other than Lessor, Lessee Guarantor, Ultra Resources or
(subject to the other Prohibited Loan Document Provisions) Lessee.
 
As used in this definition, “default” means a default, event of default,
requirement for prepayment or requirement that indebtedness be converted to a
demand obligation.
 
Lessee agrees that notwithstanding the foregoing, the provisions of the Lessor
Loan Documents as in effect on the date hereof pertaining to a Cash Dominion
Event upon a CORR Default or a Lessee Debt Default (as such terms are therein
defined), including the provisions pertaining to mandatory prepayment as a
consequence thereof, and any provisions that are substantially the same that are
contained in any amendment, restatement or refinancing of such Lessor Loan
Documents or in any Lessor Loan Documents entered into in the future, shall not
be deemed to be Prohibited Loan Document Provisions.
 
“Proprietary Information” means (a) the business concept, operating techniques,
marketing methods, financial information, plans, site and system renderings,
schedules, itemized costs, development plans and all related trade secrets or
confidential or proprietary information treated as such by Lessee, whether by
course of conduct, by letter or report or by use of any appropriate proprietary
stamp of legend designating such information item to be confidential or
proprietary, by communication to such effect made prior to or at the time any
such Proprietary Information is disclosed to Lessor, or otherwise, (b) all
financial statements and financial information that relates to the Liquids
Gathering System delivered to Lessor by an Ultra Entity Person pursuant to
Section 26.7(b) and similar financial statements and financial information that
relates to the Liquids Gathering System delivered to Lessor by an Ultra Entity
Person prior to the Effective Date, and (c) all Flow and Volume Information and
similar information that relates to the Liquids Gathering System delivered to
Lessor by an Ultra Entity Person prior to the Effective Date.  Notwithstanding
the foregoing, Proprietary Information shall not include information that is
publicly available other than as a result of actions in violation of Section
26.10 hereof.
 
“Purchase Agreement” means the Purchase and Sale Agreement dated as of December
7, 2012, between Ultra Wyoming, Inc., as Seller, and Lessor, as Buyer, with
respect to the transfer of the Leased Property to Lessor, as amended on or prior
to the Effective Date.
 
“Real Property” means the Liquids Gathering System.
 
“Record Agreements” shall mean the agreements constituting (a) the Effective
Date Recorded Documents (and including, without limitation, those evidencing the
Easements), (b) any Other Recorded Document executed by Lessee after the
Effective Date other than in violation of this Lease, and (c) any Other Recorded
Document executed by Lessor other than in violation of this Lease.  In no event
shall any Lien constitute a “Record Agreement”.
 
“Records” means the following information, to the extent acquired by Lessor (a)
from Lessee under the Purchase Agreement or (b) in connection with construction
of Permitted Capital Improvements and
 
24

--------------------------------------------------------------------------------

 
 
Additional Lines paid for by Lessor and constructed by Lessee for Lessor
hereunder: all engineering drawings or plans and specifications of or covering
the Liquids Gathering System or any component thereof, site assessments and
environmental reports regarding or covering the Liquids Gathering System or any
component thereof, manuals relating to the operation of the Leased Property, and
“as-built” surveys of the pipelines and drawings of the Liquids Gathering
System.
 
“Related Parties” of a Person means such Person’s directors, officers,
employees, agents, trustees, administrators, managers, advisors, accountants,
attorneys and representatives.
 
“Release” means any leaking, spilling, pouring, pumping, emitting, injecting,
escaping, leeching, dumping, discharging, depositing or disposing of any
Hazardous Materials into the environment (including the air, soil, groundwater
or surface water) in sufficient quantity or concentration such that notification
to a Governmental Authority is required under Environmental Laws.
 
“Renewal Notice Date” has the meaning given in Section 25.1(b).
 
“Renewal Option” shall have the meaning given in Section 25.1(a).
 
“Renewal Term” has the meaning given in Section 25.1(a).
 
“Required Loan Document Provisions” means all of the following:
 
a.           The maximum principal amount of the Lessor Loan, as of the date the
Lessor Loan is made and as of the date of any renewal, extension, modification,
or increase of the Lessor Loan, shall not exceed the Maximum Amount;


b.           A provision granting Lessor the right to request a non-consenting
Lessor Lender to assign its interests in the Lessor Loan to one or more
replacement Lessor Lenders or increasing Lessor Lenders in the event that, in
connection with any proposed amendment, waiver or consent with respect to this
Lease requiring the consent of a majority or more than a majority of Lessor
Lenders, Lessor Lenders holding more than 50% of the Lessor Loan have consented
to such amendment, waiver or consent;


c.           A provision prohibiting any participant in the Lessor Loan from
voting with respect to approvals, consents, waivers, declarations of default,
exercise of remedies or other matters or decisions to be made by Lessor Lenders
under the Lessor Loan Documents;


d.           A provision prohibiting any participant in the Lessor Loan who is a
Disqualified Person from receiving any Proprietary Information or having any
inspection rights with respect to the Leased Property;


e.           A provision requiring Lessor’s consent to any assignment by any
Lessor Lender to Persons other than Lessor Lenders or their affiliates of any of
its respective rights or interests in or obligations under the Lessor Loan or
the Lessor Loan Documents so long as no event of default exists under the Lessor
Loan Documents;


f.           A provision prohibiting any Lessor Lender from assigning all or any
portion of its rights or interests in, or obligations under, the Lessor Loan or
the Lessor Loan Documents to a Disqualified Person;


g.           A provision requiring that at least fifteen (15) Business Days
prior to any assignment or grant of a participation by any Lessor Lender to
Persons other than Lessor Lenders or their affiliates of any of its respective
rights or interests in, or obligations under, the Lessor Loan or the Lessor Loan
Documents, the assigning or granting Lender must deliver to Lessee or the agent
for such Lessor Lenders, as applicable, 
 
 
25

--------------------------------------------------------------------------------

 
 
written notice of the proposed assignment or participation, together with
sufficiently detailed information concerning the identity of the proposed
assignee or participant to enable Lessee to determine whether the proposed
assignee or participant is, or meets the criteria required in order for Lessee
to designate the proposed assignee as, a Disqualified Person;
 
h.           A provision permitting Lessor to prepay the Lessor Loan; and


i.           A provision authorizing and requiring Lessor Lenders to execute the
SNDA, and confirming that (i) each Lessor Lender shall be bound by the SNDA and
its terms, and (ii) the rights and remedies of the Lessor Lenders under the
Lessor Loan Documents shall be subject to the SNDA in all respects.
 
“Resources Guaranty” means the Limited Guaranty of Collection dated of even date
herewith executed by Ultra Resources.
 
“Responsible Officer” means (a) with respect to any Ultra Entity Person, the
President, the Senior Vice President of Operations, the Chief Financial Officer
of Ultra Petroleum or an equivalent officer of Ultra Petroleum, (b) with respect
to any other Lessee, any of the chief executive officer, chief operating
officer, chief financial officer, principal accounting officer, treasurer or
controller of Lessee or its Lessee Guarantor, if applicable, and (c) with
respect to Lessor, any of the chief executive officer, chief operating officer,
chief financial officer, principal accounting officer, treasurer or controller
of Lessor or its Lessor Guarantor, if applicable.
 
“ROFR Asset Election Period” has the meaning given in Section 25.3(e).
 
“ROFR Asset Offer” has the meaning given in Section 25.3(d).
 
“ROFR Asset Sale Notice” has the meaning given in Section 25.3(c).
 
“ROFR Lease Election Period” has the meaning given in Section 25.4(e).
 
“ROFR Lease Notice” has the meaning given in Section 25.4(c).
 
“ROFR Lease Offer” has the meaning given in Section 25.4(d).
 
“ROFR Lease Period” means the period beginning at the end of the Lease Term and
ending two (2) years later.
 
“ROFR Transfer Period” means (a) the period during the Lease Term, and (b) the
period beginning at the end of the Lease Term and ending two (2) years
thereafter.
 
“Separateness Covenants” means, collectively, each of the following covenants of
a Person:


(a)           to correct any known misunderstanding regarding the separate
identity of such Person;


(b)           to maintain its accounts, books and records separate from any
other Person and will file its own tax returns;


(c)           to maintain its books, records, resolutions and agreements as
official records;


(d)           to not commingle its funds or assets with those of any other
Person;


(e)           to hold its assets in its own name;


 
 
 
26

--------------------------------------------------------------------------------

 


(f)            to conduct its business in its name only, and not use any trade
name
 
(g)           to maintain its financial statements, accounting records and other
entity documents separate from any other Person;


(h)           to pay its own liabilities, including the salaries of its own
employees, out of its own funds and assets;


(i)            to observe all partnership, corporate or limited liability
company formalities (as applicable);


(j)            to maintain an arm’s-length relationship with its Affiliates;


(k)           to not assume or guarantee or otherwise become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person;


(l)            to not acquire obligations or securities issued by its partners,
members or shareholders (as applicable), provided that for the avoidance of
doubt, this clause does not restrict an exchange by Ross Avenue Investments,
LLC, of its Company Equity Interests with the Lessor or CorEnergy Infrastructure
Trust, Inc.;


(m)           to allocate fairly and reasonably shared expenses, including
shared office space;


(n)           to use separate stationery, invoices and checks;


(o)           except in connection with a Lessor Loan which complies with the
Lease, to not pledge its assets for the benefit of any other Person;


(p)           to hold itself out and identify itself as a separate and distinct
entity under its own name and not as a division or part of any other Person;


(q)           to maintain its assets in such a manner that it will not be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person, except as may result from Permitted Capital
Improvements and Additional Lines under this Lease;


(r)            to not make loans to any Person;


(s)           to not identify its partners, members or shareholders (as
applicable), or any Affiliate of any of them, as a division or part of it;


(t)            to not enter into or be a party to, any transaction with its
partners, members or shareholders (as applicable) or any Affiliates except in
the ordinary course of its business and on terms which are intrinsically fair
and are no less favorable to it than would be obtained in a comparable
arm’s-length transaction with an unrelated third party;


(u)           to not indemnify (or have any obligation to indemnify) its
partners, officers, directors or members (as the case may be) (other than an
Independent Director for such Person serving through an entity providing such
services and which indemnity is required for such Independent Director to serve
in such capacity), unless such an obligation is fully subordinated to the Lessor
Loan and will not constitute a claim against it if its cash flow is insufficient
to make payments due under the Lessor Loan; and


 
 
 
27

--------------------------------------------------------------------------------

 
 
 
(v)           to consider the interests of its creditors in connection with all
corporate, partnership or limited liability company actions (as the case may
be).

“Services Agreement” means the Services Agreement in the form attached hereto as
Exhibit F-1.
 
“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter:
 
(a)           was and will be organized solely for the purpose of acting as the
general partner of the limited partnership or the managing member of the limited
liability company (as the case may be) that owns the Leased Property;
 
(b)           has not engaged and will not engage in any business unrelated to
acting as the general partner of the limited partnership or the managing member
of the limited liability company (as the case may be) that owns the Leased
Property;
 
(c)           has not had and will not have any assets other than those related
to its member interest in the limited partnership or limited liability company
(as the case may be) that owns the Leased Property;
 
(d)           has not engaged, sought or consented to and will not engage in,
seek or consent to any dissolution, winding up, liquidation, termination,
consolidation, merger or sale of all or substantially all of its assets;
 
(e)           has not, and without the consent of all of its directors and
members (including the Independent Manager) will not, with respect to itself of
any other entity in which it has a direct or indirect legal or beneficial
ownership interest, take any Bankruptcy Action;
 
(f)           has observed, and will continue to observe, the Separateness
Covenants;
 
(g)           has maintained and will maintain its accounts, books and records
separate from any other person;
 
(h)           has and will have an operating agreement which provides that the
business and affairs of Lessor shall be managed by or under the direction of:
 
(i)  a board of one or more directors designated by the sole member of the
Single Member Bankruptcy Remote LLC (the “Sole Member”), and at all times there
shall be at least one (1) duly appointed Independent Director on the board of
directors, and the board of directors will not take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of directors unless, at the time of such action there is at least one
member of the board of directors who is an Independent Director, and all of the
directors and the Independent Director shall have participated in such vote; or
 
(ii)  the Sole Member, provided that at all times there shall be at least one
Independent Manager designated by the Sole Member and the operating agreement
provides that the Sole Member shall not take any Bankruptcy Action without the
unanimous affirmative vote of all of its members (including the Independent
Manager);
 
(i)            has and will have an operating agreement which provides that, as
long as the Lease remains in effect:
 
(i)  upon the occurrence of any event that causes the Sole Member to cease to be
a member of Lessor (other than (x) upon an assignment by the Sole Member of all
of its
 
28

--------------------------------------------------------------------------------

 
 
limited liability company interest in Lessor and the admission of the
transferee, if permitted pursuant to the organizational documents of Lessor, the
Lessor Loan Documents and this Lease, or (y) the resignation of Sole Member and
the admission of an additional member of  dissolution; Lessor, if permitted
pursuant to the organizational documents of Lessor, the Lessor Loan Documents
and this Lease), the Independent Manager shall, without any action of any Person
and simultaneously with Sole Member ceasing to be a member of Lessor,
automatically be admitted as the sole member of Lessor (the “Special Member”)
and shall preserve and continue the existence of Lessor without
 
(ii)  the Special Member may not resign or transfer its rights as Special Member
unless (x) a successor Special Member has been admitted to Lessor as a Special
Member, and (y) such successor Special Member has also accepted its appointment
as an Independent Manager; and
 
(iii)  except as expressly permitted pursuant to the terms of this Agreement,
Sole Member may not resign and no additional member shall be admitted to Lessor;
 
(j)           has and will have an operating agreement which provides that, at
all times during the Lease Term:
 
(i)  Lessor shall be dissolved, and its affairs shall be would up only upon the
first to occur of the following:  (x) the termination of the legal existence of
the last remaining member of Lessor or the occurrence of any other event which
terminates the continued membership of the last remaining member of Lessor in
Lessor unless the business of Lessor is continued in a manner permitted by its
operating agreement or the Delaware Limited Liability Company Act (the “Act”) or
(y) the entry of a decree of judicial dissolution under Section 18-802 of the
Act;
 
(ii)  upon the occurrence of any event that causes the last remaining member of
Lessor to cease to be a member of Lessor or that causes Sole Member to cease to
be a member of Lessor (other than (x) upon an assignment by Sole Member of all
of its limited liability company interest in Lessor and the admission of the
transferee, if permitted pursuant to the organizational documents of Lessor, the
Lessor Loan Documents and this Lease, or (y) the resignation of Sole Member and
the admission of an additional member of Lessor, if permitted pursuant to the
organizational documents of Lessor, the Lessor Loan Documents and this Lease),
to the fullest extent permitted by law, the personal representative of such
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Lessor, agree in writing to continue the existence of Lessor and to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Lessor, effective as of the occurrence of the
event that terminated the continued membership of such member in Lessor;
 
(iii)  the bankruptcy of Sole Member or a Special Member shall not cause such
Sole Member or Special Member, respectively, to cease to be a member of Lessor
and upon the occurrence of such an event, the business of Lessor shall continue
without dissolution;
 
(iv)  in the event of dissolution of Lessor, Lessor shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of Lessor in an orderly manner), and the assets of Lessor shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the Act; and
 
 
29

--------------------------------------------------------------------------------

 
 
 
(v)  to the fullest extent permitted by law, each of Sole Member and Special
Member shall irrevocably waive any right or power that each might have to cause
Lessor or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of Lessor, to compel any sale of
all or any portion of the assets of Lessor pursuant to any applicable law or to
file a complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of Lessor.
 
“SNDA” means (a) that certain Subordination, Non-Disturbance and Attornment
Agreement entered into as of the Effective Date among KeyBank National
Association, Lessor and Lessee, and consented to by the Lessor Guarantor, the
Lessee Guarantor, and Ultra Resources, and as the same may be subsequently
amended, supplemented or restated, and (b) each subsequent Subordination,
Non-Disturbance and Attornment Agreement to be entered into after the Effective
Date between each Lessor Lender, Lessor and Lessee, and consented to by the
Lessor Guarantor, the Lessee Guarantor, and, if the Resources Guaranty is still
in effect, Ultra Resources, in substantially the form of Exhibit E hereto (but
with the first three sentences of Section 3.4 thereof updated to include correct
factual information regarding any such Equity Interest Lien held by such Lessor
Lender which is not prohibited by this Lease and with appropriate changes to
Sections 8.1 and 8.2 of the SNDA to assure that no such Lessor Lenders are
Disqualified Persons and that such Lessor Loan Documents comply with the Lessor
Loan Document Criteria), and in each case as the same may be subsequently
amended, supplemented or restated.
 
“Special Purpose Bankruptcy Remote Entity” has the meaning given in Part A of
Schedule 27.1.
 
“Sublease” means a Transfer by Lessee of a portion or less than all of Lessee’s
rights under this Lease or in the Leased Property hereunder.
 
“Subsidiaries” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
 
“Taking” means acquisition of all or any portion of the Leased Property for any
public or quasi-public use through taking by condemnation, eminent domain or any
like proceeding, or purchase in lieu thereof.
 
“Taking Proceeds” means damages and proceeds accruing and paid by or on behalf
of the applicable Governmental Authority on account of any Taking of the Leased
Property, save and except (a) the reasonable third party costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by Lessee in
connection with the collection of same, (b) the amount incurred by Lessee prior
to the date of payment of such Taking Proceeds to repair or restore the Leased
Property, and (c) any Lessee Condemnation Proceeds.
 
“Taking Response Notice” has the meaning assigned to such term in Section
16.2(c).
 
“Taking Termination Date” has the meaning assigned to such term in Section
16.2(d).
 
“Tax Challenge” has the meaning given in Section 6.6.
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
“Taxes” means (a) all property taxes and assessments actually imposed by a
Governmental Authority on the ownership or operation of the Leased Property
during and accruing with respect to the Lease Term, (b) all general and special
assessments, levies, permits, inspection and licenses fees levied by a
Governmental Authority on or with respect to the ownership or operation of the
Leased Property during and accruing with respect to the Lease Term, (c) all
other charges and/ or taxes levied by a Governmental Authority with respect to
Lessee or the ownership or operation of the Leased Property, whether of a like
or different nature from those described in subsections (a) and (b), preceding,
even if unforeseen or extraordinary, during and accruing with respect to the
Lease Term, and (d) the costs of any contest or appeal pursued by Lessee with
respect to any of the taxes, levies and assessments described in subsections
(a), (b) or (c), preceding, but excluding in all cases with respect to
subsections (a), (b) and (c), all Excluded Matters.
 
“Term” means the Initial Term, as it may be extended by Lessee’s exercise of the
extension and renewal rights set forth in Section 25.1, or as it may be sooner
terminated as provided in this Lease.
 
“Third Party Asset Offer” means a bona fide outstanding offer or binding
contract (that is subject to Section 25.3 of this Lease) that Lessor receives
with respect to Lessor’s proposed Transfer of all of Lessor’s interest in the
Leased Property and the Lease from a Person that is not an Affiliate of Lessor
which Lessor intends to accept and which complies with the following
requirements:
 
(a)           the offer (or contract) must be in writing and must be executed by
the proposed purchaser (or, if a contract, executed by both the proposed
purchaser and Lessor);
 
(b)           the offer (or contract) must be by (or entered into by) the
proposed buyer identified in the offer (or contract), and not by an agent acting
on behalf of an undisclosed principal;
 
(c)           the offer (or contract) must identify the direct and indirect
owners of the proposed buyer and must specifically provide that the offer is not
assignable by the proposed buyer except to an Affiliate thereof; and
 
(d)           the offer (or contract) must include an agreement by the proposed
buyer to provide evidence, as reasonably requested, as to the business,
character, reputation and financial capacity of the proposed buyer and the
direct and indirect owners associated therewith (and each Person that will have
Controlling Lease Rights) to carry out the terms of the offer (or contract) as
well as other information and documentation as may be required to evidence that
the proposed Transfer will be a Permitted Sale.
 
“Third Party Lease Offer” means a bona fide outstanding offer or binding
contract for a Lessor Lease Transaction that is subject to Section 25.4 of this
Lease, which Lessor receives from a Person that is not an Affiliate of Lessor,
which Lessor intends to accept and which complies with the following
requirements:
 
(a)           the offer (or contract) must be in writing and must be executed by
the proposed lessee (or, if a contract, executed by both the proposed lessee and
Lessor);
 
(b)           the offer (or contract) must be by (or entered into by) the
proposed lessee identified in the offer (or contract), and not by an agent
acting on behalf of the proposed lessee
 
(d)           the offer (or contract) must identify the direct and indirect
owners of the proposed lessee and must specifically provide that the offer is
not assignable by the proposed lessee except to an Affiliate thereof; and
 
 
 
31

--------------------------------------------------------------------------------

 
 
(e)           the offer (or contract) must include an agreement by the proposed
lessee to provide evidence, as reasonably requested, as to the business,
character, reputation and financial capacity of the proposed lessee and the
direct and indirect owners of such proposed lessee to carry out the terms of the
offer (or contract).
 
“Total Rent” means the lesser of (a) the sum [redacted] and (b) [redacted] per
month.
 
“Transfer” means with respect to any property or rights, the sale, conveyance,
transfer, exchange, gift, contribution or assignment, in whole or in part, of
any right, title or interest in and to such property or rights, whether
voluntary or Involuntary.  As to an Equity Investor Interest or a Lessor Equity
Interest, Transfer shall also include (i) a change in the Person or Persons who
have beneficial ownership of a Lessor Equity Interest and (ii) a transfer to a
Person or Persons of Controlling Lease Rights. The granting, attachment or
creation of any Lien on all or any portion of such property or rights shall not
constitute a voluntary or Involuntary Transfer of such property or
rights.  Notwithstanding the foregoing, the term “Transfer” shall not include
(a) any sale, assignment or other transfer of the Lessor Equity Interest held
initially by  Ross Avenue Investments, LLC to any Affiliate of Prudential
Financial, Inc., or (b) any exchange by Ross Avenue Investments, LLC of its
Lessor Equity Interests with Lessor or CorEnergy Infrastructure Trust,
Inc.,  for cash or equity of CorEnergy Infrastructure Trust, Inc., or both so
long as, in the case of both subsections (a) and (b), each new or successor
Lessor Equity Interest Owner (and any Affiliate guarantor(s) required by
application of the “Permitted Controller of Lease Rights” definition to such
Persons) have executed and delivered to Lessee an Addendum or Supplement to the
Equity Investor Agreement (in form and substance reasonably acceptable to Lessor
and Lessee) which has the effect of making such Lessor Equity Interest Owners
and any applicable Affiliate guarantor(s) parties to, and subject in all
respects to, the Equity Investor Agreement.
 
“Ultra Designated Party” means, so long as an Ultra Entity Person is the Lessee,
(a) each Person from time-to-time identified in writing to Lessor by Lessee as a
Person with a management or financial philosophy, management style or reputation
which is unacceptable to Lessee, and (b) any Affiliates of each Person described
in subsection (a).
 
“Ultra Entity Person” means (a) Ultra LGS and any Affiliate of or successor to
Ultra LGS so long as Ultra LGS and/ or such Affiliate or successor is
Controlled, directly or indirectly, by a Permitted Ultra Petroleum Successor,
(b) Ultra Wyoming and any Affiliate of or successor to Ultra Wyoming so long as
Ultra Wyoming and/ or such Affiliate or successor is Controlled, directly or
indirectly, by a Permitted Ultra Petroleum Successor, (c) Ultra Resources and
any Affiliate of or successor to Ultra Resources so long as Ultra Resources and/
or such Affiliate or successor is Controlled, directly or indirectly, by a
Permitted Ultra Petroleum Successor, (d) Ultra Petroleum or any successor to
Ultra Petroleum so long as such successor is a Permitted Ultra Petroleum
Successor, and (d) any Affiliate of Ultra Petroleum so long as such Affiliate is
Controlled, directly or indirectly, by `a Permitted Ultra Petroleum Successor.
 
“Ultra LGS” means Ultra Wyoming LGS, LLC, a Delaware limited liability company,
the initial Lessee under this Lease; however, the term Ultra LGS shall not
include any successor or assignee of the interest of Ultra LGS hereunder.
 
“Ultra Petroleum” means Ultra Petroleum Corp. a Yukon Territory of Canada
corporation, the initial Lessee Guarantor; however, the term “Ultra Petroleum”
shall not include any successor Lessee Guarantor under this Lease.
 
“Ultra Resources” means Ultra Resources, Inc., a Wyoming corporation.
 
“Ultra Wyoming” means Ultra Wyoming, Inc., a Wyoming corporation.
 
 
 
32

--------------------------------------------------------------------------------

 
 
“Underlying Lien Claims” means, with respect to the Nerd Farm Easement, (a)
Mortgage recorded April 30, 1997, recorded in Book 68, Page 75 of the Mortgage
Records of Sublette County, Wyoming, from Nerd Enterprises, Inc., to George P.
Westman, and (b) Judgment dated December 8, 2010, recorded January 6, 2011, in
Book 96, Page 421 of the Miscellaneous Records of Sublette County, Wyoming,
against Questar Exploration and Production Company et al and in favor of Doyle
Hartman et al.
 
“Variable Rent” means, for any calendar month during the Term from and after the
first Adjustment Date, the [redacted] of (a[redacted]  (b) the
[redacted].  Variable Rent shall be payable on the first day of the third month
following the month for which Excess Product Volume Factor is calculated.  By
way of example, if the first Adjustment Date occurs on May 1, the Variable Rent
due on that date will be based on Excess Product Volume Factor for the preceding
month of February.
 
1.2             Certain Interpretive Provisions.
 
As used in this Lease:  (a) the word “or” is not exclusive and the word
“including” is not limiting, (b) references to a law include any rule or
regulation issued under the law and any amendment to the law, rule or
regulation, (c) whenever the words “include,” “includes,” or “including” appear,
they shall be deemed to be followed by the words “without limitation,” (d)
personal pronouns shall be deemed to include the other genders and the singular
shall include the plural and vice versa, and (e) the words “herein,” “hereof’
and “hereunder” and other words of similar import refer to his Lease as a whole
and not to any particular Article, Section or other subdivision.  Wherever a
period of time is stated in this Lease as commencing or ending on specified
dates, such period of time shall be deemed (i) inclusive of such stated
commencement and ending dates, and (ii) to commence at 12:00 A.M. Central Time
on such stated commencement date and to end at 11:59 P.M. Central Time on such
stated ending date.  Unless the context otherwise requires, (A) any definition
or reference to any agreement, instrument or other document shall be construed
as referring to such agreement, instrument or other document as from
time-to-time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(B) subject to the restrictions on Transfers, Liens and assignments in this
Lease, any reference herein to any Person shall be construed to include such
Person’s successor and assigns, and (C) any reference to any law shall include
all statutory and regulation provisions consolidating, amending, replacing or
interpreting such law and reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time-to-time. Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other document executed in connection herewith.
 
ARTICLE II.
LEASE CHARACTERIZATION
 
2.1             Lease Characterization.
 
(a)           True Lease.  Lessor and Lessee intend that this Lease is a “true
lease” and not a financing lease, capital lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true
lease.  Lessor and Lessee intend that the business relationship created by this
Lease and any related documents is solely that of a long-term commercial lease
between Lessor and Lessee.
 
(b)           Waivers and Stipulations.  Each of the parties (i) waives any
claim or defense based upon the characterization of this Lease as anything other
than a “true lease” or an “operating Lease” or that asserts that this Lease is
anything other than a “true lease” or an “operating lease,” (ii) waives any
claim or defense based upon the characterization of all or any portion of the
Leased Property as real or personal property, (iii) stipulates and agrees not to
challenge the validity, enforceability or characterization of the lease of the
Leased Property as a “true lease” or “operating lease,” (iv) stipulates and
agrees that nothing contained in
 
 
33

--------------------------------------------------------------------------------

 
 
this Lease creates or is intended to create a joint venture, partnership (either
de jure or de facto), equitable mortgage, trust, financing device or
arrangement, security interest or the like, and (v) shall support, at such
party’s sole cost and expense, the intent of the parties that the lease of the
Leased Property pursuant to this Lease is a true lease and does not create a
joint venture, partnership (either de jure or de facto), equitable mortgage,
trust, financing device or arrangement, security interest or the like, if, and
to the extent that, any challenge occurs.
 
 
(c)           Material Inducement.  The expressions of intent, the waivers, the
representations and warranties, the covenants, the agreements and the
stipulations set forth in this Section are a material inducement to each of
Lessor and Lessee in entering into this Lease.
 
(d)           Lease Continuation.  Except as limited in and otherwise provided
in this Lease (and including, without limitation, Lessee’s rights under Articles
XV, XVI, XXII, XXIII, and XXV), this Lease shall not terminate and Lessee shall
not have any right to terminate this Lease during the Term.  Except as limited
in and otherwise provided in this Lease (and including, without limitation,
Lessee’s rights under Articles XV, XVI, XXII, XXIII, and XXV): (1) this is a net
lease and Lessee shall not be entitled to any setoff, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense of
or to Base Rent or Additional Rent, and (2) the obligations of Lessee under this
Lease shall not be affected by any circumstance or event, or for any reason,
including but not limited to the following:  (i) any damage to or destruction of
any of the Leased Property by any cause whatsoever, (ii) any Taking, (iii) the
prohibition, limitation or restriction of, or interference with, Lessee’s use of
any of the Leased Property, (iv) any eviction by paramount title or otherwise,
(v) Lessee’s acquisition of ownership of any of the Leased Property other than
pursuant to an express provision of this Lease, (vi) any default on the part of
Lessor under this Lease or under any other agreement, (vii) any latent or other
defect in, or any theft or loss of, any of the Leased Property, (viii) the
breach of any warranty of any seller or manufacturer of any of the Improvements
or Personal Property or Lessee Property, or (ix) any other cause, whether
similar or dissimilar to the foregoing, any present or future Applicable Legal
Requirement to the contrary notwithstanding.  It is the intention of the parties
hereto that except as limited in and otherwise provided in this Lease (and
including, without limitation, Lessee’s rights under Articles XV, XVI, XXII,
XXIII, and XXV): (A), the obligations of Lessee under this Lease shall be
separate and independent covenants and agreements, (B) Base Rent and Additional
Rent shall continue to be payable in all events (or, in lieu thereof, Lessee
shall pay amounts equal thereto), and (C) the obligations of Lessee under this
Lease shall continue unaffected, unless this Lease shall have been terminated
pursuant to an express provision of this Lease.
 
ARTICLE III.
 
LEASED PROPERTY
3.1             Lease of Leased Property.  Lessor leases to Lessee and Lessee
leases from Lessor the Leased Property, subject to the Record Agreements and the
Permitted Liens, for the Term, upon the terms and conditions of this
Lease.  Lessee shall have exclusive use and possession of the Leased Property
subject to the Underlying Lien Claims, the Record Agreements and the Permitted
Liens.  The Leased Property is leased to Lessee subject to the Underlying Lien
Claims, the Record Agreements, the Permitted Liens and all Applicable Legal
Requirements now or hereafter in effect.  LESSOR LEASES AND WILL LEASE AND
LESSEE TAKES AND WILL TAKE THE LEASED PROPERTY “AS IS”, AND LESSEE ACKNOWLEDGES
THAT LESSOR (WHETHER ACTING AS LESSOR HEREUNDER OR IN ANY OTHER CAPACITY) HAS
NOT MADE AND WILL NOT MAKE, NOR SHALL LESSOR BE DEEMED TO HAVE MADE, ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE
LEASED PROPERTY, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO ITS FITNESS FOR
USE OR DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY
OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, AS TO LESSOR’S TITLE
THERETO, OR AS TO VALUE, COMPLIANCE WITH SPECIFICATIONS, LOCATION, USE,
CONDITION, MERCHANTABILITY,
 
 
 
34

--------------------------------------------------------------------------------

 
 
QUALITY, DESCRIPTION, DURABILITY OR OPERATION, IT BEING AGREED THAT ALL RISKS
INCIDENT THERETO ARE TO BE BORNE BY LESSEE.  In the event of any defect or
deficiency in any of the Leased Property of any nature, whether patent or
latent, except as otherwise expressly provided herein, Lessor shall not have any
responsibility or liability with respect thereto or for any incidental or
consequential damages (including strict liability in tort).  The provisions of
this Section 3.1 have been negotiated, and the foregoing provisions are intended
to be a complete exclusion and negation of any warranties by Lessor, express or
implied, with respect to the physical condition of any of the Leased Property,
and arising pursuant to the Uniform Commercial Code or any other Applicable
Legal Requirements now or hereafter in effect or otherwise.
 
3.2           Additional Encumbrances.
 
(a)           Execution of Additional Record Agreements.
 
(i)           Execution by Lessor.  Lessor shall not during the Lease Term enter
into, create, place of record, amend, assign, restate, modify, or terminate any
Record Agreement (including any document or instrument creating or governing any
of the Easements) or any Other Recorded Document except (A) “Closing Deliveries”
pursuant to the Purchase Agreement, (B) as requested by Lessee in writing, or
(C) as consented to by Lessee in writing prior to the date of Lessor’s execution
thereof.
 
(ii)           Execution by Lessee.  Lessee shall not during the Lease Term
enter into, create, place of record, amend, assign, restate, modify, or
terminate any Record Agreement (including any document or instrument creating or
governing any of the Easements) or any Other Recorded Document except (i)
“Closing Deliveries” pursuant to the Purchase Agreement, or (ii) as Lessee from
time-to-time in good faith deems necessary or appropriate for (A) use and
operation of the Liquids Gathering System and Other Lessee Activities by Lessee
and its Affiliates, (B) compliance with Applicable Legal Requirements and
contractual arrangements with third parties regarding operation of the Liquids
Gathering System, (C) compliance by Lessee with its obligations under this
Lease, or (D) compliance with the requirements of this Lease regarding Tax
Challenges and Permitted Lessee Contests.
 
(iii)           Notice Prior to Execution; Special Provisions Regarding BLM
Easement Extensions.  Lessor and Lessee shall each give the other Party not less
than ten (10) Business Days’ notice prior to executing any document creating,
amending, assigning, restating, modifying or terminating any Record Agreement or
Other Recorded Document, and in the event Lessor and Lessee disagree on the need
for, or benefit or adverse effects of, any such document, Lessor and Lessee
shall work together in good faith to resolve their differences, but in any event
in a manner consistent with the rights and obligations of Lessor and Lessee
under this Lease.  Notwithstanding anything to the contrary in this Lease,
Lessor and Lessee shall cooperate in good faith to execute such documents as may
be required to extend the term of the BLM Easements through the end of the Lease
Term, although the foregoing shall in no event be deemed to require Lessor or
Lessee to pay any fee or charge BLM may impose for any such extension of the
term of such BLM Easements, it being agreed that such charges shall be equitably
apportioned among the Parties giving due regard to the portion of the extended
BLM Easement term which occurs during the Lease Term and which portion of the
extended BLM Easement term occurs after the end of the Lease Term and without
either Lessor or Lessee being deemed to have agreed in advance to any such
amount BLM may charge in return for any such extension.
 
(iv)           Lessor Delegation of Enforcement Authority.  Lessor authorizes
Lessee to enforce all Record Agreements (including any document or instrument
creating or governing any of the Easements) and any Other Recorded Documents on
Lessor’s or Lessee’s behalf, and Lessor shall
 
 
35

--------------------------------------------------------------------------------

 
 
cooperate and furnish any pertinent information needed toward Lessee’s
enforcement of same, at no cost or expense to Lessor other than any de minimus
cost or expense.
 
(v)           Lessee Compliance.  During the Lease Term, Lessee shall be
obligated to comply in all material respects with the Record Agreements and the
Permitted Liens, provided, however, it being understood and agreed that Lessee
shall not be responsible for (A) any obligations, charges or liabilities arising
out of the Underlying Lien Claims, the Permitted Lessor Liens, or any other
matters of record that were voluntarily created or imposed by, through or under
Lessor or an Affiliate of Lessor after the Effective Date in violation of this
Lease, or (B) any fees or charges to extend the term of any BLM Easement, which
is governed by the last sentence of subsection (iii), above.
 
(b)           Creation of Liens by Lessee on Lessor’s Interest in the Leased
Property.  Subject to the provisions of Sections 6.6 and 12.1, without the prior
written consent of Lessor (which consent shall not be unreasonably withheld),
Lessee shall not, directly or indirectly, create or permit to be created or to
remain, and shall promptly discharge, any Lien on Lessor’s interest in (i) the
Leased Property, (ii) this Lease, or (iii) the Base Rent or any Additional Rent,
in the case of subsections (i), (ii) or (iii), preceding, created by or
resulting from any act or omission of Lessee or those claiming by, through or
under Lessee (except Lessor and its Affiliates).  Notice is hereby given that
Lessor shall not be liable for any labor, services or materials furnished or to
be furnished to Lessee, or to anyone holding any of the Leased Property through
or under Lessee, and that no mechanic’s or other liens for any such labor,
services or materials shall attach to or affect the interest of Lessor in and to
any of the Leased Property.  Notwithstanding the foregoing, Lessee has no
liability for, or any obligation to cause to be paid or discharged, any Lien
created by, through or under Lessor or any Lessor Party.
 
3.3             Lessee Other Activities.  Lessor and Lessee acknowledge and
confirm that (a) Lessee owns oil and gas wells and other rights and properties
in and around Leased Property separate and apart from the Liquids Gathering
System, the Personal Property and the Lessee Property; (b) Ultra Resources
operates such oil and gas wells and other rights and properties and may itself
own rights and property in and around the Leased Property separate and apart
from the Liquids Gathering System and the Personal Property; (c) after the
Effective Date, Lessee intends to continue to own such oil and gas wells and
other rights and properties for the foreseeable future; and (d) after the
Effective Date, Ultra Resources intends to continue to operate such oil and gas
wells and other rights and properties and to own its other rights and property
in and around the Leased Property for the foreseeable future (subsections
(a)-(d) being collectively referred to as the “Lessee Other Activities”).
 


 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
 
4.1           Representations and Warranties of Lessor.  Lessor represents and
warrants to Lessee as of the Effective Date as follows, it being understood and
agreed that the following representations and warranties shall be deemed to be
remade by a successor Lessor as of the effective date of any Permitted Sale (and
with applicable revisions to subsection (a) with respect to such successor
Lessor’s organization and owners):
 
(a)           Existence and Ownership.  Lessor is duly organized, validly
existing and in good standing under the laws of the state of Delaware, is
qualified to do business and in good standing in the State of Wyoming (to the
extent Lessor is required to be so by applicable Legal Requirements) and has
full power, authority and legal right to execute and deliver and to perform and
observe the provisions of this Lease to be observed and/or performed by
Lessor.  The sole partners of Lessor are (i) Pinedale GP, Inc., a Delaware
corporation, the sole general partner of Lessor and a wholly owned subsidiary of
CorEnergy Infrastructure
 
36

--------------------------------------------------------------------------------

 
 
Trust, Inc., a Maryland corporation (formerly known as Tortoise Capital
Resources Corporation), and (ii) Ross Avenue Investments, LLC, a Delaware
limited liability company, the sole limited partner of Lessor and an indirect
wholly owned subsidiary of Prudential Financial, Inc.  Pinedale GP, Inc., holds
an 82% general partnership interest in Lessor, and Ross Avenue Investments, LLC,
owns an 18% limited partnership interest.
 
(b)           Binding Obligation.  This Lease has been duly authorized, executed
and delivered by Lessor, and constitutes the valid and binding obligations of
Lessor enforceable against Lessor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, whether considered in a proceeding in equity or at law.
 
(c)           Solvency.  Lessor is solvent, has timely and accurately filed all
tax returns and extensions required to be filed by Lessor, and is not in default
in the payment of any material taxes levied or assessed against Lessor or any of
its material assets, and is not subject to any judgment, order, decree, rule or
regulation of any Governmental Authority having jurisdiction over the Leased
Property or Lessor which would, in the aggregate, otherwise materially and
adversely affect Lessor’s condition, financial or otherwise, or Lessor’s
prospects or the Leased Property.
 
(d)           SPE.  Lessor is and has at all times since its formation been a
Special Purpose Bankruptcy Remote Entity.
 
(e)           No Violations.  The performance by Lessor of its obligations
hereunder will not violate any provision of the Governing Documents of Lessor
and, to Lessor’s Actual Knowledge, will not (i) result in a material breach of
any agreement to which Lessor is a party, (ii) violate in any material respect
any provision of any judgment or order binding on Lessor, or (iii) constitute a
material violation by Lessor of any law or governmental regulation applicable to
Lessor.
 
(f)           Delivery of Governing Documents and Information.  Lessor has
delivered, or caused Lessor Parent to deliver, to Lessee true, correct and
complete copies of (i) its Governing Documents, and (ii) the information
required by Section 2.1 of the Equity Investor Agreement.  Lessor’s Governing
Documents comply in all respects with the requirements of Part B of Schedule
27.1.
 
(g)           Lessor Loan Documents, Permitted Indebtedness and Permitted Lessor
Liens.  A true, correct and complete list of the Lessor Loan Documents in effect
as of the Effective Date is set forth in Exhibit I to this Lease, and Lessor has
delivered to Lessee a true, correct and complete copy of each such Lessor Loan
Document.
 
4.2           Representations and Warranties of Lessee.  Lessee represents and
warrants to Lessor as of the Effective Date as follows, it being understood and
agreed that the following representations and warranties shall be deemed to be
remade by a successor Lessee as of the effective date of any Permitted Lease
Assignment:
 
(a)           Existence.  Lessee is duly organized, validly existing and in good
standing under the laws of the State of Wyoming and has the requisite power and
authority to execute and deliver this Lease and perform its obligations
hereunder.
 
(b)           Binding Obligation.  This Lease has been duly authorized, executed
and delivered by Lessee, and constitutes the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, whether considered in a proceeding in equity or at law.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           Financial Statements.  If and to the extent any such financial
information is provided prior to the date of this representation for a
particular Lessee, the unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows for Lessee
Guarantor or, if no there is no Lessee Guarantor for Lessee, Lessee, copies of
which were provided to Lessor by Lessee or Lessee’s Guarantor prior to such
Lessee becoming the Lessee hereunder, present fairly in all material respects
the financial conditions and results of operations for such Person and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied for such periods, and with respect to quarterly statements,
subject to normal year-end audit adjustments and absence of footnotes.
 
(d)           No Violations.  The performance by Lessee of its obligations
hereunder will not violate any provision of the Governing Documents of Lessee
and, to Lessee’s Actual Knowledge, will not (i) result in a material breach of
any agreement to which Lessee is a party, (ii) violate in any material respect
any provision of any judgment or order binding on Lessee, or (iii) constitute a
material violation by Lessee of any law or governmental regulation applicable to
Lessee.
 
ARTICLE V.
RENT
 
5.1          Base Rent.  Lessee agrees to pay to Lessor the Base Rent, without
setoff, deduction, notice or demand except as expressly set forth in this
Lease.  Base Rent shall be payable on the first day of each calendar month, in
advance, during the Term, with the first payment payable on the Effective
Date.  If Lessee is obligated to pay Base Rent for less than a full calendar
month, Base Rent shall be prorated on a daily basis based upon the actual number
of days in the prorated month.
 
5.2          Account for Payment of Base Rent.  All payments of Base Rent shall
be made to Account No. 359681346326, Account Name: Pinedale Corridor, LP,
Reference “Transaction Description”, Attn: Jennifer Duke, held at KeyBank
National Association, 4910 Tiedeman Road 3rd Floor Brooklyn, OH 44144, ABA No.
041001039, or such other account as Lessor shall advise Lessee in writing from
time-to-time, but at least ten (10) Business Days before the date any payment of
Base Rent is due.
 
5.3          Payment to Party Claiming Rent.  If any party other than Lessor
demands payment of Base Rent or Additional Rent due hereunder and alleges its
right to receive the Base Rent or Additional Rent as a result of a Transfer of
Lessor’s interest in this Lease or otherwise, Lessee shall not be obligated to
honor the demand unless Lessee receives written instructions to do so from the
party to whom Lessee is then paying Base Rent or Additional Rent or shall have
otherwise received evidence acceptable to Lessee of the right of the party
making the demand.  The withholding by Lessee of Base Rent or Additional Rent
pending the determination of the rights of the party making the demand shall not
be a default by Lessee and no interest at the Default Interest Rate or otherwise
shall be due with respect to the delay pending such determination.
 
5.4          Past Due Rent.  If any installment of Base Rent is not paid when
due, Lessee shall pay to Lessor, on demand, as Additional Rent, interest on such
installment from the date such installment was due to the date such installment
is paid at the Default Interest Rate.  If any other Additional Rent (except for
such payments as Lessee is contesting in good faith or pursuant to a Tax
Challenge or a Permitted Lessee Contest) is not paid within ten (10) Business
Days following written demand from Lessor to Lessee (the “Due Date for Other
Additional Rent”), Lessee shall pay to Lessor, on demand, as Additional Rent,
interest on such installment from the applicable Due Date for Other Additional
Rent to the date such other Additional Rent is paid at the Default Interest
Rate.
 
ARTICLE VI.
TAXES AND IMPOSITIONS
 
 
38

--------------------------------------------------------------------------------

 
 
6.1          Taxes and Impositions
 
(a)   Subject to the other terms and provisions of this Article VI, Lessee
shall, before interest or penalties are due thereon, pay directly to the
applicable third party and discharge all Taxes and Impositions accruing with
respect to the Leased Property during the Term.
 
6.2          Payment.  In the event that any Taxes or Impositions against any of
the Leased Property may be paid in installments, Lessee shall have the option to
pay such Taxes or Impositions in installments; and in such event, Lessee shall
be liable only for those installments which become due and payable during the
Term and which accrue or arise with respect to the Leased Property during the
Term.  Lessee shall prepare and file all tax reports required by Governmental
Authorities which relate to the Taxes which accrue or arise with respect to the
Leased Property during the Term.  Lessee shall be deemed to have satisfied its
obligation to pay Taxes as required hereby by paying such Taxes before the
earlier of the date (i) any penalty (other than non-delinquent interest) accrues
thereon, or (ii) any Lien is imposed against any Leased Property pursuant to
Applicable Legal Requirements as a result of such failure (excluding Liens
arising and attaching as a matter of law prior to the date such Taxes are due).
 
6.3          Exclusions from Taxes and Impositions.  Notwithstanding the
foregoing and for the avoidance of doubt, in no event will Lessee be required to
pay, and the terms “Taxes” and “Impositions” shall exclude any and all of the
following (collectively, the “Excluded Matters”):
 
(a)           net income taxes (however denominated), gross receipts, net
receipts or gross income taxes (however denominated, that are imposed in lieu of
net or gross receipts or income taxes) or franchise taxes of Lessor, any Equity
Investor or any Affiliate of Lessor; and
 
(b)           any tax imposed with respect to the sale, exchange or other
disposition by Lessor, any Equity Investor or any Affiliate of Lessor, in whole
or in part, of the Leased Property, Lessor’s interest in this Lease or any
Equity Investor Interest; and
 
(c)           taxes on, or with respect to or measured by the capital or net
worth of Lessor, any Equity Investor or any Affiliate of Lessor or in the nature
of a franchise, use, or margin tax or a tax for the privilege of doing business;
and
 
(d)           taxes or impositions imposed with respect to any period after the
Term; and
 
(e)           excess profits taxes, accumulated earnings taxes, capital gains
taxes, succession or estate taxes or personal holding company taxes; and
 
(f)           taxes imposed on or against or with respect to Lessor, any Equity
Investor or any Affiliate of Lessor to the extent such taxes would not have been
imposed if Lessor, any Equity Investor or any Affiliate of Lessor had not
engaged in activities, or had a presence in, the taxing jurisdiction which
activities or presence is unrelated to this Lease; and
 
(g)           taxes imposed as a result of any voluntary or Involuntary sale,
Transfer or other conveyance by Lessor, any Equity Investor or any Affiliate of
Lessor; and
 
(h)           taxes that are interest, penalties or additions to tax (or similar
fees or charges) that are imposed as a result of the failure of Lessor, any
Equity Investor or any Affiliate of Lessor to file any return or other filing
properly and timely unless such failure is caused by Lessee failing to fulfill
its obligations under this Lease; and
 
(i)           any tax resulting from or that would not have been imposed but for
the existence of Liens attributable to Lessor, any Equity Investor or any
Affiliate of Lessor; and
 
 
39

--------------------------------------------------------------------------------

 
 
(j)           taxes to the extent that the amount of such tax is greater than
the amount of taxes that would have been imposed if Lessor were not a successor
or assignee of Pinedale Op .Co., LP; and
 
(k)            taxes imposed under the Code or ERISA with respect to any Person
other than Lessee and its Affiliates; and
 
(l)            sales, transfer, recording, mortgage and similar taxes which
Lessor is required to pay pursuant to the Purchase Agreement; and
 
(m)           foreign Taxes; and
 
(n)           taxes on rental or any other amounts paid by Lessee under this
Lease; and
 
(o)           any increase in taxes resulting from a Transfer or other
conveyance by Lessor or any Equity Investor of all or any portion of the Leased
Property or Lessor or any interest therein; and
 
(p)           withholding taxes of any kind; and
 
(q)           taxes, fees or amounts due and owing under or in connection with
any Lien against the Leased Property, this Lease or any Equity Investor
Interest; and
 
(r)           assessments, charges or other matters due and owning under any
Other Recorded Documents executed by, through or under Lessor in violation of
this Lease.
 
6.4          Payment of Taxes and Impositions.  If bills or invoices in respect
of a Tax or an Imposition are received by Lessor, Lessor shall, within ten (10)
Business Days of Lessor’s receipt thereof, but in any event at least ten (10)
Business Days prior to the due date for the related Tax or Imposition (provided
that Lessor has received such bill or invoice prior to ten (10) Business Days
preceding such due date), deliver to Lessee any bill or invoice with respect to
any Tax or Imposition.  All taxing authorities shall be instructed to send all
Tax invoices to Lessee.  Within thirty (30) days after Lessor or Lessee has
received confirmation of payment on account of Taxes, such Party shall provide
to the other Party a copy of such confirmation that such Tax was paid.
 
6.5          Abatements.  For the purpose of determining payments due from
Lessee under this Article VI, Taxes and Impositions shall be the Taxes and
Impositions assessed until such time as the Taxes and Impositions are reduced by
abatement, refund or rebate.  If any abatement, refund or rebate is granted, the
Taxes or Impositions, as applicable, shall be the Taxes or Impositions as so
reduced.  Any rebate, refund or abatement received subsequent to payment of such
Taxes or Impositions by Lessee shall be refunded to Lessee by Lessor within ten
(10) Business Days of receipt by Lessor, even if the abatement is received after
the expiration or earlier termination of this Lease, and such obligations shall
survive termination of this Lease.  If Lessor or any taxing authority applies
any rebate, refund or abatement as a credit against Taxes or Impositions due for
a period following the termination of this Lease, then the rebate, refund or
abatement shall be deemed received by Lessor upon granting of the rebate, refund
or abatement.  If Lessor or any taxing authority fails to refund any rebate,
refund or abatement to Lessee within thirty (30) days after receipt (other than
any rebate, refund or abatement that will be applied as a credit against Taxes
and Impositions due for another period), Lessee shall be entitled to interest
calculated at the Default Interest Rate from the date payment was due until the
date payment is made.  Any rebate, refund or abatement realized by Lessor prior
to payment of the Taxes and Impositions by Lessee shall result in the immediate
reduction of Taxes and Impositions then due from Lessee to Lessor.
 
6.6          Right to Contest Taxes.  Lessee shall have the right to file and
prosecute to completion an application contesting the amount, validity, or
application of any Taxes, contesting the assessed value of all
 
40

--------------------------------------------------------------------------------

 
 
or any portion of any Leased Property, or seeking an abatement of any Taxes (any
such application, a “Tax Challenge”) either in its own name or in the name of
Lessor, at no cost or expense to Lessor other than any de minimus cost or
expense and throughout all administrative and judicial proceedings (trial court
and all appeals) until there is a final, nonappealable determination.  Lessee
may discontinue a Tax Challenge at any time.  If Lessee files or prosecutes a
Tax Challenge, Lessor and its Affiliates shall cooperate and furnish any
pertinent information needed for the Tax Challenge, at no cost or expense to
Lessor other than any de minimus cost or expense.  Lessee shall be entitled to
be reimbursed out of the award for the reasonable costs and expenses occurred in
connection with a Tax Challenge.  Lessor shall not have the right to file a Tax
Challenge with respect to any Taxes accruing during the Term unless the taxing
authority requires the Tax Challenge to be filed by Lessor and Lessee requests
Lessor to do so.  Lessor shall immediately provide Lessee with a copy of any
notices or demands from any Governmental Authority or other Persons which
concerns Taxes.  Upon request of Lessor at any time or from time-to-time, Lessee
shall provide a written report to Lessor regarding the status of any such Tax
Challenge.
 
In no event shall the manner in which Lessee pursues any Tax Challenge
exacerbate in any material respect the risk to Lessor of civil or criminal
liability, penalty or sanction, in addition to such risks as may exist for the
matters that are the subject of the Tax Challenge prior to such Tax Challenge,
and except for liabilities, penalties or sanctions for which Lessee may, and in
fact does, post a bond.  Further, the manner in which Lessee pursues a Tax
Challenge shall not exacerbate in any material respect the risk to Lessor of
defeasance of its interest in the Leased Property in addition to the risk of
such defeasance as may exist for the matters that are the subject of the Tax
Challenge prior to such Tax Challenge and except for such risk which Lessee may,
and in fact does, bond around.  Lessee agrees that Lessee shall use commercially
reasonable efforts to diligently prosecute any such Tax Challenge to a final
conclusion, except that Lessee shall have the right to attempt to settle or
compromise such contest through negotiations and to discontinue any such Tax
Challenge at any time.  Lessee shall promptly after the final determination of
such Tax Challenge, fully pay and discharge the amounts which shall be levied,
assessed, charged or imposed or be determined to be payable therein or in
connection therewith, together with all penalties, fines, interest, costs and
expenses thereof or in connection therewith, and perform all acts the
performance of which shall be ordered or decreed as a result thereof.
 
6.7          Right to Contest Impositions.  Lessee shall have the right to
contest Impositions pursuant to Permitted Lessee Contests.
 
ARTICLE VII.
CONDITION OF LEASED PROPERTY; MAINTENANCE
 
7.1          Lessee Maintenance of Leased Property.  During the Term, Lessee
shall (a) maintain the Leased Property in Good Condition and Repair, subject to
reasonable and ordinary wear and tear, and subject to the provisions of Articles
X, XV and XVI, and (b) pay all maintenance and operating costs of the Leased
Property in the ordinary course of business.  Lessee waives any right to
(i) require Lessor to maintain, repair, replace or rebuild all or any part of
the Leased Property or (ii) make repairs at the expense of Lessor pursuant to
any Applicable Legal Requirements at any time in effect.  Subject to Permitted
Lessee Contests and the other provisions of this Lease, Lessee, at its own
expense, will make (or cause to be made) such alterations and modifications in
and additions to the Improvements and Personal Property as may be required from
time-to-time to satisfy Applicable Legal Requirements in all material respects
in a manner consistent with Article X.  Nothing in this Section 7.1 or otherwise
in this Lease imposes any obligations upon Lessee, or waives any of Lessee’s
rights, with respect to Lessor’s Environmental Liabilities.
 
7.2          No Trespass.  Lessor authorizes Lessee to enforce any no trespass
actions regarding any Real Property and to initiate any proceedings to remove
any third parties from the Land (to the extent allowable under the applicable
Easements) which Lessee, in Lessee’s reasonable business judgment, deems
 
41

--------------------------------------------------------------------------------

 
 
necessary or appropriate for Lessee’s continued quiet enjoyment of the Leased
Property.  Lessee shall endeavor to give Lessor notice when exercising rights
under this Section 7.2.
 
  ARTICLE VIII.
  UTILITIES
 
 
8.1          Payment of Utility Charges.  Lessee shall contract for, in its own
name, and pay when due, all charges for the connection and use of water, gas,
electricity, and other utility services, if any, supplied to the Leased Property
during the Term.  Under no circumstances shall Lessor be responsible for any
interruption of any such utility service unless caused by the negligence, gross
negligence or willful acts or omissions of any Lessor Party.  If utilities
serving the Leased Property are so disrupted on account of the negligence, gross
negligence, or willful act or omission of any such Lessor Party, Lessor shall
promptly restore the utilities at Lessor’s sole cost and expense.
 
ARTICLE IX.
USE
 
9.1          Lessee Use.  The Leased Property may be used for any use permitted
by Applicable Legal Requirements and the terms and conditions of the Easements
and other Record Agreements.  During such time as this Lease is in effect,
Lessee shall, at Lessee’s sole cost and expense and subject to Permitted Lessee
Contests, comply in all material respects with all Applicable Legal Requirements
now or hereafter in force relating to or affecting the Leased Property and
Lessee’s use, occupancy, operation, maintenance, alteration and/or improvement
thereof.  Notwithstanding the preceding or any other provision of this Lease to
the contrary, (a) Lessor shall be fully responsible for any violation of
Applicable Legal Requirements caused at any time by (i) any Lessor Party or (ii)
any Lessor Lender; or (iii) any of their respective officers, agents,
contractors, servants or employees, except to the extent such violation is
caused by the failure of Lessee to perform its obligations hereunder, and (b)
Lessee shall have no responsibility for any such matter described in subsection
(a).  Lessee shall have the right to delay making the changes, alterations
and/or additions Lessee is responsible for making pursuant to the immediately
preceding provisions of this Section 9.1 while Lessee is contesting in good
faith the action or actions being taken by a Governmental Authority pursuant to
a Permitted Lessee Contest
 
9.2          Operating Requirement.  In no event shall Lessee be obligated to
keep all or any part of any Leased Property operating.  If Lessee discontinues
operations, Lessee shall comply in all material respects with all Applicable
Legal Requirements and otherwise comply in all material respects with the terms
and conditions of this Lease except as to the continuing operation of the Leased
Property.  Subject to the other terms and conditions of this Lease regarding
Lessee’s right in certain circumstances to terminate this Lease and / or to
offset Base Rent and Additional Rent against amounts due from Lessor hereunder,
Lessee shall pay the Base Rent as and when due under this Lease during any
period in which Lessee discontinues operations in whole or in part.
 
ARTICLE X.
PERMITTED CAPITAL IMPROVEMENT AND ADDITIONAL LINES, PARTS AND LESSEE OTHER
ACTIVITIES
 
10.1          Permitted Capital Improvements and Additional Lines.
 
(a)           Permitted Capital Improvements and Additional
Lines.  Notwithstanding anything set forth in this Lease, Lessee, at its own
expense and without Lessor’s approval, shall have the right, at any time and
from time-to-time as Lessee deems necessary or desirable, to make Permitted
Capital Improvements and Additional Lines
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
(b)           Non-Removable Additions.  If Lessee proposes to construct
Permitted Capital Improvements and Additional Lines that are not readily
removable or cannot be detached from the Liquids Gathering System without
adversely affecting the structural integrity or functionality of the Liquids
Gathering System (each, a “Non-Removable Addition”), Lessee may provide Lessor
written notice (a “Notice of Non-Removable Addition”), which Notice of
Non-Removable Addition shall (i) describe the Non-Removable Addition in
reasonable detail, (ii) provide a good faith estimate of the total cost of
constructing the Non-Removable Addition, (iii) offer Lessor the option to both
(A) pay for such Non-Removable Addition, and (B) engage the services of Lessee
as construction agent for Lessor with respect to the construction of such
Non-Removable Addition, and (iv) specify an increase in the Base Rate if Lessor
elects to pay for and engage Lessee as Lessor’s construction agent for such
Non-Removable Addition.  Lessor shall not have the option to pay for such
Non-Removable Addition unless Lessor also engages the services of Lessee as
construction agent for such Non-Removable Addition.  Lessor shall, by written
notice delivered to Lessee within ten (10) Business Days after receipt of the
Notice of Non-Removable Addition, elect in writing either to pay for and engage
Lessee as Lessor’s construction agent for such Non-Removable Addition or to
refrain from paying for such Non-Removable Addition; failure to give such timely
notice shall constitute Lessor’s election not to pay for such Non-Removable
Addition; provided, however, that Lessor shall consider such offer as set forth
in such Notice of Non-Removable Addition in good faith and use commercially
reasonable efforts to obtain financing for such Non-Removable Addition.  If
Lessor accepts such offer, Lessor shall pay for such Non-Removable Addition and
engage Lessee as Lessor’s construction agent for such Non-Removable
Addition.  In the event Lessor elects to pay for such Non-Removable Addition and
engage Lessee as Lessor’s construction agent, such Non-Removable Addition shall
become a part of the Leased Property under this Lease, with an increase in Base
Rent as indicated in the Notice of Non-Removable Addition, unless Lessor and
Lessee instead agree that such Non-Removable Addition shall be the subject of a
separate lease, upon substantially the same terms as this Lease, but with Base
Rent as set forth in the Notice of Non-Removable Addition.  In the event Lessor
timely elects to pay for such Non-Removable Addition and engage Lessee as
Lessor’s construction agent for such Non-Removable Addition on the terms in the
Notice of Non-Removable Addition, (I) Lessor and Lessee shall execute the
necessary documents to evidence such amendment to this Lease or a new lease for
such Non-Removable Addition, as applicable, (II) Lessor and Lessee shall execute
documents, reasonably satisfactory to each of them, governing advances by Lessor
to pay costs of such Non-Removable Addition, (III) upon completion of such
Non-Removable Addition, Base Rent under this Lease shall be increased or shall
be payable under the new lease at the rate provided  in the Notice of
Non-Removable Addition, and (IV) Lessor shall be the owner of, and Lessee shall
be the lessee of, such Non-Removable Addition.  If Lessor elects not to pay for
such Non-Removable Addition and Lessee elects to proceed with construction of
the Non-Removable Addition, then subject to subsection (e), below, such
Non-Removable Addition shall remain the sole property of Lessee, and this Lease
shall continue in full force and effect
 
(c)           Removable Additions.  If Lessee proposes to construct Permitted
Capital Improvements and Additional Lines that are not Non-Removable Additions
(each, a “Removable Addition”), Lessee may provide Lessor written notice (a
“Notice of Removable Addition”), which Notice of Removable Addition shall (i)
describe the Removable Addition in reasonable detail, (ii) provide a good faith
estimate of the total cost of constructing the Removable Addition,(iii) offer
Lessor the option to both (A) pay for such Removable Addition, and (B) engage
the services of Lessee as construction agent for Lessor with respect to the
construction of such Removable Addition, and (iv) specify an increase in the
Base Rate if Lessor elects to pay for and engage Lessee as Lessor’s construction
agent for such Removable Addition.  Lessor shall not have the option to pay for
such Removable Addition unless Lessor also engages the services of Lessee as
construction agent for such Removable Addition.  Lessor shall, by written notice
delivered to Lessee within ten (10) Business Days after receipt of the Notice of
Removable Addition, elect in writing either to pay for and engage Lessee as
Lessor’s construction agent for such Removable Addition or to refrain from
paying for such Removable Addition; failure to give such timely notice shall
constitute Lessor’s election not to pay for such Removable Addition; provided,
however, that Lessor shall consider such offer as set forth in such Notice of
Removable Addition in good faith and use commercially reasonable efforts to
obtain financing
 
 
43

--------------------------------------------------------------------------------

 
 
for such Removable Addition.  If Lessor accepts such offer, Lessor shall pay for
such Removable Addition and engage Lessee as Lessor’s construction agent for
construction of such Removable Addition.  In the event Lessor elects to pay for
such Removable Addition and engage Lessee as Lessor’s construction agent, such
Removable Addition shall become a part of the Leased Property under this Lease,
with an increase in Base Rent as indicated in the Notice of Removable Addition,
unless Lessor and Lessee instead agree that such Removable Addition shall be the
subject of a separate lease, upon substantially the same terms as this Lease,
but with Base Rent as set forth in the Notice of Removable Addition.  In the
event Lessor timely elects to pay for such Removable Addition and engage Lessee
as Lessor’s construction agent for such Removable Addition on the terms in the
Notice of Removable Addition, (I) Lessor and Lessee shall execute the necessary
documents to evidence such amendment to this Lease or a new lease for such
Removable Addition, as applicable, (II) Lessor and Lessee shall execute
documents, reasonably satisfactory to each of them, governing advances by Lessor
to pay costs of such Removable Addition, (III) upon completion of such Removable
Addition, Base Rent under this Lease shall be increased or shall be payable
under the new lease at the rate provided in the Notice of Removable Addition,
and (IV) Lessor shall be the owner of, and Lessee shall be the lessee of, such
Removable Addition.  If Lessor elects not to pay for such Removable Addition and
Lessee elects to proceed with construction of the Removable Addition, then
subject to subsection (e), below, such Removable Addition shall remain the sole
property of Lessee, and this Lease shall continue in full force and effect.
 
(d)           Third Party Financing for Permitted Capital Improvements and
Additional Lines.  Lessee shall at all times have the right to finance any
Permitted Capital Improvements and Additional Lines with a third party without
Lessor’s consent; provided, however, that Lessee will notify Lessor in advance
of entering into any such financing secured by a Lien on such Permitted Capital
Improvements and Additional Lines (as applicable) and give Lessor an opportunity
to make a proposal (non-binding on Lessee) to pay for, and engage Lessee as
Lessor’s construction agent for, such Permitted Capital Improvements and
Additional Lines (as applicable).  If requested by Lessee, Lessor agrees to
cooperate in good faith with Lessee in the financing of any such Permitted
Capital Improvements and Additional Lines (as applicable) that Lessee deems to
be necessary or desirable for the operation of the Leased Property or the Lessee
Other Activities.
 
(e)           End of Term Ownership.  At the end of the Term, (i) all
Non-Removable Additions which Lessor elected not to pay for and make a part of
the Leased Property pursuant to subsection (b), above, will become the property
of Lessor without compensation or reimbursement to Lessee, and (ii) all
Removable Additions which Lessor elected not to pay for and make a part of the
Leased Property pursuant to subsection (c), above shall be removed by Lessee or,
in the case of Additional Lines, detached by Lessee from the Liquids Gathering
System unless otherwise agreed by Lessor in writing, and Lessee shall repair any
damage to the Leased Property caused by such removal.  The transfer of all
Non-Removable Additions which become the property of Lessor at the end of the
Lease Term pursuant to subsection (i), (A) shall be made on an AS IS WHERE IS
basis, without any express or implied warranties from Lessee other than special
warranties of title (except as otherwise expressly agreed between the parties at
the time of such transfer), provided, however, that such conveyance shall in any
event be made by Lessee to Lessor free and clear of (I) any Liens placed on the
Leased Property by, through or under Lessee, and (II) any Other Recorded
Documents executed by, through or under Lessee in violation of this Lease, and
(B) shall be evidenced by Lessee’s execution of such deeds, bills of sale, or
other appropriate documents conveying title to such Non-Removable Additions as
Lessor and Lessee may reasonably agree, consistent with subsection (A) of this
sentence.
 
10.2          Replacement of Parts.  Lessee may, at its own cost and expense,
remove in the ordinary course of maintenance, service, repair, overhaul or
testing, or as otherwise required or permitted by this Lease, any Parts, whether
or not worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use.  Lessee will, at its own cost and
expense, replace any such Parts as is necessary to maintain the Leased Property
in accordance with the standards for Lessee’s maintenance obligations as set
forth in Section 7.1 of this Lease.  All replacement Parts shall be in as good
operating
 
44

--------------------------------------------------------------------------------

 
 
 
condition as, and shall have a value (including the residual value), utility and
remaining useful life at least equal to the Parts replaced, assuming such
replaced Parts were in condition and repair required to be maintained by, and
otherwise in compliance with, the terms of this Lease (nothing in this Lease,
however, shall be construed to require Lessee to replace any Parts having a
useful life adequate to operate the Leased Property through the end of the
Term).  All Parts at any time removed from any item or portion of the Leased
Property shall remain the property of Lessor until such time as such Parts shall
be replaced by Parts which have been incorporated or installed in or attached to
such item or portion of the Leased Property and which meet the requirements for
replacement Parts specified above.  Immediately upon any replacement Part
becoming incorporated into or installed in or attached to any item or portion of
the Leased Property, without further act (except in the case of replacement
property temporarily installed on an emergency basis), (a) title to such
replacement Part shall thereupon vest in Lessor, (b) such replacement Part shall
become subject to this Lease and be deemed part of the Leased Property for all
purposes to the same extent as the Parts originally incorporated or installed in
or attached to the Leased Property, and (c) title to the removed Part shall
thereupon vest in Lessee AS IS WHERE IS, free and clear of all rights of Lessor,
and shall no longer be deemed a part of the Leased Property.  Notwithstanding
the foregoing, “Parts” means all appliances, parts, instruments, appurtenances,
accessories, furnishings, spare parts, and other equipment and property of
whatever nature which constitute a portion of the Improvements or Personal
Property and any replacements or substitutions therefor made under this Section
10.2.  “Parts” shall not in any event include (i) any Lessee Property, (ii)
removed Parts as provided in subsection (c), above, or (iii) any Permitted
Capital Improvements and Additional Lines, which Permitted Capital Improvements
and Additional Lines shall be governed by Section 10.1, above.  Title to
replacements and substitutions for Parts made under this Section 10.2 shall
remain a portion of the Leased Property.
 
 
10.3          Lessee Other Activities.  Notwithstanding anything set forth in
this Lease, Lessee, at its own expense and without Lessor’s approval, shall have
the right at any time and from time-to-time to conduct Lessee Other Activities.
 
ARTICLE XI.
REGULATORY ISSUES
 
11.1          Lessee’s Rights.  Except (i) as provided in Section 11.2, below,
and (ii) to the extent Lessor is required to engage in such communications by
Applicable Legal Requirements which are not the subject of a Permitted Lessee
Contest and after consultation with Lessee regarding Lessor’s concern that
Lessor’s communication with Governmental Authorities is required by Applicable
Legal Requirements, but notwithstanding any other provision of this Lease to the
contrary:
 
(a)           Ultra Lessee; Leased Property.  For so long as an Ultra Entity
Person is the Lessee under this Lease, Lessee shall have the exclusive right and
obligation to (I) deal with all Governmental Authorities, including the Bureau
of Land Management and the Wyoming Oil and Gas Conservation Commission, and (II)
conduct all regulatory proceedings, governing or affecting the Leased Property
or the ownership, use or operation thereof.
 
(b)           All Lessees; Lessee Property and Lessee Other Activities.  Lessee
shall have the exclusive right and obligation to (I) deal with all Governmental
Authorities, including the Bureau of Land Management and the Wyoming Oil and Gas
Conservation Commission, and (II) conduct all regulatory proceedings, governing
or affecting the ownership, use or operation of the Lessee Property or the
Lessee Other Activities.
 
(c)           Other Lessees; Leased Property.  If an Ultra Entity Person is not
the Lessee under this Lease, Lessee shall have the right and obligation, but not
the exclusive right and obligation, to (I) deal with all Governmental
Authorities, including the Bureau of Land Management and the Wyoming Oil and Gas
Conservation Commission, and (II) conduct all regulatory proceedings, governing
or affecting the use or operation of the Leased Property.
 
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
Consistent with the foregoing subsections (a) through (c) of this Section 11.1,
Lessor hereby designates Lessee as Lessor’s agent with respect to, and solely
with respect to, the exercise of Lessor’s Easement Rights in and to the BLM
Easements, but only during the term of and to the limited extent set forth in
this Lease.  This designation creates a special agency relationship, and Lessee
and Lessor expressly acknowledge that the scope of Lessee’s authority to act as
agent for Lessor is expressly limited to the use of the BLM Easements as set
forth in this Lease and those certain Bureau of Land Management regulatory
matters which are enumerated in subsections (a) through (c) of this Section
11.1.  Except for such use and enumerated matters, Lessee has and shall have no
other power, authority or right to act as agent for Lessor, and Lessee shall
have no implied powers or authority to act as agent for Lessor.
 
At Lessee’s request, Lessor shall execute all such documents and take all such
action as may be necessary to ensure and/or evidence Lessee’s rights under this
Section 11.1 unless, in Lessor’s reasonable and good faith judgment, such
documents or actions will directly result in payments required to be made by
Lessor which Lessee is unwilling to pay on behalf of Lessor and, upon such
determination by Lessor and prior to taking any such action, Lessor shall
promptly notify Lessee in writing of such determination by Lessor, and Lessor
and Lessee shall work diligently and in good faith to resolve their differences
with respect to the requested action or document(s).  Notwithstanding the
foregoing, Lessor shall in any event be required to execute such documents and
take all such actions as may be required for Lessee to pursue a Tax Challenge or
a Permitted Lessee Contest.  Notwithstanding the foregoing, the Parties will
cooperate to execute such documents as may be required to extend the terms of
the BLM Easements if such documents are required to extend the term of the BLM
Easements beyond the Lease Term, it being understood, however, that nothing set
forth herein shall obligate Lessor or Lessee for the payment of any extension
fee or similar charge imposed by BLM as a condition to such extension other than
de minimus costs and expenses.
 
For the avoidance of doubt, but subject to the introductory language of this
Section 11.1 and the immediately preceding paragraph, (i) Lessor shall not in
any event engage in any written or verbal communication with any Governmental
Authority, including the Bureau of Land Management and the Wyoming Oil and Gas
Conservation Commission, regarding or in any way relating to the ownership, use
or operation of the Lessee Property or any Lessee Other Activities, (ii) for so
long as an Ultra Entity Person is the Lessee under this Lease, Lessor shall not
engage in any written or verbal communication with any Governmental Authority,
including the Bureau of Land Management and the Wyoming Oil and Gas Conservation
Commission, regarding the ownership, use or operation of the Leased Property,
and (iii) for so long as a Person other than an Ultra Entity Person is the
Lessee under this Lease, Lessor shall not engage in any written or verbal
communication with any Governmental Authority, including the Bureau of Land
Management and the Wyoming Oil and Gas Conservation Commission, regarding the
use or operation of the Leased Property without Lessee’s prior written consent,
which consent may be conditioned, to the extent permitted by Applicable Legal
Requirements, upon Lessee’s review and approval of any such written
communications (including any written materials delivered to such Governmental
Authority) and a representative of Lessee being present (via telephone or in
person) for any verbal communications.  Lessee shall promptly provide Lessor
with a copy of any notices or demands received by Lessee from any Governmental
Authority which concerns any Applicable Legal Requirement.
 
Lessor acknowledges and stipulates that Lessee may suffer irreparable harm in
the event of a breach of the provisions of this Section 11.1 by Lessor for which
Lessee has no adequate remedy at law.  Therefore, in addition to all other
remedies available pursuant to the terms of this Lease or at law, Lessee shall
have the right to obtain immediate injunctive or other equitable relief upon a
breach of this Section 11.1 by Lessor.
 
11.2          Lessor’s Rights.  Notwithstanding the foregoing Section 11.1, but
subject in any event to Lessee’s right to pursue Tax Challenges and Permitted
Lessee Contests, at such time as an Ultra Entity Person is not the Lessee under
this Lease, if Lessor determines, in Lessor’s reasonable judgment, that Lessee
has not taken sufficient action to protect the interests of Lessor in regard to
any such regulatory matter (including, without limitation, regulatory
proceedings) with respect to the Leased Property, upon prior
 
46

--------------------------------------------------------------------------------

 
 
written notice to Lessee, Lessor may take such action as may be necessary in
order for Lessor to be and remain in compliance with Applicable Legal
Requirements as they relate to Lessor and the Leased Property.  Lessor shall
promptly provide Lessee with a copy of any notices or demands received by Lessor
from any Governmental Authority which concerns any Applicable Legal Requirement.
 
11.3          No Application to Condemnation.  Lessor and Lessee acknowledge and
agree that the provisions of this Article XI shall not prohibit Lessor from
cooperating in condemnation proceedings as required by Article XVI.
 
ARTICLE XII.
MECHANIC’S LIENS
 
12.1          Lessee’s Obligations.  If any mechanic’s, materialmen’s or other
Liens against any of the Lessor’s interest in the Leased Property in connection
with any materials, labor or equipment furnished or claimed to have been
furnished to or for any Lessee Party are filed against Lessor’s interests in the
Leased Property on account of action or inaction by any Lessee Party (including
by Lessee in its capacity as Lessor’s construction agent for Removable Additions
or Non-Removable Additions under Article X, other than any such Liens filed as a
result of materials, labor or services for Removable Additions or Non-Removable
Additions and for which Lessor has failed to meet its obligation to pay the cost
of such materials, labor or services), then Lessee shall promptly cause such
Lien to be discharged (whether by payment or bond), or, if Lessee desires to
contest the Lien, Lessee may do so as long as the enforcement of the Lien is
stayed pursuant to a Permitted Lessee Contest, and (b) if a Lessor Lender with
respect to Permitted Indebtedness requires Lessor’s interest in the Leased
Property to be free of such mechanic’s or materialmen’s liens, then upon request
of Lessor or such Lessor Lender, Lessee shall either discharge the Lien or post
a bond sufficient to cover the amount of the Lien and interest, penalties and
costs that will be payable to discharge the Lien assuming its
validity.  Notwithstanding the foregoing, Lessee shall have no obligation
whatsoever for or with respect to Liens arising from Lessor’s failure to advance
payments for Non-Removable Additions or Removable Additions for which Lessor has
engaged Lessee as Lessor’s construction agent as provided in Section 10.1
 
12.2          Lessor’s Obligations.  Lessor shall not permit any mechanic’s,
materialmen’s or other Liens against any Leased Property in connection with any
materials, labor or equipment furnished, or claimed to have been furnished, to
or for Lessor, and if any such Liens shall be filed against any Leased Property
on account of any action or inaction by Lessor (other than any action or
inaction alleged against Lessor resulting from the failure of Lessee to perform
its obligations hereunder), Lessor shall cause the Lien to be discharged,
provided that if Lessor desires to contest any such Lien (whether by payment or
bond), it may do so as long as enforcement of the Lien is stayed pursuant to a
Permitted Lessor Contest.
 
ARTICLE XIII.
LESSEE PROPERTY
 
13.1          No Lien.  Lessee is and shall remain the owner of the Lessee
Property, other than Non-Removable Additions at the end of the Lease Term as
provided in Section 10.1(e).  Lessor shall not have any Lien on any of the
Lessee Property for the performance of Lessee’s obligations under this Lease or
otherwise.  LESSOR WAIVES AND DISCLAIMS ALL STATUTORY AND CONTRACTUAL LIEN
RIGHTS IN LESSEE PROPERTY NOW OR HEREAFTER PLACED AT OR WITH THE LEASED
PROPERTY.  Lessor agrees to execute an agreement with Lessee or Lessee’s lender
to evidence such waiver of Lessor’s Lien rights in Lessee Property and,
following a default by Lessee under any Lessee mortgage, allow Lessee’s lender
access to the Leased Property to seize and remove Lessee Property subject to the
terms of such agreement, provided that the form and substance of any such
agreement is reasonably satisfactory to Lessor, Lessee and Lessee’s lender
(including in such agreement reasonable conditions and time periods within which
such Lessee Property may be removed).  Lessee shall have the right to remove
 
47

--------------------------------------------------------------------------------

 
 
Lessee Property at any time or times during the Term and for a period of thirty
(30) days after the expiration of the Term, without any obligation to pay Lessor
holdover rent under Section 26.4.
 
13.2          Sole Risk of Lessee.  All of Lessee Property is at Lessee’s sole
risk and if any of the Lessee Property is destroyed or damaged other than as a
result of the negligence or willful misconduct of a Lessor Party, no part of the
destruction or damage shall be the responsibility of Lessor.  If the damage is
caused by the negligence or willful misconduct of a Lessor Party, Lessor shall
be responsible for any damage or destruction, subject, however, to the waiver of
subrogation provisions of Section 14.4.  The term “negligence” as used in this
Section 13.2 shall not include negligence imputed as a matter of law to Lessor
solely by reason of Lessor’s failure to act in respect of matters which are or
were the obligation of Lessee under this Lease or solely as a result of Lessor’s
ownership of the Leased Property.
 
13.3          Lessee’s Ability to Grant Liens on Lessee Property.  Nothing
contained in this Lease shall be deemed to limit or otherwise restrict Lessee’s
ability to grant a Lien on Lessee’s interest in the Leased Property under this
Lease or on Lessee Property, in any such case to a lender not Affiliated with
Lessee for the purpose of securing indebtedness of Lessee or its Affiliates to
such lender.  Lessor acknowledges and agrees, following a default by Lessee
under any Lessee mortgage, to allow Lessee’s lender access to the Leased
Property to seize and remove all or any of the Lessee Property and Lessor agrees
to execute an agreement with Lessee’s lender to evidence such right as provided
in Section 13.1.
 
ARTICLE XIV.
INSURANCE
 
14.1          Insurance Coverage.  Subject to Section 14.3 below, from and after
the Effective Date, Lessee shall maintain with respect to the Leased Property at
all times during the Term, at no cost or expense to Lessor, the following types
and amounts of insurance:
 
(a)           Liability Insurance.  Commercial general liability insurance
against claims for bodily injury, death or property damage occurring on, in or
about the Leased Property, which insurance shall (i) be written on an
“Occurrence Basis”, and shall provide minimum protection with a combined single
limit in the amount of $1,000,000 per occurrence and $2,000,000 annual
aggregate; and (ii) include premises and operations liability coverage, products
and completed operations liability coverage, and blanket contractual liability
coverage.  In addition, Lessee shall maintain auto liability insurance in an
amount not less than $1,000,000;
 
(b)           Worker’s Compensation and Employer’s Liability
Insurance.  Worker’s Compensation and Employer’s Liability Insurance in
accordance with all applicable federal and state law, which shall cover all
Lessee’s personnel, invitees, sublessors, guests, consultants, and similar
Persons performing under this Lease, with an Employer’s Liability limit shall of
not less than one million Dollars ($1,000,000) or such greater amount as may be
required by law; and
 
(c)           Property Insurance.  “All Risk” Insurance, equal to the full
replacement value (as declared) of the Liquids Gathering System, which shall be
payable in case of loss and held, paid or applied as provided in Section 15.1
hereof.  The policy shall provide that no act or omission of any Person named as
insured shall invalidate the interest of, or be a defense against, any other
Person named as insured.
 
(d)           Excess Liability Insurance.  Excess Liability Insurance covering
liabilities arising out of operations worldwide, with a combined minimum limit
of not less than $25,000,000 over and above the primary liability limits of all
underlying insurance policies as required in this Section.
 
(e)           Builders Risk Insurance.  For any alteration, addition, repair or
replacement to the Leased Property by Lessee (but excluding any Removable
Additions or Non-Removable Additions for which Lessee is acting as Lessor’s
construction agent under Article X) for which the estimated cost exceeds
$500,000,
 
 
 
48

--------------------------------------------------------------------------------

 
 
completed value builder’s risk insurance upon the entire work for the full
insurable value replacement cost coverage. Lessor and Lessee acknowledge and
agree that the coverage required hereunder may be provided through a combination
of policies that is different than those described above.  In addition, Lessee
may, at its election, maintain insurance covering additional casualties and
events.
 
14.2          Insurance Requirements Generally.  The insurance required by
Section 14.1 shall be written by companies having an A.M. Best Insurance Reports
rating of not less than “A-” and a financial size category of at least “VII”,
and all such companies shall be authorized to do an insurance business in the
State of Wyoming, or as otherwise agreed to by Lessor.  All insurance policies
required to be maintained pursuant to the terms of this Lease (other than the
Worker’s Compensation Insurance), shall be endorsed to name Lessor and its
successors and assigns (and, at Lessor’s written request and to the extent
reasonably practicable, the Lessor Lender or its Agent, Administrative Agent or
Collateral Agent) as additional insureds and to provide that such insurance
shall be primary over any insurance that may be maintained by Lessor, and,
except during the Lease Term (when all insurance proceeds are delivered and paid
to Lessee, as loss payee).  Notwithstanding anything to the contrary in this
Lease, for so long as (a) an Ultra Entity Person, or (b) an Investment Grade
Person is the Lessee under this Lease, then in any such case all insurance
policies may have such deductibles and self-insured retention amounts as Lessee
deems reasonable.  If the Lessee is not as provided in the immediately preceding
sentence, all insurance policies may have such deductibles and self-insured
retention amounts approved by Lessor, which approval shall not be unreasonably
withheld so long as the proposed deductibles and self-insurance retention
amounts are in the amounts typically obtained for properties or operations
similar to the Leased Property by responsible owners and lessees of such
property.  All insurance required by this Article may be blanket with other
insurance maintained by Lessee or any Affiliate of Lessee and may be effected by
any combination of basic and excess or umbrella coverage provided: (i) the total
amount of the insurance available shall be at least the protection equivalent of
separate policies in the amounts required; and (ii) in all other respects, all
of the policies shall comply with the applicable provisions of this Article.
 
Lessee shall pay as they become due all premiums for the insurance required by
this Article XIV, shall renew or replace each policy if required to comply with
the insurance requirements of this Lease, and shall deliver to Lessor a
certificate or other evidence of the existing policy and any renewal or
replacement policy (on an ACORD 27 form, in the case of property insurance, and
on an ACORD 25 form, in the case of liability insurance, and, in either case,
otherwise reasonably satisfactory to Lessor, to the extent reasonably available)
as soon as available, but in any event not later five (5) Business Days after
the date the new coverage is effective (it being understood that in no event
shall Lessee allow any insurance coverage to lapse if and to the extent such
insurance is necessary to comply with the requirements of this Lease).  In the
event of Lessee’s failure to comply with any of the foregoing requirements of
this Article XIV within five (5) Business Days of the giving of written notice
by Lessor to Lessee (or such shorter period as may be required to maintain the
insurance required by this Article XIV in full force and effect), Lessor shall
be entitled to procure such insurance.  Any sums expended by Lessor in procuring
such insurance shall be Additional Rent and shall be repaid by Lessee upon
written demand therefor by Lessor, together with interest thereon from the
applicable Due Date for Other Additional Rent at the Default Interest Rate.
 
14.3          Self-Insurance.  During any part of the Term, for so long as an
Ultra Entity Person or another Investment Grade Person is the Lessee under this
Lease, Lessee may self-insure for some or all insurance obligations contained
hereunder.  If the foregoing sentence is not applicable, the amount of any
self-insurance retention shall be subject to the limitations set forth in
Section 14.2 above.  If Lessee desires to self-insure pursuant to this
Section 14.3, Lessee shall deliver to Lessor prior to self-insuring a notice
that it intends to self-insure hereunder and a brief summary of the extent to
which it intends to self-insure.  Ultra Wyoming, on behalf of itself and Ultra
Resources and any successor Lessee who is an Ultra Entity Person, hereby
notifies Lessor that it intends (and they intend) to self-insure with respect to
fire, casualty and
 
49

--------------------------------------------------------------------------------

 
 
property insurance and builder’s risk insurance with respect to the Leased
Property.  The beneficiaries of Lessee’s self-insurance shall be afforded no
less protection than if such self-insured portion was fully insured by an
insurance company of the quality and caliber required hereunder, including the
provision of a legal defense and the payment of claims within the same time
period that a third-party insurance carrier would have paid such claims.  The
waiver of subrogation provisions of Section 14.4 shall be applicable to any
self-insured exposure.
 
14.4          Waiver of Subrogation.  Each of Lessor and Lessee hereby releases
the other from any and all liability for loss or damage caused by fire or any of
the extended coverage casualties or any other casualty which shall be brought
about by the fault or negligence of the other party or any persons for whom such
other party is responsible, provided that this release shall be in force and
effect only with respect to loss or damage occurring during such time as the
respective party’s policies of property insurance shall contain a clause to the
effect that this release shall not affect such policies or right of the
releasing party to recover thereunder, and the release shall apply only to the
extent of the releasing party’s insurance coverage, provided that, with respect
to Lessee’s release of Lessor hereunder, such release shall also apply with
respect to any loss occurring during such time as the Lessee is self-insured in
accordance with the terms of  Section 14.3.  Any insurance policy held by Lessee
or Lessor, to the extent that waiver is reasonably and customary for the policy
in question, shall include a waiver of subrogation clause so long as the same is
obtainable.  Nothing herein shall be deemed an obligation on the part of Lessor
to maintain any insurance and any insurance maintained by Lessor shall serve as
excess coverage.
 
14.5          No Release from Liability.  Except as provided in Section 14.4,
nothing in this Article XIV shall be deemed to release either party from
liability for damages resulting from the negligence or willful misconduct of
such party or from responsibility for repairs necessitated by such negligence or
willful misconduct.  By requiring insurance as provided herein, neither Lessor
nor Lessee represents that coverage and limits will necessarily be adequate to
protect Lessee or Lessor, and such coverage and limits shall not be deemed as a
limitation of the liability of Lessee or Lessor under any indemnification
provisions in this Lease.  Failure of Lessor to demand such certificate or other
evidence of full compliance with these insurance requirements or failure of
Lessor to identify a deficiency from evidence that is provided shall not be
construed as a waiver of Lessee’s obligation to maintain such insurance.
 
ARTICLE XV.
FIRE AND OTHER CASUALTY
 
15.1          Fire and Other Casualty.
 
(a)           General Provisions.  If all or any part of the Leased Property is
damaged or destroyed by fire or other casualty during the Term, then Lessee
shall give prompt notice of such event to Lessor and, except as otherwise
provided in this Article, Lessee shall, at Lessee’s cost and expense, promptly
thereafter repair, restore or replace the Leased Property, or any such part
thereof, to substantially the same condition it was in immediately prior to the
casualty (subject to any changes to all or any such part of the Leased Property
that Lessee intends to make to the extent permitted under this
Lease).  Notwithstanding the foregoing or anything to the contrary in this
Article XV or otherwise, if this Lease is terminated under this Article XV or
Section 25.5 (Burdensome Buyout Event) as a result of such fire or other
casualty, (i) Lessee shall not be obligated to repair, restore or replace the
Leased Property after such fire or other casualty or to pay for such repairs,
restoration or replacement, and (ii) neither Lessor nor any other Lessor
Indemnified Party shall have any claim against Lessee with respect to the
repair, restoration or replacement of the Leased Property or Losses arising from
termination of this Lease or Lessee’s purchase of the Leased Property pursuant
to this Section 15.1 or Section 25.5.  Unless this Lease is terminated pursuant
to this Section 15.1 or Section 25.5 as a result of such fire or other
casualty,(A) this Lease shall remain in effect following such fire or other
casualty, (B) Lessee shall, at Lessee’s cost and expense, promptly repair,
restore or replace the Leased Property, or any part thereof, as a result of such
fire or other casualty, to substantially the same
 
50

--------------------------------------------------------------------------------

 
 
condition it was in immediately prior to the casualty (subject to changes
permitted herein), (C) the rights and obligations of Lessor and Lessee shall
remain in effect without abatement, (D) all Base Rent shall continue unabated,
and (E) subject to Section 15.2, below, all Casualty Proceeds recovered on
account of any damage or destruction to all or any part of the Leased Property
by fire or other casualty shall be paid to Lessee.
 
(b)           Lease Termination Option and Purchase Offer.  Notwithstanding the
above, if the value, as determined by Lessee in good faith, of the damaged or
destroyed portions of the Leased Property (determined as of the Casualty Date as
if such damage or destruction had not occurred) is greater than fifty percent
(50%) of the Insured Value, then Lessee may, by written notice delivered to
Lessor within sixty (60) days after such determination, either (i) propose to
continue this Lease in effect, or (ii) propose to terminate this Lease and
purchase the Leased Property for the purchase price as specified by Lessee in
such notice (any such written notice by Lessee electing under subsection (ii) to
terminate this Lease and purchase the Leased Property shall be referred to as a
“Lessee Casualty Termination Notice”).  Lessee’s failure to deliver its Lessee
Casualty Termination Notice within such sixty (60) day period shall constitute
Lessee’s election to continue the Lease in effect and to repair, restore or
replace the damaged or destroyed Leased Property as provided in Section 15.1(a).
 
(c)           Casualty Response Notice.  If Lessee delivers its Lessee Casualty
Termination Notice to Lessor, then Lessor shall have a period of no more than
fifteen (15) days in which to notify Lessee in writing of Lessor’s acceptance or
rejection of the Lessee Casualty Termination Notice (“Casualty Response
Notice”).  Lessor’s failure to provide its Casualty Response Notice within such
fifteen (15) day period shall be deemed a rejection of the Lessee Casualty
Termination Notice and the Lease shall continue in effect.
 
(d)           Acceptance of Lessee Casualty Termination Notice and Termination
of Lease.  If Lessor accepts the Lessee Casualty Termination Notice, (i) Lessee
shall purchase the Leased Property from Lessor as provided in Section 15.1(e) on
a date no later than sixty (60) days after Lessor’s Casualty Response Notice and
this Lease shall terminate on such date (the “Casualty Termination Date”), (ii)
except the terms and provisions of this Lease which survive termination, neither
Lessor nor Lessee shall have any rights or obligations under this Lease arising
from and after the Casualty Termination Date, (iii) no further Base Rent or
Additional Rent shall accrue with respect to the period after the Casualty
Termination Date, (iv) Lessee shall have no repair, restoration or replacement
obligations with respect to the fire or other casualty giving rise to the Lessee
Casualty Termination Notice and no obligation to pay for such repair,
restoration of replacement, (v) neither Lessor nor any other Lessor Indemnified
Party shall have any claim against Lessee with respect to the repair,
restoration or replacement of the Leased Property or Losses arising from
termination of this Lease or Lessee’s purchase of the Leased Property pursuant
to this Section 15.1, (vi) each Lessee Guarantor shall be released of liability
and obligations under its Lessee Guaranty, Ultra Resources shall be released of
liability and obligations under the Resources Guaranty, and each Lessor
Guarantor shall be released of liability and obligations under its Lessor
Guaranty with respect to (x) as to Lessee Guarantors and Ultra Resources only,
matters for which Lessee is released in subsections (iv) and (v), preceding, and
(y) matters arising or accruing from and after the Casualty Termination Date, it
being understood and agreed, however, that Lessee Guarantors, Ultra Resources
and Lessor Guarantors shall remain liable with respect to matters or claims
arising or accruing prior to the Casualty Termination Date except those matters
described in subsections (iv) and (v) of this Section 15.1(d), and (vii) all
Casualty Proceeds shall be paid to Lessee.
 
(e)           Closing of Purchase Offer.  In addition, if Lessor accepts the
Lessee Casualty Termination Notice, on the Casualty Termination Date, (i) Lessee
shall pay to Lessor the purchase price specified by Lessee in the Lessee
Casualty Termination Notice or such other purchase price as Lessor and Lessee
may mutually agree, (ii) Lessor shall convey the Leased Property to Lessee or
its designee on an AS IS WHERE IS basis, without any express or implied
warranties from Lessor other than special warranties of title, provided,
however, that such conveyance shall in any event be made by Lessor to Lessee or
its designee free and clear of (A) all Permitted Lessor Liens, (B) any other
Liens placed on the Leased Property by, through or under Lessor; and (C) any
Other Recorded Documents executed by, through or under Lessor in violation of
 
51

--------------------------------------------------------------------------------

 
 
this Lease, and (iii) Lessor will deliver to Lessee or its designee such
conveyance documents, each in form and substance reasonably satisfactory to
Lessee, as Lessee may reasonably request, to transfer the ownership of the
Leased Property to Lessee free and clear of the Liens and other items described
in subsections (A)-(C) above.
 
(f)           Continuation of Lease if Lessor Rejects the Lessee Casualty
Termination Notice.  If Lessor rejects or is deemed to have rejected the Lessee
Casualty Termination Notice, such Lessee Casualty Termination Notice with
respect to termination of the Lease and Lessee’s offer to purchase the Leased
Property shall be deemed to be automatically rescinded and this Lease shall
remain in full force and effect in accordance with its terms.
 
(g)           No Waiver.  Upon each occurrence of a fire or other casualty for
which Lessee has the right under this Section 15.1 to give a Lessee Casualty
Termination Notice, Lessee shall be entitled to give its Lessee Casualty
Termination Notice with respect to such fire or other casualty, even if Lessee
previously elected not to give such notice with respect to the occurrence of a
prior fire or other casualty and even if prior Lessee Casualty Termination
Notice(s) were rejected or deemed rejected by Lessor hereunder.
 
15.2          Restoration Conditions.  Provided that this Lease has not been
terminated pursuant to this Article XV above, then Lessee’s repair, restoration
or replacement of the Leased Property shall be subject to the following
requirements:
 
(a)           Payment of Casualty Proceeds to Lessee.  All Casualty Proceeds
shall be paid by the insurer to Lessee.
 
(b)           Repair Costs in Excess of $2,000,000.  If the cost of such
repairs, restoration or replacement as a result of a casualty exceeds $2,000,000
with respect to such casualty, (A) Lessee shall provide to Lessor and Lessor
Lender (or the Agent for such Lessor Lender if requested in writing by Lessor)
such reasonable documentation related to such repairs, restoration or
replacement as Lessor and Lessor Lender (or the Agent for such Lessor Lender if
requested in writing by Lessor) may reasonably request to confirm that such
repairs, restoration or replacements have been made in the manner required by
this Lease, (B) if such repairs, restoration or replacement have not been
completed within ninety (90) days following the date of such casualty, Lessee
shall pay to the Lessor Lender (or the Agent for such Lessor Lender if requested
in writing by Lessor) the amount by which the total cost of such repairs,
restoration or replacement exceeds $2,000,000, reduced by repairs, restoration
and replacement costs in excess of $2,000,000 completed and paid as of such
date, which amounts shall be held and disbursed by such Lessor Lender to Lessee
as such repairs, restoration or replacements progress, and (C) Lessor and Lessor
Lender (or the Agent for such Lessor Lender if requested in writing by Lessor)
will have the right to inspect the Leased Property during normal business hours
and after prior reasonable written notice, with Lessee’s representative present
and upon the condition that Lessor and Lessor Lender (or the Agent for such
Lessor Lender if requested in writing by Lessor) comply with Lessee’s rules and
regulations, including safety, (I) to inspect the damage, and (II) to confirm
that such repairs, restoration or replacements are being or have been made in
the manner required by this Lease; provided that no such inspection shall
interfere with the normal operation of the Leased Property or the business of
Lessee or its Affiliates.
 
ARTICLE XVI.
CONDEMNATION
 
16.1          Condemnation Damages and Awards.  Except to the extent Lessor may
be required to make the same available to Lessee under this Article XVI and as
otherwise set forth in this Article XVI, Lessee assigns to Lessor any and all
rights it may have to any Taking Proceeds and agrees to execute such instruments
as may be requested by Lessor to evidence the assignment of such Taking Proceeds
to Lessor.  Notwithstanding the foregoing, Lessee may make a separate claim for
any damages payable for any of the
 
 
52

--------------------------------------------------------------------------------

 
 
Lessee Property, any so-called special damages to Lessee for interruption to
Lessee’s operations or otherwise, or any damages for relocation (collectively,
the “Lessee Condemnation Proceeds”), and none of such Lessee Condemnation
Proceeds shall constitute Taking Proceeds.  Unless this Lease is terminated
pursuant to this Article XVI or Section 25.5 (Burdensome Buyout Event) in
connection with a Taking, this Lease shall remain in effect, and the rights and
obligations of Lessor and Lessee shall remain in effect without
abatement.  Lessor and Lessee shall cooperate in good faith to maximize the
Taking Proceeds (but without impairing Lessee’s claim for Lessee Condemnation
Proceeds) consistent with the terms of this Lease.
 
16.2          Apportionment of Award, Termination and Purchase Offer.
 
(a)           General Taking Provisions.  If all or any part of the Leased
Property is subject to a Taking during the Term, then Lessee shall give prompt
notice of such event to Lessor and except as otherwise provided in this Article,
Lessee shall, at Lessee’s cost and expense, promptly thereafter repair, restore
or replace the Leased Property, or any such part thereof, to substantially the
same condition it was in immediately prior to the Taking (subject to any changes
to all or any such part of the Leased Property that Lessee intends to make to
the extent permitted under this Lease).  Notwithstanding the foregoing or
anything to the contrary in this Article XVI or otherwise, if this Lease is
terminated under this Article XVI or Section 25.5 (Burdensome Buyout Event) as a
result of such Taking, (i) Lessee shall not be obligated to repair, restore or
replace the Leased Property after such Taking or to pay for such repairs,
restoration or replacement, and (ii) neither Lessor nor any other Lessor
Indemnified Party shall have any claim against Lessee with respect to such
repair, restoration or replacement of the Property or Losses arising from
termination of this Lease or Lessee’s purchase of the Leased Property pursuant
to this Section 16.2 or Section 25.5.  Unless this Lease is terminated pursuant
to this Section 16.2 or Section 25.5 in connection with such Taking, this Lease
shall remain in effect following such Taking, the rights and obligations of
Lessor and Lessee shall remain in effect without abatement, all Base Rent shall
continue unabated, and all Lessee Condemnation Proceeds and, subject to Section
16.3, below, Taking Proceeds recovered on account of such Taking shall be paid
to Lessee.
 
(b)           Lease Termination Option and Purchase Offer.  Notwithstanding the
above, if as a result of the Taking, in Lessee’s good faith judgment, the Leased
Property can no longer be profitably operated or is no longer suitable for its
intended use, then Lessee may, in lieu of repairing, restoring or replacing the
same, by written notice delivered to Lessor within sixty (60) days after such
determination, either (i) propose to continue this Lease in effect, or
(ii) propose to terminate this Lease and purchase the Leased Property for the
purchase price specified by Lessee in such notice (any such written notice by
Lessee electing under subsection (ii) to terminate this Lease and purchase the
Leased Property shall be referred to as a “Lessee Taking Termination
Notice”).  Lessee’s failure to deliver its Lessee Taking Termination Notice
within such sixty (60) day period shall constitute Lessee’s election to continue
the Lease in effect and to restore, repair or replace the damaged or destroyed
Leased Property as provided in subsection (i) of this Section 16.2(b).
 
(c)           Taking Response Notice.  If Lessee delivers its Lessee Taking
Termination Notice to Lessor, then Lessor shall have a period of no more than
fifteen (15) days in which to notify Lessee in writing of Lessor’s acceptance or
rejection of the Lessee Taking Termination Notice (“Taking Response
Notice”).  Lessor’s failure to provide its Taking Response Notice within such
fifteen (15) day period shall be deemed a rejection of the Lessee Taking
Termination Notice and the Lease shall continue in effect.
 
(d)           Acceptance of Lessee Taking Termination Notice and Termination of
Lease.  If Lessor accepts the Lessee Taking Termination Notice, (i) Lessee shall
purchase the Leased Property from Lessor as provided in Section 16.2(e) on a
date no later than sixty (60) days after Lessor’s Taking Response Notice and
this Lease shall terminate on such date (the “Taking Termination Date”), (ii)
except as provided in Sections 25.2, 25.3 and 25.4, and the other terms and
provisions of this Lease which survive termination, neither Lessor nor Lessee
shall have any rights or obligations under this Lease arising from and after the
Taking
 
53

--------------------------------------------------------------------------------

 
 
Termination Date, (iii) no further Base Rent or Additional Rent shall accrue
with respect to the period after the Taking Termination Date, (iv) Lessee shall
have no repair, restoration or replacement obligations or payment obligations
with respect thereto with respect to such Taking or damages caused thereby, (v)
neither Lessor nor any other Lessor Indemnified Party shall have any claim
against Lessee with respect to repair, restoration or replacement of the Leased
Property or Losses arising from termination of this Lease or Lessee’s purchase
of the Leased Property pursuant to this Section 16.2, (vi) each Lessee Guarantor
shall be released of liability and obligations under its Lessee Guaranty, Ultra
Resources shall be released of liability and obligations under the Resources
Guaranty, and each Lessor Guarantor shall be released of liability and
obligations under its Lessor Guaranty with respect to (x) as to Lessee
Guarantors and Ultra Resources only, matters for which Lessee is released in
subsections (iv) and (v) of this Section 16.2(d), preceding, and (y) matters
arising or accruing from and after the Taking Termination Date, it being
understood and agreed, however, that Lessee Guarantors, Ultra Resources and
Lessor Guarantors shall remain liable with respect to matters or claims arising
or accruing prior to the Taking Termination Date except those matters described
in subsections (iv) and (v), and (vii) all Taking Proceeds shall be paid to
Lessee.  Following a termination of this Lease under this Section 16.2, Lessee’s
right of first refusal under, and the other terms and conditions of, Sections
25.2, 25.3 and 25.4, and the other terms and provisions of this Lease which
survive termination, shall remain in full force and effect.
 
(e)           Closing of Purchase Offer.  In addition, if Lessor accepts the
Lessee Taking Termination Notice, on the Taking Termination Date (i) Lessee
shall pay to Lessor the purchase price specified by Lessee in the Lessee Taking
Termination Notice or such other purchase price as may be agreed by Lessor and
Lessee, (ii) Lessor shall convey the Leased Property to Lessee or its designee
on an AS IS WHERE IS basis, without any express or implied warranties from
Lessor other than special warranties of title, provided, however, that such
conveyance shall in any event be made by Lessor to Lessee or its designee free
and clear of (A) all Permitted Lessor Liens, (B) any other Liens placed on the
Leased Property by, through or under Lessor; and (C) any Other Recorded
Documents executed by, through or under Lessor in violation of this Lease, and
(iii) Lessor will deliver to Lessee or its designee such conveyance documents,
each in form and substance reasonably satisfactory to Lessee, as Lessee may
reasonably request, to transfer the ownership of the Leased Property to Lessee
free and clear of the Liens and other items described in subsections (A)-(C)
above
 
(f)           Continuation of Lease if Lessor Rejects the Lessee Taking
Termination Notice.  If Lessor rejects or is deemed to have rejected the Lessee
Taking Termination Notice, such Lessee Taking Termination Notice with respect to
termination of the Lease and Lessee’s offer to purchase the Leased Property
shall be deemed to be automatically rescinded and this Lease shall remain in
full force and effect in accordance with its terms
 
(g)           No Waiver.  Upon each occurrence of a Taking for which Lessee has
the right under this Section 16.2 to give a Lessee Taking Termination Notice,
Lessee shall be entitled to give its Lessee Taking Termination Notice with
respect to such Taking, even if Lessee previously elected not to give such
notice with respect to the occurrence of a prior Taking and even if prior Lessee
Taking Termination Notice(s) were rejected or deemed rejected by Lessor
hereunder.
 
16.3          Restoration Conditions.  Provided that this Lease has not been
terminated pursuant to Section 16.2, above, in connection with a Taking, then
Lessee shall repair, restore or replace the Leased Property damaged as a result
of such Taking, as and to the extent required by Section 16.2 and the Taking
Proceeds shall be paid as follows:
 
(a)           Payment of Casualty Proceeds to Lessee.  All Takings Proceeds
shall be paid to Lessee.
 
(b)           Repair Costs in Excess of $2,000,000.  If the cost of repairs,
restoration or replacement of the Taking exceeds $2,000,000 with respect to such
Taking, (A) Lessee shall provide to Lessor and Lessor
 
54

--------------------------------------------------------------------------------

 
 
Lender (or the Agent for such Lessor Lender if requested in writing by Lessor)
such reasonable documentation related to such repairs, restoration or
replacement as Lessor and Lessor Lender (or the Agent for such Lessor Lender if
requested in writing by Lessor) may reasonably request to confirm that such
repairs, restoration or replacements have been made in the manner required by
this Lease, (B) if such repairs, restoration or replacement have not been
completed within ninety (90) days following the date of such Taking, Lessee
shall pay to the Lessor Lender (or the Agent for such Lessor Lender if requested
in writing by Lessor) the amount by which the total cost of such repairs,
restoration or replacement exceeds $2,000,000, reduced by repairs, restoration
and replacement costs in excess of $2,000,000 completed and paid as of such
date, which amounts shall be held and disbursed by such Lessor Lender to Lessee
as such repairs, restoration or replacements progress, and (C) Lessor and Lessor
Lender (or the Agent for such Lessor Lender if requested in writing by Lessor)
will have the right to inspect the Leased Property during normal business hours
and after prior reasonable written notice, with Lessee’s representative present
and upon the condition that Lessor and Lessor Lender (or the Agent for such
Lessor Lender if requested in writing by Lessor) comply with Lessee’s rules and
regulations, including safety, (I) to inspect the damage, and (II) to confirm
that such repairs, restoration or replacements are being or have been made in
the manner required by this Lease; provided that no such inspection shall
interfere with the normal operation of the Leased Property or the business of
Lessee or its Affiliates.
 
(c)           Payment of Taking Proceeds.  If not already paid to Lessor or
Lessor’s Lender as required by Section 16.3(b), above, upon completion of the
repairs, restoration and replacement of the Leased Property damaged as a result
of a Taking, Lessee shall pay to Lessor Lender (or the Agent for such Lessor
Lender if requested in writing by Lessor) the amount by which such Taking
Proceeds exceed the cost of repairs, restoration and replacement of the Leased
Property by Lessee.
 
ARTICLE XVII.
LIMITS ON TRANSFERS, ASSIGNMENTS, LEASES AND LIENS
 
17.1          Assignment and Subletting by Lessee.
 
(a)           Lease Assignments.  At any time and from time-to-time, and without
any consent from or approval by Lessor, Lessee may cause or permit to occur a
Permitted Lease Assignment.  For purposes hereof, the term “Permitted Lease
Assignment” means either (i) a Lease Assignment for which (A) the successor
Lessee is a Permitted Lessee Transferee, and (B) within ten (10) Business Days
after the date of such Lease Assignment, Lessee provides to Lessor (I) a copy of
the written assignment of lease or similar agreement, including an assumption by
the successor Lessee of the obligations of Lessee under this Lease arising from
and after the date of such Lease Assignment, (II) if such assignee successor
Lessee qualifies as a Permitted Lessee Transferee because its Affiliate is an
Investment Grade Person or otherwise qualifies as a Permitted Lessee Transferee
because its Affiliate qualifies under subsection (f) of the definition of the
term “Permitted Lessee Transferee”, a Lease Guaranty executed by such Affiliate,
and (III) evidence of the insurance required by this Lease, or (ii) any other
Lease Assignment approved in writing by Lessor.  Lessee shall not enter into any
Lease Assignment other than a Permitted Lease Assignment, and any Lease
Assignment other than a Permitted Lease Assignment shall be null and void ab
initio.
 
(b)           Subleases.  At any time and from time-to-time, and without any
consent from or approval by Lessor, Lessee may enter into a Permitted
Sublease.  For purposes hereof, the term “Permitted Sublease” means a Sublease
which is either (i) a Sublease with a Permitted Lessee Transferee so long as
within ten (10) Business Days after Lessee’s entering into any such Sublease
with a Permitted Lessee Transferee, Lessee shall provide Lessor with a copy of
the executed sublease agreement, or (ii) any other Sublease approved in writing
by Lessor.  Lessee shall not enter into any Sublease other than a Permitted
Sublease, and any Sublease other than a Permitted Sublease shall be null and
void ab initio.  Renewals of any Permitted Sublease shall be deemed to be a new
Sublease for purposes of this Section 17.1(b) and shall not constitute a
 
 
55

--------------------------------------------------------------------------------

 
 
Permitted Sublease unless such renewal otherwise qualifies as a Permitted
Sublease at the time of such renewal.
 
(c)       Lessor Consent to Certain Proposed Permitted Lessee Transferees.
 
(i)           No Lessor Consent Required.  No Lessor consent shall be required
with respect to any Permitted Lessee Transferee described in subsections (a),
(b), (c), (d), or (e) of the definition of the term “Permitted Lessee
Transferee”.
 
(ii)           Limited Lessor Consent Rights for Investment Grade Persons.  So
long as an Ultra Entity Person is the Lessee, Lessor’s consent shall be required
with respect to an Investment Grade Person described in subsection (f) of the
definition of the term “Permitted Lessee Transferee,” but Lessor’s approval
shall not be unreasonably withheld, and Lessor’s approval shall be based solely
on the following: (A) a review of such Investment Grade Person’s experience in
the oil and gas exploration and production business, and (B) the proposed use by
such Investment Grade Person would not (I) constitute a breach of Article IX, or
(II) in Lessor’s reasonable judgment, impair the structural integrity,
functionality or value of the Leased Property in any material respect.
 
(iii)           Scope of Additional Lessor Consent Required for Certain Other
Permitted Lessee Transferees.  Lessor consent shall be required with respect to
a proposed Person described in subsection (g) of the definition of the term
“Permitted Lessee Transferee”, but Lessor shall not unreasonably withhold its
consent to any such proposed Permitted Lessee Transferee, and Lessor’s approval
shall be based solely on the following: (A) such Person’s current and future
projected financial strength and creditworthiness, management style, financial
philosophy and reputation, (B) such Person’s experience in the oil and gas
exploration and production business, (C) such Person’s ability to recover costs
or pass them on to its customers and other Persons, and (D) the proposed use by
such Person would not (I) constitute a breach of Article IX, or (II) in Lessor’s
reasonable judgment, impair the structural integrity, functionality or value of
the Leased Property in any material respect.
 
(iv)           Approval Request Process.  In the event Lessor consent is
required pursuant to subsections (f) or (g) of the Permitted Lessee Transferee
definition, Lessor shall in any event either approve or disapprove a proposed
Permitted Lessee Transferee for which Lessor consent is required in writing as
soon as practicable but no later than fifteen (15) Business Days after receipt
of Lessee’s written notice to Lessor requesting approval of such proposed
Permitted Lessee Transferee and such information with respect to such Permitted
Lessee Transferee (consistent with the scope of Lessor’s consent as provided
herein) as may be reasonably requested by Lessor (by written notice given to
Lessee within five (5) days after receipt of Lessee’s aforesaid written notice)
to evaluate the proposed transaction and the affected parties.  Lessor shall be
deemed to have rejected any such proposed Permitted Lessee Transferee if a
written request for approval is delivered to Lessor, and Lessor does not respond
in writing within fifteen (15) Business Days after Lessor’s receipt of such
written request for approval and all such reasonable information timely
requested by Lessor as provided in the immediately preceding sentence.  If
Lessor does not consent in writing to such proposed Permitted Lessee Transferee
within such within fifteen (15) Business Day period, Lessor agrees to provide
Lessee with a reasonably detailed written explanation as to the reasons for
withholding such consent to such proposed Permitted Lessee Transferee on or
before the end of such fifteen (15) Business Day period.
 
(v)           No Expansion of Lessor Approval Rights to a Proposed Permitted
Lessee Transferee.  This subsection (c) shall not in any event be deemed to give
Lessor approval rights as to any proposed Permitted Lessee Transferee where such
approval rights are not expressly given in the definition of such term, nor
shall this subsection (c) be deemed to expand the scope or basis for any
 
 
 
56

--------------------------------------------------------------------------------

 
such Lessor approval beyond the scope provided in the definition of the term
“Permitted Lessee Transferee”.
 
(d)           Lessor Consent to Lease Assignments and Subleases.  Exclusive of
and separate from Lessor consent rights with respect to a proposed Permitted
Lessee Transferee, which are governed by the definition of the term “Permitted
Lessee Transferee” and subsection (c), above, Lessor shall not unreasonably
withhold its consent for any Lease Assignment or for any Sublease as provided in
Sections 17.1(a)(ii) or 17.1(b)(ii), above, and Lessor’s approval of a Lease
Assignment or Sublease to the extent required by Sections 17.1(a)(ii) or
17.1(b)(ii), above shall be based solely on the following: (i) the use
contemplated under any such Lease Assignment or Sublease does not breach the
provisions of Article IX and would not, in Lessor’s reasonable judgment, impair
the structural integrity, functionality or value of the Leased Property in any
material respect, and (ii) the proposed sublessee or assignee enters into an
agreement in a form reasonably satisfactory to Lessor recognizing that such
Lease Assignment or Sublease, and any renewals or extensions thereof, are
subordinate and subject to the terms of this Lease.  Lessor shall approve or
deny Lessee’s request for consent to a Lease Assignment or a Sublease as and to
the extent required by Sections 17.1(a)(ii) or 17.1(b)(ii), above, as soon as
practicable but no later than fifteen (15) Business Days after receipt of
Lessee’s notice to Lessor requesting consent with such information as may be
reasonably requested by Lessor (by notice given to Lessee within five (5) days
after receipt of Lessee’s aforesaid notice) to evaluate the proposed transaction
and the proposed assignee or sublessee.  Lessor shall be deemed to have rejected
any such Lease Assignment or Sublease if a written request for approval is
delivered to Lessor, and Lessor does not respond in writing within fifteen (15)
Business Days after Lessor’s receipt of such written request for approval and
all information timely requested by Lessor as provided in the immediately
preceding sentence.  If Lessor does not consent to such proposed Lease
Assignment or Sublease in writing within such within fifteen (15) Business Day
period, Lessor agrees to provide Lessee with a reasonably detailed written
explanation as to the reasons for withholding such consent to such Lease
Assignment or Sublease on or before the end of such fifteen (15) Business Day
period.  This subsection (d) shall not in any event be deemed to give Lessor
approval rights as to any Sublease or Lease Assignment except as expressly
provided in Sections 17.1(a)(ii) and 17.1(b)(ii), above, nor shall this
subsection (d) be deemed to expand the scope or basis for any such approval
under such Sections 17.1(a)(ii) and 17.1(b)(ii) beyond the issues set forth in
the first sentence of this subsection (d).
 
(e)           Effect of Lease Assignment or Sublease on Continuing Lessee
Liability. Except as set forth in Section 17.4, no Lease Assignment or Sublease
shall relieve Lessee of any of its obligations under or with respect to this
Lease, relieve Lessee Guarantor of any of its obligations under the Lessee
Guaranty or release Ultra Resources of any of its obligations under the
Resources Guaranty.
 
(f)           Prohibited Lease Assignments and Subleases Void.  Any purported
Lease Assignment which is not a Permitted Lease Assignment and any purported
Sublease which is not a Permitted Sublease shall be null and void null and void
ab initio.\
 
(g)           Subsequent Lease Amendments with Prior Lessee Consent.  If (i)
Lessor and any assignee or sublessee of Lessee’s interest in this Lease modify
or amend this Lease so as to increase the obligations of such prior Lessee, and
(ii) such modification or amendment is made without a prior Lessee’s consent,
then the liability of such prior Lessee, its Lessee Guarantor and Ultra
Resources shall not be increased, but shall continue as it existed prior to such
modification or amendment.
 
17.2          No Restrictions on Indebtedness or Liens of Lessee or Lessee
Guarantors.  Notwithstanding any provision to the contrary in this Lease or
otherwise, and for the avoidance of doubt, there shall be no restrictions or
limitations on the ability of Lessee, Lessee Guarantor or Ultra Resources to
incur Indebtedness or to grant a Lien on all or any portion of Lessee’s rights
under this Lease or with respect to the Leased Property, or with respect to any
of the Lessee Property.
 
 
57

--------------------------------------------------------------------------------

 
 
17.3          Cure Rights Upon Assignee Default.  Notwithstanding anything to
the contrary set forth in Article XXIII of this Lease or otherwise, and except
where a prior Lessee and its Lessee Guarantor and Ultra Resources have been
released from liability under this Lease in accordance with Section 17.4, upon
the occurrence of an event or circumstance which would, with the giving of
notice or passage of time, or both, constitute a Lessee Event of Default, Lessor
shall not declare a Lessee Event of Default or exercise any rights or remedies
on account of such Lessee Event of Default unless and until Lessor gives notice
of such default to such prior Lessee(s), their respective Lessee Guarantor(s),
and Ultra Resources and the opportunity to cure such default, within the period
of time permitted under Section 23.1 of this Lease for curing such event or
circumstance, but with such cure period as to such prior Lessee, such prior
Lessee Guarantor and Ultra Resources beginning only upon receipt by such prior
Lessee(s), its Lessee Guarantor(s) or Ultra Resources, as applicable, of such
notice
 
17.4          Release of Lessee and Lessee Guarantor.  From and after the date
of a Permitted Lease Assignment to a Permitted Lessee Transferee of the type,
described in subsections (c), (e), (f) or (g) of the definition thereof, then
(a) the assigning Lessee and each prior Lessee shall be automatically released
from any and all obligations and liabilities arising or accruing under this
Lease from and after the date of such Permitted Lease Assignment, (b) each
Lessee Guarantor shall be automatically released from any and all obligations
and liabilities arising or accruing under its Lessee Guaranty with respect to
obligations or liabilities arising or accruing from and after the date of such
Permitted Lease Assignment, and (c) Ultra Resources shall be automatically
released from any and all obligations and liabilities arising or accruing under
the Resources Guaranty with respect to obligations or liabilities arising or
accruing from and after the date of such Permitted Lease Assignment; provided,
however, that in the case of a Permitted Lease Assignment to a Permitted Lessee
Transferee described in subsection (c) of the definition thereof, (i) if the
Permitted Lessee Transferee is owned directly or indirectly by a Permitted Ultra
Petroleum Successor, then such assigning Lessee, its Lessee Guarantor and Ultra
Resources shall not be released, and (ii) if the Permitted Lessee Transferee is
not owned directly or indirectly by a Permitted Ultra Petroleum Successor, as a
condition to such release Lessor may require the ultimate parent company of such
Permitted Lessee Transferee to execute a Lessee Guaranty.  Neither Lessee nor
the Lessee Guarantor nor Ultra Resources shall be released of its obligations or
liabilities under this Lease, its Lessee Guaranty or the Resources Guaranty, as
applicable, (A) in connection with any Lease Assignment except as provided in
the immediately preceding sentence, or (B) in connection with any Sublease.
 
17.5          Transfers and Liens by Lessor and Equity Investors.
 
(a)           Prohibitions on Indebtedness, Transfers, Leases and Liens.
 
(i)           Lessor Transfers.  Lessor shall not Transfer or permit the
Transfer of all or any portion of the Lessor Interests except a Transfer of all
the Lessor Interests pursuant to a Permitted Sale.  Any Transfer of all or any
portion of the Lessor Interests except a Transfer of all the Lessor Interests
pursuant to a Permitted Sale shall be null and void ab initio
 
(ii)           Lessor Liens.  Lessor shall not grant or permit the granting of,
or suffer to exist, a Lien upon all or any portion of the Lessor Interests
except a Permitted Lessor Lien to secure Permitted Indebtedness.  Any Lien upon
all or any portion of the Lessor Interests other than a Permitted Lessor Lien to
secure Permitted Indebtedness shall be null and void ab initio.
 
(iii)           Lessor Lease Transactions.  Lessor shall not at any time during
the Lease Term enter into a Lessor Lease Transaction.  Any Lessor Lease
Transaction during the Lease Term shall be null and void ab initio.
 
 
 
 
58

--------------------------------------------------------------------------------

 
(iv)           Lessor Indebtedness.  Lessor shall not incur Indebtedness other
than Permitted Indebtedness.  Any Indebtedness incurred by Lessor other than
Permitted Indebtedness shall be null and void ab initio.
 
(v)           Equity Investor Transfers and Other Actions.  No Lessor Equity
Interest Owner shall Transfer beneficial ownership of (including, for the
avoidance of doubt, indirectly by allowing a change in the Beneficial Owner of)
any portion of a Lessor Equity Interest to any Person that would result in
possession of Controlling Lease Rights by any Person or Persons except pursuant
to a Permitted Equity Transfer, and any such Transfer which is not a Permitted
Equity Transfer shall be null and void ab initio and Lessor shall not recognize
any such Transfer.
 
(vi)           Equity Investor Liens.  No Lessor Equity Interest Owner shall
grant or permit the granting of, or suffer to exist, a Lien on any Lessor Equity
Interest beneficially owned by such Lessor Equity Interest Owner except a
Permitted Lessor Lien with respect to such Lessor Equity Interest.  Any Lien on
any Lessor Equity Interest other than a Permitted Lessor Lien with respect to
any Lessor Equity Interest shall be null and void ab initio and Lessor shall not
recognize any such Lien on any Lessor Equity Interest.


(b)           Permitted Sales; Release Upon a Permitted Sale.  For purposes
hereof, the term “Permitted Sale” means a Transfer by Lessor which satisfies all
of the following requirements in all respects:


(i)           Transfer of All Lessor Interests for Cash Consideration.  Such
Transfer is a Transfer of all of Lessor’s right, title and interest under this
Lease and all of Lessor’s right, title and interest in the Leased Property for
an all-cash consideration (or cash paid to Lessor at closing and the remainder
of the purchase price to be paid to Lessor by such transferee after such closing
by deferred cash payments) to be paid to Lessor therefor and prior to such
Transfer, Lessor has complied with Section 25.3 hereof with respect to such
Transfer; an
 
(ii)           Notice.  Not less than fifteen (15) Business Days prior to the
date of such Transfer (ten (10) Business Days in the case of a Transfer to an
Affiliate of Lessor), Lessor has timely provided to Lessee notice of the
proposed Transfer and evidence reasonably acceptable to Lessee that all the
requirements with respect to a Permitted Sale shall be satisfied with respect to
the proposed Transfer, including copies of the Governing Documents of such
proposed transferee, the documents and instruments evidencing any Indebtedness
or Liens arising from or created in connection with such Transfer, and
information regarding the owners of the Equity Interests with respect to such
proposed transferee and their Lessor Lenders; an
 
(iii)           Successor Lessor Requirements.  After giving effect to such
Transfer, (A) the Lessor representations in Section 4.1 shall be true and
correct in all respects with respect to such transferee Lessor (other than the
specific information regarding the state of organization and Equity Owners of
Pinedale as set forth in Section 4.1(a), which information shall be updated as
applicable to describe the owners of the successor Lessor), (B) so long as an
Ultra Entity Person is Lessee, no Person other than a Permitted Controller of
Lease Rights shall possess Controlling Lease Rights, (C) no Disqualified Person
shall possess Controlling Lease Rights, (D) Disqualified Persons, in the
aggregate, do not possess beneficial ownership of twenty-five percent (25%) or
more of the Lessor Equity Interests, and (E) such transferee Lessor and its
Governing Documents comply in all respects with Sections 27.1 and 27.2; and
 
(iv)           Lessor Indebtedness.  As a result of such Transfer, there shall
be no Lessor Indebtedness other than Permitted Indebtedness and there shall
exist no Liens on any Lessor Interests other than Permitted Lessor Liens; and
 
 
 
59

--------------------------------------------------------------------------------

 
 
(v)           Equity Investor Agreement.  In connection with such Transfer, the
successor Lessor, each direct owner of a Lessor Equity Interest in such Lessor,
and any Affiliate of any such Person required to guaranty the obligations of
such Person under the Equity Investor Agreement as a result of the application
of the definition of the term “Permitted Controller of Lease Rights” to such
Transfer, must execute and deliver to Lessee the Equity Investor Agreement; and
 
(vi)           U.S. Transferee.  After giving effect to such Transfer, the
transferee Lessor and its Lessor Guarantor, if applicable, shall be organized in
the United States or if the transferee or its Lessor Guarantor, if applicable,
is organized in a jurisdiction outside the United States, the transferee and its
Lessor Guarantor, if applicable, shall indemnify Lessee for any taxes that may
be imposed on Lessee as a result thereof, and
 
(vii)           Assumption of Lessor Lease Obligations.  Contemporaneous with
such Transfer, the transferee Lessor must assume in writing the obligations of
Lessor under this Lease arising from and after the date of such Transfer and the
other obligations of Lessor under the Easements arising from and after the date
of such Transfer; and
 
(viii)           Delivery of Lessor Guaranty and SNDA.  Contemporaneous with
such Transfer (A) if otherwise required by this Lease in order for such Transfer
to be a Permitted Sale, the Lessor Guarantor of such transferee Lessor must
execute and deliver to Lessee a Lessor Guaranty, and (B) if applicable, such
transferee Lessor and its Lessor Lenders must execute and deliver to Lessee the
SNDA; and
 
(ix)           No Lessor Event of Default or Default Under Governing
Documents.  After giving effect to such Transfer, no event or circumstance shall
have occurred at the time of or as a result of such Transfer which with the
giving of notice or passage of time would constitute a Lessor Event of Default
or a breach, default or failure of performance under the Governing Documents of
the successor Lessor; and
 
(x)           Compliance with Laws and Lease.  Such Transfer complies with all
Applicable Legal Requirements, including securities laws, and the documents
evidencing such Transfer or other action are provided to Lessee to confirm, to
the reasonable satisfaction of Lessee, compliance with the provisions of this
Lease; and
 
(xii)           No Change in Lessee’s Rights.  The documents evidencing such
Transfer or other action do not alter the rights of Lessee under the Lease or as
to the Leased Property; and
 
(xiii)           No Change in Lessee’s Obligations.  After giving effect to such
Transfer or other action, Lessee shall have no greater obligation or liability
under this Lease as a result of such Transfer or other action, based on
Applicable Legal Requirements in effect at the time of such Transfer or other
action, than it would have had if the Transfer or such other action had not
taken place (other than obligations indemnified by Lessor under this Lease).


Upon a Permitted Sale in compliance with the terms of this Section 17.5, the
transferring Lessor and its Lessor Guarantor shall be released and relieved of
further liability or obligation under this Lease and its applicable Lessor
Guaranty, in each such case only with respect to matters arising or accruing
from and after the date of such Permitted Sale.
 
(c)           Permitted Equity Transfers.  For purposes of this Agreement
“Permitted Equity Transfer” means any Transfer of beneficial ownership of all or
a portion of a Lessor Equity Interest which satisfies all of the following
requirements in all respects:
 
 
 
60

--------------------------------------------------------------------------------

 
 
(i)           Disqualified Persons and Controlling Parties.  Such Transfer would
not result in: (A) a Disqualified Person or Disqualified Persons possessing
Controlling Lease Rights, (B) Disqualified Persons, in the aggregate, having
beneficial ownership of 25% or more of the Lessor Equity nterests, and (C) for
so long as an Ultra Entity Person is the Lessee under the Lease, a Person who is
not a Permitted Controller of Lease Rights possessing Controlling Lease Rights;
and
 
(ii)           Notices.  Such Lessor Equity Interest Owner shall have given
written notice to Lessee of any proposed Transfer of beneficial ownership of all
or any portion of a Lessor Equity Interest.  Such notice shall be given to
Lessee at least fifteen (15) Business Days (ten (10) Business Days in the case
of a Transfer to an Affiliate of the transferor) prior to executing a definitive
agreement for such Transfer. Such notice shall describe in detail the material
terms of such proposed Transfer, the name of each Person proposed to acquire
beneficial ownership of all or any portion of  a Lessor Equity Interest or to
possess Controlling Lease Rights, and provide reasonably sufficient information
to enable Lessee to notify, within ten (10) Business Days of Lessee’s receipt of
such notice, whether such Person(s) is/are Disqualified Person(s) and to verify
within such ten (10) Business Day period that such Transfer complies with the
requirements of Section 17.5(c)(i).  Such Lessor Equity Interest Owner shall
also provide to Lessee copies of all material documents evidencing such
Transfer, in their then current form, at least ten (10) Business Days prior to
the closing date or effective date of any Transfer and any material revisions or
amendments to such documents promptly after they become available; and


(iii)          Addendum to Equity Investor Agreement; Guaranty if
Required.  Each Person acquiring direct ownership of Lessor Equity Interests
shall have executed an Addendum to the Equity Investor Agreement agreeing to be
bound by the Equity Investor Agreement, and any Affiliate of any such Person
required to guaranty the obligations of such Person under the Equity Investor
Agreement as a result of the application of the definition of the term
“Permitted Controller of Lease Rights” to such Transfer shall have executed such
guaranty; and


(iv)          United States Persons; Lessee Indemnity.  Unless each Person
acquiring beneficial ownership is a United States Person within the meaning of
Section 7701(a)(3) of the Code, the transferee Lessor Equity Interest Owner and
each Person acquiring beneficial ownership shall have agreed to indemnify
Lessee, in a manner reasonably acceptable to Lessee, against any amounts payable
by Lessee, as Lessee, pursuant to this Lease or otherwise to the extent such
liabilities arise out of the status of such transferee as a Person other than a
United States Person; and


(v)           Compliance with Laws and Lease.  Such Transfer complies with all
Applicable Legal Requirements, including securities laws, and the documents
evidencing such Transfer are provided to Lessee to confirm, to the reasonable
satisfaction of Lessee, compliance with the provisions of this Lease; and


(vi)          No Default Under Lessor’s Governing Documents.  No default or
event of default attributable to such Lessor Equity Interest Owner or Lessor
shall occur under Lessor’s Governing Documents as a result of such Transfer; and


(vii)         No Change in Lessee’s Rights.  The documents evidencing such
Transfer do not alter the rights of Lessee under the Lease or as to the Leased
Property; and


(viii)        No Change in Lessee’s Obligations.  Immediately after giving
effect to such Transfer, Lessee, as Lessee, shall have no greater obligation or
liability under this Lease as a result of such Transfer, based on Applicable
Legal Requirements in effect at the time of such Transfer, than it would have
had if the Transfer had not taken place (other than obligations indemnified by
 
 
 
61

--------------------------------------------------------------------------------

 


Lessor, the transferee Lessor Equity Interest Owner and such Person acquiring
such beneficial ownership pursuant to subsection (iv), above).  No Lessor or
Lessor Guarantor shall be released or relieved of any liability or obligation
under this Lease or its applicable Lessor Guaranty in connection with or as a
result of a Transfer of any Lessor Equity Interest or any beneficial ownership
of any Lessor Equity Interest.
 
ARTICLE XVIII.
LESSEE’S SURRENDER OF LEASED PROPERTY
 
18.1          Surrender.  Upon the expiration of the Term or the earlier
termination of this Lease, Lessee shall surrender to Lessor in Good Condition
and Repair the Leased Property and any Permitted Capital Improvements and
Additional Lines that become Lessor’s property upon termination of this Lease as
provided in Section 10.1(e) hereof, in all such cases subject to reasonable and
ordinary wear and tear, and subject to the provisions of Article XV and Article
XVI and Section 25.5.  Any removal of all or any of the Lessee Property by
Lessee shall be done in material compliance with Environmental Laws and other
Applicable Legal Requirements, including Lessee’s obligation to file all reports
and documentation required to be filed with any Governmental Authority in
connection with the removal of Lessee Property, and in accordance with the
requirements of Article X hereof.  Lessee shall repair any material damage to
the Leased Property caused by the removal of Lessee Property.  After the
expiration of the Term or the earlier termination of this Lease, neither Lessee
nor Lessor shall have any rights, liabilities or obligations hereunder (except
for any that survive the expiration or any earlier termination of this Lease)
and including, without limitation, the terms and provisions of Sections 25.2,
25.3 and 25.4 if and to the extent applicable.
 
ARTICLE XIX.
ASSIGNMENT OF LEASE
 
19.1          Assignment of Lease.  Lessor shall not (a) Transfer all or any
portion of its right, title or interest under this Lease except pursuant to a
Permitted Sale, or (b) create or suffer to exist a Lien on all or any portion of
its right, title or interest under this Lease except (i) a Permitted Lessor
Lien, (ii) a Lien which Lessee is contesting in accordance with a Permitted
Lessee Contest, or (iii) a Lien which Lessor is contesting in accordance with a
Permitted Lessor Contest.
 
ARTICLE XX.
MORTGAGE SUBORDINATION AND NON-DISTURBANCE AND NOTICE TO MORTGAGEE
 
20.1          Mortgage Subordination.  Except as and to the extent applicable
with respect to the Underlying Lien Claims, this Lease and the right, title and
interest of Lessee under this Lease shall be prior and superior in all respects
to any Lien on all or any portion of the Leased Property by, through or under
Lessor, irrespective of the time of execution or time of recording of such Lien,
whether placed on the Leased Property prior to, on or after the Effective Date,
and whether or not such Lien constitutes a Permitted Lessor Lien or secures
Permitted Indebtedness.  Except as and to the extent applicable with respect to
the Underlying Lien Claims, no Lien placed or permitted on the Leased Property
by, through or under Lessor shall be superior or prior to this Lease or Lessee’s
right, title and interest under this Lease, whether by date of execution, time
of recording, tacking, subrogation, or any other legal or equitable principles
or operation of law.  Concurrently with the execution of this Lease, Lessor,
Lessor Lender and Lessee have entered into the SNDA.  Lessor shall cause any
subsequent Person holding or claiming any Lien in or to all or any portion of
the Lessor Interests or Lessor Equity Interests, as a condition to the granting
of same, to execute and deliver to Lessee the SNDA.
 
 
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE XXI.
INDEMNIFICATION
 
21.1          Indemnification by Lessee.
 
(a)        Lessee’s Indemnification Obligations.  Subject to the waiver of
subrogation provisions in Section 14.4, the remainder of this Article XXI, and
Section 26.3, and except for Losses for which Lessor is responsible pursuant to
Section 21.2, Lessee, to the fullest extent permissible by Applicable Legal
Requirements, agrees to indemnify, hold harmless and defend Lessor Indemnified
Parties and Lessor Lender (in Lessor Lender’s capacity as such) from and against
any and all Losses proximately caused by (i) a Lease Assignment or Sublease made
by Lessee in violation of this Lease, (ii) a Lessee Event of Default, (iii) any
negligent acts or omissions of Lessee or any other Lessee Party with respect to
this Lease, the Leased Property or the SNDA, (iv) the fraud, gross negligence or
willful misconduct of Lessee or any Lessee Party in connection with the Leased
Property or the transactions contemplated by this Lease or in connection with
the SNDA, (v) the operation, possession, use, non-use, maintenance,
modification, alteration, construction, reconstruction, restoration, condition,
design or replacement of the Leased Property (or any portion thereof) by Lessee
or any other Lessee Party, or (vi) the business and activities of Lessee or of
any other Person permitted on or about the Leased Property by Lessee (whether as
an invitee, sublessee, licensee or otherwise); provided, however, to the extent
and in the proportion such Losses also arise out of or are based upon or arise
from or are attributable to any of the following (collectively, and together
with the matters described in Section 21.1(b), below, the “Exclusions from
Lessee’s Indemnification Obligations”), Lessee’s indemnification under this
subsection shall, to such extent, not apply:
 
(A)           the negligence, willful misconduct or fraud of any Lessor
Indemnified Party or, in the case of indemnification of a Lessor Lender, the
negligence, willful misconduct or fraud of such Lessor Lender;
 
(B)           except to the extent arising by reason of a Lessee Event of
Default, breach of any covenant, representation or warranty by any Lessor Party,
Lessor Indemnified Party or Lessor Lender contained in this Lease, any Lessor
Loan Document, the SNDA, the Equity Investor Agreement or any other document
entered into in connection herewith or therewith;
 
(C)           any dispute (A) between or among any Lessor Indemnified Parties,
(B) between or among Lessor Lenders or (C) between or among any one or more
Lessor Indemnified Parties, on the one hand, and any Lessee Party or Lessor
Lender on the other hand;
 
(D)           the negotiation, preparation or administration of this Lease, any
Lessor Loan Document, the SNDA, the Equity Investor Agreement or any other
document entered into in connection herewith or therewith;
 
(E)           except to the extent arising by reason of a Lessee Event of
Default, a violation of any Applicable Legal Requirement or any other legal,
regulatory, judicial or similar requirement by any Lessor Party, Lessor
Indemnified Party or Lessor Lender;
 
(F)           a Transfer or other disposition by any Lessor Party, Lessor
Indemnified Party or Lessor Lender of any interest in all or any portion of the
Leased Property;
 
(G)           to the extent imposed with respect to any period (except during
the exercise of remedies pursuant to this Lease) after the expiration of the
Term or earlier termination of this Lease, except to the extent such Losses
relate to (A) events or matters occurring prior to the expiration of the Term or
earlier termination of the Lease, (B) the exercise of remedies relating to a
Lessee Event of Default, or (C) the failure by Lessee to return the Liquids
Gathering System to Lessor in accordance with the terms of this Lease;
 
 
63

--------------------------------------------------------------------------------

 
 
(H)           arising as a result of a default or event of default under the
Lessor Loan Documents, the SNDA or the Equity Investor Agreement or arising
otherwise in connection with or under any Lessor Loan Document, except to the
extent caused by a Lessee Event of Default; or
 
(I)           a Lessor Event of Default.
 
(b)         Additional Limits on Lessee’s Indemnification
Obligation.  Notwithstanding the foregoing, Losses arising from Lessee’s
indemnification obligations in this Section 21.1 shall not include (i) any taxes
or costs or expenses associated with contesting taxes, it being understood that
Lessee’s liability with respect to taxes is governed by Article VI, (ii)
principal, interest, default interest, fees, charges or penalties owed in
connection with Indebtedness of any Lessor Party or any Lessor Indemnified
Party, provided, however, that default interest on Permitted Indebtedness
imposed as a result of a Lessor event of default thereunder (A) other than a
default based on the failure to make a payment or payments under or with respect
to such Indebtedness and (B) which arises solely and directly as a result of a
Lessee Event of Default other than a failure to pay Base Rent or Additional
Rent, shall not be excluded from “Losses”, or (iii) Losses related to any
funding or hedging arrangements entered into or obtained in connection with
Lessor Indebtedness or debt or equity investments in Lessor.
 
(c)        Environmental Matters Not Included.  For the avoidance of doubt, this
Section 21.1 is not intended to provide any indemnification to Lessor or any
Lessor Indemnified Party for any matters related to Environmental Laws or
Hazardous Materials or any other matters covered by Article XXII.
 
21.2          Release and Indemnification by Lessor.  Subject to the waiver of
subrogation provisions in Section 14.4, and except for Losses for which Lessee
is responsible pursuant to Section 21.1, and subject to the provisions in
Article XIV and Section 26.3, Lessor, to the fullest extent permissible by
Applicable Legal Requirements:


(a)           Release of Lessee and Lessee Indemnified Parties.  Releases Lessee
and each other Lessee Indemnified Party from any Losses from any source arising
out of or based upon, in whole or in part, (i) any acts or omissions by any
Lessor Party, Lessor Indemnified Party or Lessor Lender in violation of the
terms of this Lease, the SNDA or the Equity Investor Agreement, (ii) any acts or
omissions of any Lessor Party, Lessor Indemnified Party or Lessor Lender with
respect to this Lease, the Leased Property, the SNDA or the Equity Investor
Agreement, (iii) any Lessor Event of Default, or (iv) the fraud, negligence or
willful misconduct of any Lessor Party, Lessor Indemnified Party or Lessor
Lender in connection with the Leased Property or the transactions contemplated
by this Lease, or in connection with the Equity Investor Agreement or the SNDA;
and
 
(b)           Lessor Indemnification of Lessee and Lessee Indemnified
Parties.  Agrees to indemnify, hold harmless and defend Lessee and each other
Lessee Indemnified Party from and against any and all Losses, from any source
arising out of or based upon, in whole or in part, (i) any acts or omissions by
any Lessor Party or Lessor Indemnified Party in violation of the terms of this
Lease, the SNDA or the Equity Investor Agreement, (ii) any acts or omissions of
any Lessor Party or Lessor Indemnified Party with respect to this Lease or the
Leased Property, the SNDA or the Equity Investor Agreement, (iii) any Lessor
Event of Default, or (iv) the fraud, negligence or willful misconduct of any
Lessor Party or Lessor Indemnified Party in connection with the Leased Property
or the transactions contemplated by this Lease, or in connection with the Equity
Investor Agreement or the SNDA;


Provided, however, that in the case of subsections (a) and (b) above, to the
extent and in the proportion such Losses also arise out of or are based upon (A)
any breach of this Lease by Lessee, (B) the fraud, negligence or willful
misconduct of Lessee or any other Lessee Party with respect to the Leased
Property, this Lease, the SNDA or the Equity Investor Agreement, (C) Taxes for
which Lessee is responsible pursuant to this Lease, or (D) breach by Lessee of
any representations made by it in this Lease, then Lessor’s release and
indemnification under this subsection (b) shall not apply.


 
64

--------------------------------------------------------------------------------

 
 
21.3          Concurrent Negligence.  Notwithstanding the provisions of Section
21.1 and Section 21.2, in the event of the concurrent negligence or intentional
misconduct of Lessee, any other Lessee Party or any Lessee Indemnified Party on
the one hand and the concurrent negligence or intentional misconduct of Lessor,
any other Lessor Party or Lessor Indemnified Party, on the other hand, a party’s
(the “Indemnifying Party”) obligation to indemnify the other as set forth in
this Article XXI shall be limited to the extent of the Indemnifying Party’s
negligence and/or intentional misconduct (and that of the Lessee Indemnified
Parties (if Lessee is the Indemnifying Party) or the Lessor Indemnified Parties
(if Lessor is the Indemnifying Party)), including the Indemnifying Party’s
proportionate share of reasonable costs, attorneys’ fees, and expenses incurred
in connection with any claim, action, or proceeding brought with respect to such
injury or damage.
 
21.4          Survival.  The obligations of Lessee and Lessor under this Article
XXI shall survive the expiration or earlier termination of this Lease.
 
21.5          Claims Procedure.  In the case of any Losses asserted by an
Indemnified Party under this Article XXI, such Indemnified Party shall give
prompt notice thereof to the Indemnifying Party and in any event within no less
than 60 days after the Indemnified Party receives notice of such assertion;
provided that failure to so notify the Indemnifying Party shall not reduce the
Indemnifying Party’s obligations to indemnify any Indemnified Party hereunder
except to the extent such failure adversely affects the Indemnifying Party’s
rights, or materially compromises such Indemnifying Party’s ability, to defend
such Losses or results in additional liability on such Indemnifying Party’s
part.  The Indemnifying Party shall be entitled, at its expense, acting through
counsel selected by it (and reasonably satisfactory to such Indemnified Party),
to participate in or to assume and control (if it promptly so elects upon notice
of the Losses), the negotiation, litigation and/or settlement of any such
Losses.  Such Indemnified Party may (but shall not be obligated to) participate
at its own expense and with its own counsel in any proceeding conducted by the
Indemnifying Party in accordance with the foregoing, in which case the
Indemnifying Party shall keep such Indemnified Party and its counsel fully
informed of all proceedings and filings.  Notwithstanding the foregoing, but
subject to Article XI and the right of Lessee to pursue Tax Challenges and
Permitted Lessee Contests and the right of Lessor to pursue Permitted Lessor
Contests, the Indemnifying Party shall not be entitled to assume and control the
defense of any Losses if (a) Lessee is the Indemnifying Party, a Level I Lessee
Default has occurred and is continuing, or, if Lessor is the Indemnifying Party,
a Level 1 Lessor Default has occurred and is continuing, (b) the proceeding
involves possible imposition of any criminal liability or penalty or
unindemnified civil penalty on the Indemnified Party, or (c) the proceeding
involves the granting of injunctive relief against the Indemnified Party not
related to this Lease.
 
ARTICLE XXII.
ENVIRONMENTAL LAWS
 
22.1          Environmental Undertakings.  Lessee’s operations on the Leased
Property from and after the Effective Date shall comply with Environmental Laws
in all material respects.  Lessor will conduct no operations on the Leased
Property.  After either party discovers or is informed of the existence of a
material violation of Environmental Laws with respect to the Leased Property, or
receipt of any notices alleging non-ordinary course of business liabilities
under Environmental Laws with respect to the Leased Property, that party shall
give prompt notice to the other party of such event.
 
22.2          Environmental Covenants.
 
(a)           Lessee’s Obligations for Certain Corrective Actions.  Except as
otherwise provided in Section 25.5, Lessee shall be responsible for performing
Corrective Action required under Environmental Law to the extent arising from
Lessee Environmental Liabilities, such Corrective Actions to be performed in
material compliance with Environmental Laws.  Lessee’s obligations to conduct
Corrective Action shall be limited to those activities designed to achieve the
least stringent remediation permitted under Environmental Laws for a property in
similar use as the property requiring Corrective Action.
 
 
 
65

--------------------------------------------------------------------------------

 
 
(b)           Lessor’s Obligations for Certain Corrective Actions.  Upon
Lessee’s written request to Lessor requesting that Lessor take such Corrective
Action, Lessor shall be responsible for performing any Corrective Action
required under Environmental Laws to the extent arising from Lessor
Environmental Liabilities, such Corrective Actions to be performed in material
compliance with Environmental Laws.  Lessor’s obligations to conduct Corrective
Action shall be limited to those activities designed to achieve the least
stringent remediation permitted under Environmental Laws for a property in
similar use as the property requiring Corrective Action.
 
22.3          Lessee Environmental Indemnity.  Lessee shall, at no cost to
Lessor, protect, defend, indemnify, release and hold harmless each of the Lessor
Indemnified Parties and each Lessor Lender for, from and against any and all
Losses (including engineers’ fees, environmental consultants’ fees, and costs of
investigation (including sampling, testing, and analysis of soil, water, air,
building materials and other materials and substances whether solid, liquid or
gas)) imposed upon or incurred by or asserted against any Lessor Indemnified
Parties, but only to the extent arising out of any one or more of the following:
 
(a)           Lessee Environmental Liabilities; or
 
(b)           Lessee breach of its covenants in this Article XXII (including
Lessee’s obligation to take Corrective Action under Section 22.2(a)).
 
Lessee’s indemnification obligation does not cover any Losses to the extent
attributable to (i) a breach of this Lease by Lessor or any other Lessor Party,
(ii) the fraud, negligence or willful misconduct of Lessor, any other Lessor
Party or any Lessor Lender, (iii) Lessor Environmental Liabilities, or (iv)
Exclusions from Lessee’s Indemnity Obligations.  Lessor’s and Lessor Indemnified
Parties’ sole and exclusive remedy, either at law, under statute or in equity,
against Lessee for Lessee Environmental Liabilities, violations of Environmental
Law by Lessee or any other Lessee Party or Releases of Hazardous Materials by
Lessee or any other Lessee Party are the remedies in this Section 22.3 and no
other rights or remedies shall be applicable thereto, except that Lessee’s
failure to perform the Corrective Actions required by Lessee under Section
22.2(a) shall, if not cured within the notice and cure periods provided in
Section 23.1(f), or such earlier date as such Corrective Action must be
completed to comply with applicable Environmental Law (but subject to any
pending Permitted Lessee Contests with respect to same), entitle Lessor to
exercise its self-help remedies under Section 23.2 for so long as such
Corrective Action remains incomplete.
 
22.4          Lessor Environmental Indemnity.  Lessor shall, at no cost to
Lessee, protect, defend, indemnify, release and hold harmless each of the Lessee
Indemnified Parties for, from and against any and all Losses (including
engineers’ fees, environmental consultants’ fees, and costs of investigation
(including sampling, testing, and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas))
imposed upon or incurred by or asserted against any Lessee Indemnified Party,
but only to the extent arising out of any one or more of the following:
 
 
(a)
Lessor Environmental Liabilities; or

 
 
(b)
Lessor’s breach of its covenants in this Article XXII (including Lessor’s
obligation to take Corrective Action under Section 22.2(b)).

 
Lessor’s indemnification obligation does not cover any Losses to the extent
attributable to (i) a breach of this Lease by Lessee or any other Lessee Party,
(ii) the fraud, negligence or willful misconduct of Lessee or any other Lessee
Party, or (iii) Lessee Environmental Liabilities.  Lessee’s and Lessee
Indemnified Parties’ sole and exclusive remedy, either at law, under statute or
in equity, against Lessor for Lessor’s Environmental Liabilities, violations of
Environmental Law by Lessor or any other Lessor Party or Releases of Hazardous
Materials by Lessor or any other Lessor Party are the remedies in this Section
22.4, except that Lessor’s failure to perform the Corrective Actions required by
Lessor under Section 22.2(b) shall, if not cured within
 
 
66

--------------------------------------------------------------------------------

the notice and cure periods provided in Section 23.4(i) or such earlier date as
such Corrective Action must be completed to comply with applicable Environmental
Law (but subject to any pending Permitted Lessor Contests with respect to same),
entitle Lessee to exercise its self-help remedies under Section 23.4 for so long
as such Corrective Action remains incomplete.
 
22.5          Claims Procedure.  In the case of any Losses asserted by an
Indemnified Party under this Article XXII, such Indemnified Party shall give
prompt notice thereof to the Indemnifying Party and in any event within no less
than 60 days after the Indemnified Party receives notice of such assertion;
provided that failure to so notify the Indemnifying Party shall not reduce the
Indemnifying Party’s obligations to indemnify any Indemnified Party hereunder
except to the extent such failure adversely affects the Indemnifying Party’s
rights, or materially compromises such Indemnifying Party’s ability, to defend
such Losses or results in additional liability on such Indemnifying Party’s
part.  The Indemnifying Party shall be entitled, at its expense, acting through
counsel selected by it (and reasonably satisfactory to such Indemnified Party),
to participate in or to assume and control (if it promptly so elects upon notice
of the Losses), the negotiation, litigation and/or settlement of any such
Losses.  Such Indemnified Party may (but shall not be obligated to) participate
at its own expense and with its own counsel in any proceeding conducted by the
Indemnifying Party in accordance with the foregoing, in which case the
Indemnifying Party shall keep such Indemnified Party and its counsel fully
informed of all proceedings and filings.  Notwithstanding the foregoing, but
subject to Article XI and Lessee’s right to pursue Tax Challenges and Permitted
Lessee Contests and Lessor’s right to pursue Permitted Lessor Contests, the
Indemnifying Party shall not be entitled to assume and control the defense of
any Losses if (a) Lessee is the Indemnifying Party, a Level I Lessee Default has
occurred and is continuing, or, if Lessor is the Indemnifying Party, a Level 1
Lessor Default has occurred and is continuing, (b) the proceeding involves
possible imposition of any criminal liability or penalty or unindemnified civil
penalty on the Indemnified Party, or (c) the proceeding involves the granting of
injunctive relief against the Indemnified Party not related to this Lease.
 
22.6          Survival.  It is expressly understood and agreed that Lessee’s and
Lessor’s obligations under this Article XXII shall survive the expiration or
earlier termination of this Lease.
 
ARTICLE XXIII.
DEFAULTS AND REMEDIES
 
23.1          Lessee Events of Default.  Each of the following shall be an event
of default under this Lease (each, subject to the additional notice and cure
provisions of Section 17.3, a “Lessee Event of Default”):
 
(a)           Lessee fails to make any payment of Base Rent when due and such
failure continues for five (5) Business Days after Lessee’s receipt of written
notice from Lessor of such failure; or
 
(b)           Lessee fails to make any Additional Rent (other than a failure to
pay Base Rent and except for such payments as Lessee is contesting in good faith
or pursuant to a Tax Challenge or a Permitted Lessee Contest) and such failure
continues for fifteen (15) Business Days after Lessee’s receipt of written
notice of such failure from Lessor; or
 
(c)           any representation and warranty made by Lessee under this Lease is
false at the time made and which, individually or in the aggregate with respect
to each other such false representation or warranty, is material; or
 
(d)           Lessee makes or permits a Lease Assignment or a Sublease in
violation of Article XVII of this Lease, and with respect to a Lease Assignment
or Sublease to or with an Affiliate of Lessee, Lessee fails to unwind or
terminate such Lease Assignment or Sublease within sixty (60) days after
Lessee’s receipt of written notice from Lessor of such breach; or
 
 
 
 
67

--------------------------------------------------------------------------------

 
 
(e)           Lessee fails to maintain property insurance on the Leased Property
in material compliance with this Lease, and such failure continues for fifteen
(15) Business Days after Lessee’s receipt of written notice of such failure from
Lessor; or
 
(f)           Lessee fails to observe or perform any other covenant of Lessee
under this Lease and that failure continues for sixty (60) days after Lessee’s
receipt of written notice of that breach from Lessor (or if the cure of that
failure reasonably requires more than sixty (60) days to complete, if Lessee
fails to commence the cure within such sixty (60) day period and thereafter
diligently pursue such cure to completion), but with respect to the foregoing,
no such uncured failure shall constitute a Lessee Event of Default unless
individually or in the aggregate with each other such uncured failure, such
failure is material; or
 
(g)           the filing by or against Lessee or Lessee Guarantor of a petition
for relief under any Debtor Relief Laws (unless, in the case of a petition filed
against Lessee or Lessee Guarantor, the same is dismissed within ninety (90)
days after filing), or the appointment of a trustee or receiver to take
possession of all, or substantially all, of Lessee’s or Lessee Guarantor’s
assets or of Lessee’s interest in this Lease, where such appointment is not
discharged in ninety (90) days after appointment of said trustee or receiver, or
the voluntary filing of a petition for the appointment of the same; or
 
(h)           Lessee or Lessee Guarantor (i) fails to make any payment of
principal or interest with respect to any Material Debt after giving effect to
any applicable cure period or (ii) fails to observe or perform any other
agreement contained in any agreement or instrument relating to that Material
Debt that is a default (other than a failure to pay specified in subsection (i)
of this paragraph) and such default continues after the applicable grace or cure
period, if any, specified in such agreement or instrument, if the effect of the
failure specified in subsection (i) or (ii) is to accelerate the maturity of
that Material Debt; or
 
(i)           a breach or default has occurred and is continuing by Lessee under
the SNDA and such breach or default continues for thirty (30) days after
Lessee’s receipt of written notice of such breach or default from Lessor.
 
23.2          Lessor’s Remedies for a Lessee Event of Default.  Upon the
occurrence and during the continuance of a Lessee Event of Default, with or
without notice or demand, except such notice as may be required by statute and
cannot be waived by Lessee and such notice as is specifically required by the
terms of this Lease (all other notices being hereby waived), Lessor shall be
entitled to exercise, at its option, the following remedies, Lessor hereby
waiving all other rights and remedies to which Lessor may be entitled at law or
in equity:
 
(a)           Lessor’s Remedies for a Level 1 Lessee Default. Following the
occurrence and during the continuance of a Level 1 Lessee Default only, Lessor
shall have, with respect to each such Level 1 Lessee Default either, but not
both, of the rights and remedies specified in subsection (i) and subsection
(ii), below.
 
(i)           Option to Terminate the Lease.  Upon the occurrence and during the
continuance of a Level 1 Lessee Default, Lessor may give Lessee written notice
of Lessor’s intention to terminate this Lease as a result of such Level 1 Lessee
Default (except for the terms and provisions hereof which survive termination)
on a date specified in such notice (which date shall be no sooner than sixty
(60) days after the date of the notice), in which case, upon the date therein
specified, the Term and the estate hereby granted shall expire and terminate as
if such date were the date hereinabove fixed for the expiration of the Term
except the terms and provisions hereof which survive the Lease Term.  Upon such
termination, Lessee shall surrender possession of the Leased Property to Lessor
and Lessor may take possession of the same on the termination date without being
deemed guilty in any manner of trespass or becoming liable for any loss or
damage resulting therefrom, without resort to legal or judicial process,
procedure or action.  If Lessor so
 
 
 
68

--------------------------------------------------------------------------------

 
terminates this Lease, Lessor may, as full and complete damages for such Level 1
Lessee Default, bring an action against Lessee for any or all of the following:
 
(A)           Accrued and Unpaid Base Rent.  All Base Rent accrued and unpaid to
the termination date and not otherwise paid by Lessee; and
 
(B)           Accrued and Unpaid Additional Rent.  All Additional Rent accrued
and unpaid to the termination date and not otherwise paid by Lessee (including
Lessee’s indemnity obligations under Sections 21.2 and 22.3 with respect to
matters or circumstances arising prior to the date of Lease termination, whether
or not Lessor has asserted such indemnity claims prior to the date of Lease
termination), but without duplication for amounts for which Lessor seeks damages
under this Lease; and
 
(C)           Failure to Surrender Leased Property.  Losses resulting from
Lessee’s failure to surrender the Leased Property as required by Section 18.1,
but without duplication for amounts for which Lessor seeks damages or
indemnification under this Lease; and
 
(D)           Collection Costs.  All reasonable out-of-pocket expenses incurred
by Lessor in enforcing its remedies under this Section 23.2(a)(i) with respect
to such Level 1 Lessee Default, including reasonable attorneys’ fees, court
costs, expert witness fees, costs of tests and analyses, travel and
accommodation expenses, deposition and trial transcripts, copies and other
similar costs and fees, paid or incurred by Lessor as a result of its exercise
of remedies under this subsection (a)(i) with respect to such Level 1 Lessee
Default, regardless of whether or not legal proceedings are actually commenced,
subject to Section 26.9 of this Lease, and
 
(E)           Termination Damages.  The amount, if any, by which (1) the unpaid
Base Rent (as calculated below) payable under this Lease which would have been
earned after termination for the balance of the Term (had this Lease not been
terminated and without giving effect to any unexercised extension options),
discounted to present value at the Discount Rate exceeds (2) the Fair Market
Rent for such period, also discounted to present value at the Discount
Rate.  For purposes of calculating Base Rent which would have been earned after
termination for the balance of the Term under (1) above, the Variable Rent
component of Total Rents shall be calculated based on the average Variable Rent
payable during the one year period prior to the termination of this Lease.
 
Notwithstanding the foregoing or anything to the contrary set forth in this
Lease, the amount required to be paid by Lessee pursuant to Sections
23.2(a)(i)(A), (B), (C), (D) and (E) shall be limited as follows:  The Inception
Date Present Value of the amount paid by Lessee pursuant to Sections
23.2(a)(i)(A), (B), (C), (D) and (E) plus the Inception Date Present Value of
the Aggregate Minimum Rent shall not in any event exceed $200,250,000.  As used
herein, (I) “Aggregate Minimum Rent” means the Minimum Rent paid by Lessee
during the period beginning on Effective Date and continuing through the date of
termination of the Lease Term, (II) “Inception Date Present Value” of an amount
means the present value of such amount as of the Effective Date, calculated
using the Specified Discount Rate, and (III) “Specified Discount Rate” means
eight percent (8%).
 
In addition, and notwithstanding the foregoing, in the event that as of the
Lease termination date specified in Lessor’s notice to Lessee such Level 1
Lessee Default has been cured, such termination notice shall be deemed to have
been rescinded, this Lease shall remain in effect and Lessor shall only be
entitled to Base Rent and Additional Rent which has accrued under the Lease
under subsections (A) and (B), above, and Lessor’s reasonable out-of-pocket
expenses under subsection (D) above.
 
(ii)           Option to Exercise Remedies Other Than Lease Termination Upon a
Level 1 Lessee Default.  In the event that Lessor elects NOT to exercise its
remedies under subsection (i) above with
 
 
69

--------------------------------------------------------------------------------

 
 
respect to a Level 1 Lessee Default, and in lieu of its remedies under
subsection (i), above, upon the occurrence and during the continuance of a Level
1 Lessee Default, Lessor may exercise any or all of its rights or remedies under
subsection (b), below, with respect to such Level 1 Lessee Default.
 
(b)           Lessor’s Remedies for a Lessee Event of Default Other Than
Termination Available for a Level 1 Lessee Default.  Except as otherwise
provided in Section 23.2(a) above with respect to the
 
exclusivity of such remedies, following the occurrence and during the
continuance of any Lessee Event of Default, but only so long as either (x) such
Lessee Event of Default does not constitute a Level 1 Lessee Default, or (y)
such Lessee Event of Default does constitute a Level 1 Lessee Default and Lessor
has elected not to pursue its termination rights as set forth in subsection
(a)(i), above, this Lease shall remain in full force and effect, Lessee shall be
entitled to remain in possession of the Leased Property hereunder and shall
remain obligated and liable for Lessee’s obligations hereunder, and Lessor may
exercise the following remedies, concurrently, successively, or in any
combination (except NOT in combination with any of the remedies set forth in
subsection (a)(i), above, and excluding any other or additional remedies):
 
(i)           Accrued, Unpaid Base Rent.  Lessor may bring an action against
Lessee for all Base Rent accrued, unpaid and due and owing to the date of such
action and not otherwise paid by Lessee; and
 
(ii)           Accrued, Unpaid Additional Rent.  Lessor may bring an action
against Lessee for all Additional Rent accrued, unpaid and due and owing to the
date of such action and not otherwise paid by Lessee (including Lessee’s
indemnity obligations under Sections 21.2 and 22.3), but in any case without
duplication for claims made under subsection (iii) of this Section 23.2(b),
below; and
 
(iii)           Damages.  Lessor may bring an action against Lessee for Lessor’s
damages which are proximately caused by such Lessee Event of Default, but
without duplication for amounts for which Lessee seeks damages or
indemnification under this Lease; and
 
(iv)           Specific Performance.  Lessor may bring an action against Lessee
for specific performance by Lessee of its unperformed obligations under this
Lease, but without duplication for other amounts for which Lessor seeks damage
or indemnification under this Lease.  All covenants and agreements of Lessee in
this Lease shall be deemed special, unique and extraordinary, and any breach of
any covenant or agreement by Lessee shall be deemed to cause Lessor irreparable
injury not properly compensable by damages in an action at law, such that the
rights and remedies of Lessor may be enforced both at law or in equity
 
(v)           Self-Help Remedies.  Lessor may perform, on Lessee’s behalf, any
unperformed covenant or obligation under this Lease constituting such Lessee
Event of Default if such covenant or obligation remains unperformed on the date
that is not less than ten (10) Business Days after entry of a final and
non-appealable court order confirming such Lessee Event of Default, in which
event, Lessee shall reimburse Lessor for all reasonable costs, expenses and
disbursements incurred by Lessor in doing so, plus together with interest
thereon at the Default Interest Rate from the Due Date for Additional Rent, but
in any event without duplication for amounts for which Lessor seeks damages or
indemnification under this Lease; provided, however, that any action taken by
Lessor in accordance with this Section 23.2(b)(v) shall be made in compliance
with Lessee’s rules and regulations with respect to the Leased Property; and
 
(vi)           Costs of Collection.  Lessor shall be entitled to recover from
Lessee all out-of-pocket costs and expenses, including reasonable attorneys’
fees, court costs, expert witness fees, costs of tests and analyses, travel and
accommodation expenses, deposition and trial transcripts, copies and other
similar costs and fees, paid or incurred by Lessor in exercising its remedies
under
 
 
70

--------------------------------------------------------------------------------

 
 
this Section 23.2(b) as a result of such Lessee Event of Default, regardless of
whether or not legal proceedings are actually commenced, subject to Section 26.9
of this Lease.
 
(c)           No Waiver or Election of Remedies.  No delay or omission of Lessor
to exercise any right or power accruing upon the occurrence and during the
continuance of any Lessee Event of Default shall impair any other or subsequent
Lessee Event of Default or impair any rights or remedies consequent thereto
unless such Lessee Event of Default is cured.  Except with respect to the
exclusivity of certain remedies as provided in Sections 23.2(a) and (b), every
power and remedy given by this Section to Lessor may be exercised from
time-to-time, and as often as may be deemed expedient, by Lessor, subject at all
times to Lessor’s right to change any course of action undertaken by
Lessor.  Lessor hereby irrevocably waives and releases any and all rights and
remedies with respect to any Lessee Event of Default other than as expressly
granted in this Section 23.2 provided, however, that this sentence shall not be
deemed to prohibit collection by Lessor of Base Rent and Additional Rent which
has accrued or arisen during the Term, including indemnification claims which
arose during the Term pursuant to Sections 21.1 and 22.3, but without
duplication of any amounts for which Lessor seeks damages or indemnification
under this Lease.
 
23.3          Lessor Events of Default.  Each of the following shall be an event
of default under this Lease (each, a “Lessor Event of Default”):
 
(a)           Monetary Defaults.  Lessor fails to make any payment due to Lessee
under this Lease and such failure continues for fifteen (15) Business Days after
Lessor’s receipt of written notice of such failure from Lessee; or
 
(b)           Certain Representations.  Any representation or warranty made by
Lessor under Sections 4.1(f) or (g) is false in any material respect at the time
made and such representation or warranty continues to be untrue for thirty (30)
days after Lessor’s receipt of written notice of such matter; or
 
(c)           Other Representations.  Any other representation and warranty made
by Lessor under this Lease is false at the time made and which, individually or
in the aggregate with respect to each other such false representation or
warranty, is material; or
 
(d)           Certain Specified Lessor Defaults.  Any breach, default or failure
of performance by Lessor or its Governing Documents under (i) Section 3.2(a)
(Prohibited Other Record Agreements), (ii) Section 17.5(a)(i), (ii), (iii) or
(iv) (Prohibited Lessor Transfers, Indebtedness, Liens and Leases), (iii)
Section 27.1(a), (d), (e), (f) or (g) (SPE & Governing Document Requirements),
or (iv) Sections 27.2(a), (b), (c), or (f) (Loan Related Requirements), and such
breach, default or failure of performance remains uncured for sixty (60) days
after Lessor’s receipt of written notice of such breach, default or failure of
performance; or
 
(e)           Lessor Default under the SNDA.  Any breach, default or failure of
performance by Lessor under the SNDA, and such breach, default or failure of
performance remains uncured for thirty (30) days after Lessor’s receipt of
written notice of such breach, default or failure of performance; or
 
(f)           Equity Investor Defaults.  Any breach, default or failure of
performance under (i) Section 17.5(a)(v), (ii) Section 17.5(a)(vi), or (iii)
Sections 27.1(b), (c) or (h), and such breach, default or failure of performance
remains uncured for sixty (60) days after Lessor’s receipt of written notice of
such breach, default or failure of performance, provided, however, that with
respect to any such breach, default or failure of performance, Lessor shall be
deemed to have cured such breach, default or failure of performance so long as
(A) the Transfer which gave rise to such breach, default or failure of
performance is null and void ab initio under Lessor’s Governing Documents, (B)
Lessor does not recognize any Lessor Equity Interest Owner who (or whose
Beneficial Owner(s)) gave rise to such breach, default or failure of
performance, (C) Lessor notifies such Lessor Equity Owner(s) in writing that the
Transfer which gave rise to such breach, default or failure of performance is
null and void, (D) Lessor does not pay or otherwise permit to be made any
 
 
71

--------------------------------------------------------------------------------

 
 
distribution or other funds or amounts to (I) the transferee of a Lessor Equity
Owner if the Transfer to such transferee gave rise to such breach, default or
failure of performance, or (II) to a Lessor Equity Interest Owner if one or more
of its Beneficial Owner(s) gave rise to such breach, default or failure of
performance, (E) Lessor does not make or permit to be made any allocations or
other adjustments to the capital or similar account of a Lessor Equity Interest
Owner(s) as a result of Lessor income, revenue, gains or otherwise if one or
more of its Beneficial Owners gave rise to such breach, default or failure of
performance, and (F) Lessor does not permit or allow a Lessor Equity Interest
Owner(s) (if one or more of its Beneficial Owners gave rise to such breach,
default or failure of performance) or its Beneficial Owner(s) to: (I) vote or
have any influence or involvement in any governance matter, approval, consent or
election with respect to Lessor, the Leased Property, Lessee or this Lease, (II)
receive from Lessor or any of Lessor’s beneficial owners any financial or other
information with respect to Lessor, Lessee, the Leased Property or this Lease,
or (III) inspect the Leased Property or otherwise participate in any rights or
benefits of Lessor under this Lease; provided further, that even if the
conditions in subsections (A)-(F) above remain satisfied, if any Person receives
a final judgment holding that (X) such Transfer giving rise to such breach,
default or failure of performance is enforceable and remains in effect, or (Y)
any of the actions or conditions in subsections (A)-(F), above must cease or are
otherwise unenforceable, then such breach, default or failure of performance
shall be deemed not to be cured for purposes of this Lease; or
 
(g)           Failure to Deliver Documents in Connection with a Required Sale to
Lessee or its Designee.  Lessor fails to execute and deliver the documents
required to Transfer the Leased Property to Lessee or its designee if Lessor has
accepted Lessee’s purchase offer under Article XV, Article XVI or Section 25.5,
and such failure remains uncured for ten (10) Business Days after Lessor’s
receipt of written notice of such failure from Lessee; or
 
(h)           Breach of ROFR Provisions.  Any breach, default or failure of
performance by Lessor under Section 25.3 (Transfer of Leased Property ROFR) or
Section 25.4 (Lease of Leased Property ROFR) and such breach, default or failure
of performance remains for ten (10) Business Days after Lessor’s receipt of
written notice of such failure from Lessee; or
 
(i)           Other Lessor Covenant Defaults.  Lessor fails to observe or
perform any other covenant of Lessor under this Lease in any material respect
(other than those specified in other subsections of this Section 23.3 which
failure continues for sixty (60) days after Lessor’s receipt of written notice
of such breach from Lessee (or if the cure of such failure reasonably requires
more than sixty (60) days to complete, if Lessor fails to commence the cure
within such sixty (60) day period and thereafter diligently pursue such cure to
completion); or
 
(j)           Debtor Relief Laws.  The filing by or against Lessor of a petition
for relief under any Debtor Relief Laws (unless the same is dismissed within
ninety (90) days after filing), or the appointment of a trustee or receiver to
take possession of all, or substantially all, of Lessor’s assets or of Lessor’s
interest in this Lease, where such appointment is not discharged in ninety (90)
days after appointment of said trustee or receiver, or the voluntary filing of a
petition for the appointment of the same.


23.4          Lessee’s Remedies for a Lessor Event of Default.
 
(a)           Lessee Remedies.  Upon the occurrence and during the continuance
of a Lessor Event of Default, with or without notice or demand, except such
notice as may be required by statute and cannot be waived by Lessor and such
notice as is specifically required by the terms of this Lease (all other notices
being hereby waived), this Lease shall remain in full force and effect, Lessee
shall be entitled to remain in possession of the Leased Property hereunder and
shall remain obligated and liable for Lessee’s obligations hereunder (subject to
Lessee’s offset rights set forth below), and Lessee shall have and may exercise
the following remedies, concurrently, successively, or in any combination,
Lessee hereby waiving all other rights and remedies to which Lessee may be
entitled at law or in equity:
 
 
 
 
72

--------------------------------------------------------------------------------

 
(i)           Amounts Due by Lessor under the Lease.  Lessee may collect and
bring an action against Lessor for all amounts due, owing and unpaid by Lessor
as of the date of such action, including Lessor’s indemnity obligations under
this Lease with respect to matters or circumstances arising prior to the date of
such action, but in any case without duplication for claims made under
subsection (a)(ii) below; and
 
(ii)           Damages.  Lessee may bring an action against Lessor for Lessee’s
damages which are proximately caused by such Lessor Event of Default, but
without duplication for other amounts and indemnities for which Lessor may be
obligated under this Lease; and
 
(iii)           Specific Performance.  Lessee may bring an action against Lessor
for specific performance by Lessor of its unperformed obligations under this
Lease, but without duplication for other amounts, damages and indemnities for
which Lessor may be obligated under this Lease.  All covenants and agreements of
Lessor in this Lease shall be deemed special, unique and extraordinary, and any
breach of any covenant or agreement by Lessor shall be deemed to cause Lessee
irreparable injury not properly compensable by damages in an action at law, such
that the rights and remedies of Lessee may be enforced both at law or in equity;
and
 
(iv)           Self-Help.  Lessee may perform, on Lessor’s behalf, any
unperformed covenant or obligation under this Lease constituting such Lessor
Event of Default if such covenant or obligation remains unperformed on the date
that is not less than ten (10) Business Days after entry of a final and
non-appealable court order confirming such Lessor Event of Default, in which
event, Lessor shall reimburse Lessee for all reasonable costs, expenses and
disbursements incurred by Lessee in doing so, plus together with interest
thereon at the Default Interest Rate from the date which is ten (10) Business
Days after Lessee makes demand on Lessor for payment of same, but in any event
without duplication for amounts for which Lessor seeks damages or
indemnification under this Lease; and
 
(v)           Enforcement Costs.  Lessee shall be entitled to recover from
Lessor all out-of-pocket costs and expenses, including reasonable attorneys’
fees, court costs, expert witness fees, costs of tests and analyses, travel and
accommodation expenses, deposition and trial transcripts, copies and other
similar costs and fees, paid or incurred by Lessee in exercising its remedies
under this Section 23.4(a) as a result of such Lessor Event of Default,
regardless of whether or not legal proceedings are actually commenced, subject
to Section 26.9 of this Lease; and
 
(vi)           Special Payment for a Level 1A Lessor Default.  So long as an
Ultra Entity Person is the Lessee under this Lease and no Level 1 Lessee Default
has occurred and is continuing, upon the occurrence and during the continuance
of one or more Level 1A Lessor Defaults, beginning immediately upon notice from
Lessee to Lessor, Lessor shall pay to Lessee an amount equal to $10,000 per day
until all Level 1A Lessor Defaults are cured (the “Level 1A Lessor Default
Payment Amount”).  Lessor may choose to pay the Level 1A Lessor Default Payment
Amount due hereunder on a monthly basis, on or before the date five (5) Business
Days prior to the end of each calendar month, in the amount of the aggregate
unpaid Level 1A Lessor Default Payment Amount due through the end of such
calendar month.  If on the date five (5) Business Days prior to the end of any
calendar month Lessor has not paid to Lessee the aggregate Level 1 A Lessor
Default Payment Amount due through the end of such calendar month, then Lessee
may offset against the monthly payment of Base Rent for the immediately
succeeding calendar month the unpaid Level 1A Lessor Default Payment Amount, but
in no event may Lessee offset such unpaid Level 1A Lessor Default Payment Amount
against any monthly payment of Base Rent in an amount which, when added to any
offsets to such monthly payment of Base Rent under subsection (vii) below, would
cause such monthly payment of Base Rent hereunder to be less than the Monthly
Debt Service for such payment date.  Following the cure of all Level 1A Lessor
Defaults hereunder, within ten (10) Business Days following delivery of written
notice from Lessor to Lessee of (a) evidence reasonably acceptable to
 
73

--------------------------------------------------------------------------------

 
 
Lessee that all Level 1A Lessor Defaults have been cured, and (b) a correct
calculation of the total Level 1A Lessor Default Payment Amounts paid by Lessor
to Lessee or offset against Base Rent with respect to such Level 1A Lessor
Defaults (collectively, with respect to such Level 1A Lessor Defaults, the
“Level 1A Default Payments”), then (x) the Level 1A Lessor Payment Amount that
has accrued and remains unpaid shall automatically be extinguished, and (y)
Lessee shall pay to Lessor (or as otherwise directed by Lessor under this Lease
or by Lessor Lender with respect to payment of Base Rent) the amount of such
Level 1A Lessor Default Payments, less any amounts owing to Lessee under the
preceding subsections (i)-(v) as of such date, and without payment by Lessee of
interest at the Default Interest Rate thereon.  Neither payment by Lessor to
Lessee of any Level 1A Lessor Default Payment Amount nor Lessee’s offset of any
Level 1A Lessor Default Payment Amount against Base Rent as permitted by this
subsection (vi) shall be exclusive of any other remedies available under this
Section 23.4(a), and Lessee may pursue its other remedies under this Lease with
respect to such Level 1A Lessor Default.  Lessor and Lessee agree that Lessor’s
damages resulting from a Level 1A Lessor Default would be impractical and
extremely difficult, if not impossible, to estimate or to determine, and the
Level 1A Lessor Default Payment Amount is a fair and reasonable estimate of
those damages which has been agreed to in an effort to cause the amount of such
damages to be certain; and
 
(vii)           Right to Offset.  So long as no Level 1 Lessee Default has
occurred and is continuing, in the event Lessor fails to pay to Lessee any
amounts due to Lessee pursuant to subsections (i), (ii), (iii), (iv), or (v),
above, within ten (10) Business Days after written demand from Lessee, Lessee
may offset such delinquent amounts, including interest thereon at the Default
Interest Rate, from Base Rent otherwise due and owing by Lessee, whether
previously or thereafter due and owing provided, however, that Lessee shall not
offset such amounts against any monthly payment of Base Rent in an amount which,
when added to any offsets under subsection (vi), above, with respect to such
monthly payment of Base Rent, would cause any payment of monthly Base Rent
hereunder to be less than the Monthly Debt Service for such payment date.
 
(b)           Delays and Waivers of Other Remedies.  No delay or omission of
Lessee to exercise any right or power accruing upon the occurrence and during
the continuance of any Lessor Event of Default shall impair any other or
subsequent Lessor Event of Default or impair any rights or remedies consequent
thereto unless such Lessor Event of Default is cured.  Subject to the provisions
of subsection (a), above, which provide that such remedies are available without
duplication of certain other claims, every power and remedy given by this
Section 23.4 to Lessee may be exercised from time-to-time, and as often as may
be deemed expedient, by Lessee, subject at all times to Lessee’s right to change
any course of action undertaken by Lessee.  Lessee hereby irrevocably waives and
releases any and all rights and remedies with respect to any Lessor Event of
Default other than as expressly granted in this Section 23.4. provided, however,
that this sentence shall not be deemed to prohibit collection by Lessee of
amounts due and owing from Lessor which payment obligation has accrued or arisen
with respect to facts or circumstances during the Term, including
indemnification claims which arose during the Term pursuant to Sections 21.2 and
22.4, but without duplication of any such amounts or claims and such remedies.
 
23.5          Mitigation of Damages.  Notwithstanding anything to the contrary
contained in this Article XXIII, (a) upon the occurrence of a Lessee Event of
Default, Lessor shall be obligated to mitigate its damages hereunder, and (b)
upon the occurrence of a Lessor Event of Default, Lessee shall be obligated to
mitigate its damages hereunder.
 
ARTICLE XXIV.
NOTICE
 
24.1          Notices.  Except where otherwise specifically provided in this
Lease, all notices, demands, requests or other communications (each, a “Notice”)
which either party is required to or may desire to give to
 
 
74

--------------------------------------------------------------------------------

 
 
the other shall be in writing and shall be given by (a) personal delivery, (b)
mailing a copy thereof by certified or registered mail, postage prepaid, return
receipt requested, or (c) nationally recognized overnight courier service (such
as Federal Express or UPS), all charges prepaid, furnishing a receipt upon
delivery, in each case addressed to the party to whom the notice is directed at
the Notice Address of such party set forth below.  A notice given by Lessee may
be given, in addition to the methods set forth in the preceding sentence, via
electronic mail, and any Notice sent by Lessee via electronic mail shall be
deemed to have been received by the addressee upon Lessee sending the email to
the addressee’s designated email address below.  The Notice Address of each
party is:
 
Lessee:
 
Ultra Wyoming LGS, LLC
400 North Sam Houston Parkway East, Suite 1200
Houston TX 77060
Attention:  Marshall D. Smith, Senior Vice President and Chief Financial Officer
 
With a copy to:
 
Ultra Petroleum Corp.
400 North Sam Houston Parkway East, Suite 1200
Houston TX 77060
Attention:  Legal Department
 
 
Lessor:
 
Pinedale Corridor, LP
4200 W. 115th Street, Suite 210
Leawood, KS  66211
Email Address: rick.green@corridortrust.com
 
With a copy to:
 
Husch Blackwell LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112
Attn:  Steve Carman
Email Address: steve.carman@huschblackwell.com


The addresses to which notices and demands shall be delivered or sent may be
changed from time-to-time by notice served by either party upon the other as
provided above.
 
24.2          Deemed Receipt.  Unless otherwise provided in this Lease, and
except for deemed receipt of email notices as provided in Section 24.1, notice
shall be deemed to have been received by the addressee as follows:  (a) if a
Notice is delivered in person, or sent by registered or certified mail, or
nationally recognized overnight courier, upon receipt by the addressee or
delivery to the address of the addressee; and (b) if the addressee rejects or
otherwise refuses to accept the Notice, or if the Notice cannot be delivered
because of a change in address  for which no Notice was given, then upon the
rejection, refusal, or inability to deliver the Notice.
 
24.3          Delivery; Time of Notice.  Notwithstanding the foregoing, if any
Notice is received after 5:00 p.m. on a Business Day where the
 
 
75

--------------------------------------------------------------------------------

 
 
addressee is located, or on a day that is not a Business Day where the addressee
is located, then the Notice is deemed received at 9:00 a.m. local time on the
next business day where the addressee is located.
 
ARTICLE XXV.
RENEWAL AND END OF TERM OPTIONS, RIGHT OF FIRST REFUSAL, AND OTHER PREFERENTIAL
PURCHASE RIGHTS
 
25.1          Renewal Option.
 
(a)           Renewal Rights.  Provided no Level 1 Lessee Default has occurred
and remains uncured as of the end of the Current Lease Term End, Lessee shall
have the right and option (the “Renewal Option”) to extend the term of the Lease
with respect to all (but not less than all) of the Leased Property for
successive renewal terms, each for a length of time equal to five (5) years,
provided, however, that the maximum aggregate Term shall in no event exceed 99
years.  Base Rent during each Renewal Term shall be the Fair Market Rent,
determined as set forth below.
 
(b)           Lessee Renewal Notice.  Prior to the date that is twenty-one (21)
months before the Current Lease Term End (the “Renewal Notice Date”), Lessee may
exercise its Renewal Option if Lessee and Lessor agree in writing upon the Fair
Market Rent for the applicable Renewal Term (the “Agreed FMV Rent”).
 
(c)           Determination of Agreed Fair Market Rent.  Lessor and Lessee shall
negotiate in good faith to reach agreement as to the Fair Market Rent and, if
requested by Lessee, one or more Responsible Officers of Lessor shall meet with
one or more Responsible Officers of Lessee at Lessee’s offices in Houston, Texas
or such other location as the parties shall mutually agree to conduct such
negotiations in person.  The Agreed FMV Rent shall be the Base Rent for the
Leased Property for the applicable Renewal Term.  If Lessor and Lessee are
unable to agree upon the Fair Market Rent on or prior to the Renewal Notice
Date, Lessee may notify Lessor in writing of its intent to exercise its Renewal
Option subject to an acceptable determination of Fair Market Rent on or prior to
the Renewal Notice Date (such notice, a “Fair Market Rent Determination
Notice”).  If the Lessee does not deliver the Fair Market Rent Determination
Notice on or before the Renewal Notice Date, Lessee will be deemed to have
decided not to elect to exercise the Renewal Term Option and the Lease will
expire on the Current Lease Term End.  If Lessee delivers a Fair Market Rent
Determination Notice to Lessor, then each of Lessor and Lessee shall submit to
the other in writing (the “Designation Notice”), no sooner than fifteen (15)
Business Days after Lessee’s delivery of such Fair Market Rent Determination
Notice and no later than thirty (30) Business Days after Lessee’s delivery of
such Fair Market Determination Notice, (i) its good faith estimate of the Fair
Market Rent during the applicable Renewal Term (collectively referred to as the
“Estimates”), and (ii) the name of the Independent Appraiser appointed by it to
determine which of the two (2) Estimates most closely reflects the Fair Market
Rent for the Leased Property during the applicable Renewal Term, and Fair Market
Rent shall be determined as follows:
 
(i)           If either Lessor or Lessee fails to appoint an Independent
Appraiser within the fifteen (15) Business Day period referred to above, the
Independent Appraiser appointed by the other party shall be the sole Independent
Appraiser for the purposes hereof and shall determine which of the two (2)
Estimates most closely reflects the Fair Market Rent within twenty (20) Business
Days after the Designation Notice appointing such Independent Appraiser, and the
Estimate so chosen shall be binding on both Lessor and Lessee as the Base Rent
for the Leased Property during the applicable Renewal Term.
 
(ii)           If both Lessor and Lessee appoint an Independent Appraiser within
the fifteen (15) Business Day period referred to above, Lessor’s and Lessee’s
Independent Appraisers shall work together in good faith to agree upon which of
the two (2) Estimates most closely reflects the Fair Market Rent for the Leased
Property within twenty (20) Business Days after the Designation Notices
appointing such Independent Appraisers (or the later of the two Designation
Notices).  The Estimate
 
76

--------------------------------------------------------------------------------

 
 
chosen by such Independent Appraisers shall be binding on both Lessor and Lessee
as the Base Rent for the Leased Property during the applicable Renewal Term.
 
(iii)           If the two (2) Independent Appraisers have not agreed upon which
of the two (2) Estimates most closely reflects the Fair Market Rent by midnight
on the date which is twenty (20) Business Days after the Designation Notices
appointing such Independent Appraisers (or the later of the two Designation
Notices), then, within ten (10) Business Days after the expiration of such
twenty (20) Business Day period, the two (2) Independent Appraisers shall select
a third Independent Appraiser.  Once the third Independent Appraiser has been
selected, then, as soon thereafter as practicable but in any case within fifteen
(15) Business Days, the third Independent Appraiser shall make his or her
determination of which of the two (2) Estimates most closely reflects the Fair
Market Rent and such Estimate shall be binding on both Lessor and Lessee as the
Base Rent for the Leased Property during the applicable Renewal Term.  If the
two (2) Independent Appraisers are unable to agree upon a third Independent
Appraiser within such fifteen (15) Business Day period, the third Independent
Appraiser shall be appointed as soon as possible by the American Arbitration
Association (or any successor organization, or if no successor organization
shall then exist, by a court of competent jurisdiction residing in Harris
County, Texas, or such other jurisdiction as Lessor and Lessee mutually agree),
subject to the qualification requirements set out herein.  In the event of the
failure, refusal or inability of any Independent Appraiser to act, a new
Independent Appraiser shall be appointed in his stead, which appointment shall
be made in the same manner as set forth above for the appointment of such
resigning Independent Appraiser.
 
(iv)           Notwithstanding the foregoing procedures of this Section 25.1(c),
Lessor and Lessee may terminate the foregoing procedures to determine the Fair
Market Rent for the applicable Renewal Term, if at any time during the process,
they agree in writing as to what constitutes the Fair Market Rent for the
applicable Renewal Term and such determination shall be binding on both Lessor
and Lessee as the Base Rent for the Leased Property during the applicable
Renewal Term.
 
(v)           The parties shall share equally in the costs of the third
Independent Appraiser.  The fees of any appraiser, counsel or experts engaged
directly by Lessor or Lessee shall be borne by the party retaining the
appraiser, counsel or expert.
 
(d)           Lessee Right to Rescind Upon Final Determination of Fair Market
Rent.  If Fair Market Rent is determined pursuant to subsection (c), above, then
on or before the date which is thirty (30) days following the determination of
the Fair Market Rent pursuant to subsection (c), above, Lessee shall elect, by
written notice to Lessor, whether to (i) rescind Lessee’s election to extend the
Lease Term for the applicable Renewal Term, in which case Lessee shall be deemed
to have elected not to extend the Lease Term for the applicable Renewal Term
(although to the extent that Lessee’s rescission notice is given after the date
which would otherwise have been the commencement date of such Renewal Term, the
Lease shall be deemed to have been extended for such period and Lessee’s
possession during such period shall not constitute a default or “holding over”
after the Lease Term), or (ii) renew the Lease for the applicable Renewal Term
for the Fair Market Rent as so determined, in which case during such Renewal
Term all of the terms and conditions of this Lease will continue in full force
and effect, with Base Rent being determined as set forth in subsection (c),
above.  Any failure of the parties to determine Fair Market Rent within the
timeframes set forth in this Section 25.1 shall not invalidate any of Lessee’s
rights under this subsection (d) or any other provision of this Section
25.1.  If Lessee fails to timely notify Lessor in writing of Lessee’s decision
to rescind its extension notice or to renew the Lease as provided in this
subsection (d), Lessee will be deemed to have elected to rescind its election to
extend the Lease Term for such Renewal Term as provided in subsection (i),
above.  Upon expiration of the Lease Term due to failure of Lessee to extend the
Lease Term for a Renewal Term or actual or deemed rescission by Lessee of its
election to so extend for the Renewal Term, (A) Lessor may (but shall not be
obligated to) market the Leased Property for sale or lease, subject in each case
to Sections 25.3
 
 
77

--------------------------------------------------------------------------------

 
 
and 25.4 hereof, and (B) the Lease shall terminate except the provisions hereof
which survive termination, including Sections 25.3 and 25.4 hereof.
 
(e)           Payment of Renewal Term Base Rent Prior to Final Determination of
Fair Market Rent.  In the event the procedures outlined in subsections (c) and
(d), above, are not completed and, therefore, the Fair Market Rent for the
applicable Renewal Term is not determined as of the Current Lease Term End, then
Lessee shall pay Base Rent for the Leased Property during the applicable Renewal
Term based on the average of the Estimates provided by Lessor’s Independent
Appraiser and Lessee’s Independent Appraiser.  If it is thereafter determined
that the Fair Market Rent for the applicable Renewal Term is an amount different
than the amount paid by Lessee, the Fair Market Rent as so determined shall be
effective from the date of commencement of the applicable Renewal Term, and
Lessee or Lessor, as the case may be, shall pay to the other party, within
twenty (20) Business Days after the determination of such Fair Market Rent for
the applicable Renewal Term, the difference between the rent payable based upon
the Fair Market Rent for the applicable Renewal Term as determined in accordance
with the foregoing from the commencement date of the applicable Renewal Term and
the total Base Rent actually paid to the date of such payment.  If the amount
due by Lessor to Lessee or Lessee to Lessor, as the case may be, under the
foregoing sentence is not paid within such twenty (20) Business Day period, such
amount shall thereafter bear interest from the Due Date for Additional Rent
(with respect to payments by Lessee) or ten (10) Business Days following written
demand from Lessee to Lessor (with respect to payments by Lessor) at a rate
equal to the Default Interest Rate.
 
25.2     Lessee as Operator After Term.  If Lessor elects by written notice to
Lessee given no later than 90 days prior to the end of the Lease Term, then
following the termination of this Lease, Lessee or its Affiliate will continue
to operate the Leased Property after the Term as an operator and not a lessee,
pursuant to the Services Agreement and, in such event, Lessee or its Affiliate
may elect to use the Leased Property during any such period pursuant to the
Gathering Agreement, in each case with such revisions as Lessor and Lessee shall
mutually agree (together and with such mutually acceptable revisions, the
“Operating Agreements”), for a Monthly Operating Fee equal to the fair market
value for applicable services and use under the Operating Agreements as Lessor
and Lessee shall negotiate in good faith, for a period of up to two (2) years
following the end of the Lease Term, as specified in the notice from Lessor, but
subject in any event to the termination rights provided in the Operating
Agreements.  Upon timely written request from Lessor as provided in this Section
25.2, Lessor and Lessee shall execute and deliver the Operating Agreements and
pay or cause to be paid the Monthly Operating Fee in connection therewith.
 
25.3     Right of First Refusal With Respect to the Transfer of All of the
Leased Property.
 
(a)        Limitations on Lessor Transfers.  Lessor covenants and agrees that
(i) during the ROFR Transfer Period, Lessor shall not Transfer less than all of
its right, title or interest in the Leased Property or this Lease, (ii) any
Transfer of all of Lessor’s right, title and interest in the Leased Property and
this Lease during the Lease Term shall be subject to Section 17.5 and this
Section 25.3, and (iii) any Transfer of all of Lessor’s right, title and
interest in the Leased Property and this Lease after the end of the Lease Term,
but during the remainder of the ROFR Transfer Period, shall be subject to this
Section 25.3.
 
(b)        Transfers Subject to ROFR Rights.  If at any time or from
time-to-time during the ROFR Transfer Period Lessor desires to Transfer or
agrees to Transfer all of its right, title and interest in and to the Leased
Property and in and under this Lease, in any such case to a Person that is not
an Affiliate of Lessor and Lessor has received a Third Party Asset Offer with
respect to such Transfer, then (subject to the immediately succeeding sentence
of this Section 25.3(b)), Lessor may not consummate such Transfer unless Lessor
first complies with the terms and conditions of this Section
25.3.  Notwithstanding the foregoing or anything in this Section 25.3 to the
contrary, (i) Lessor shall not be permitted to consummate any Transfer of all or
any portion of its right, title and interest in and to the Leased Property and
in and under this Lease during the Lease Term which is not a Permitted Sale even
if Lessee does not elect to exercise its right of first
 
78

--------------------------------------------------------------------------------

 
 
refusal under this Section 25.3 with respect to such Transfer, (ii) the
restrictions on Transfers by Lessor under Section 17.5 shall not be applicable
to any Transfer of Lessor’s right, title and interest in and to the Leased
Property and in and under this Lease after the Lease Term, although the
prohibition on partial Transfers as set forth in subsection (a), above, shall
remain applicable during the remaining ROFR Transfer Period, and (iii) this
Section 25.3 shall not be applicable, and Lessor shall not be required to comply
with this Section 25.3 with respect to a proposed Transfer by Lessor of all or
any portion of its right, title and interest in and to the Leased Property and
in and under this Lease after the Lease Term if either (A) this Lease has been
terminated by Lessor pursuant to Section 23.2(a)(i) as a result of a Level 1
Lessee Default, or (B) as of the end of the Lease Term an Ultra Entity Person is
not the Lessee under this Lease.  Lessee’s rights under this Section 25.3 are
absolute, appurtenant and shall run with the land with respect to the Leased
Property and shall survive termination of this Lease for the ROFR Transfer
Period.
 
(c)       ROFR Asset Sale Notice.  If Lessor desires to accept a Third Party
Asset Offer (or if the Third Party Asset Offer is a binding contract that Lessor
desires to execute), then Lessor shall provide written notice to Lessee of the
Third Party Asset Offer (an “ROFR Asset Sale Notice”).  The ROFR Asset Sale
Notice will include the following information:
 
(i)           a copy of the Third Party Asset Offer and any related documents
(such as an agreed upon form of contract);
 
(ii)          a package containing any information about the Leased Property
that Lessor has provided to the proposed buyer;
 
(iii)           an identification of the direct and indirect owners of the
proposed buyer (and each Person that will have Controlling Lease Rights) and
information as to the business, character, reputation and financial capacity of
the proposed buyer and the principals associated therewith to carry out the
terms of the Third Party Asset Offer and, during the Lease Term, to comply with
all requirements of this Lease and the Equity Investor Agreement in the event
such Transfer is consummated; and
 
(iv)           during the Lease Term, such other documents and information as
Lessee may reasonably require to evidence that the proposed Transfer will
qualify as a Permitted Sale hereunder.
 
(d)          ROFR Asset Offer.  The delivery of the ROFR Asset Sale Notice
constitutes an offer (an “ROFR Asset Offer”) by Lessor to sell the Leased
Property to Lessee in accordance with the terms set forth in this Section 25.3.
 
(e)          Lessee Election.  Lessee will have fifteen (15) Business Days from
the date of its receipt of the ROFR Asset Offer (the “ROFR Asset Election
Period”) to elect to acquire the Leased Property pursuant to the same terms the
proposed buyer would acquire the Leased Property under the Third Party Asset
Offer.  If Lessee desires to acquire the Leased Property pursuant to such terms,
then prior to the end of the ROFR Asset Election Period, Lessee must deliver a
notice of acceptance (the “ROFR Asset Acceptance Notice”) to Lessor.  If Lessee
rejects the Third Party Asset Offer or does not timely accept such offer, then
Lessor may proceed to close on the Third Party Asset Offer with the proposed
buyer in accordance with the substantially unmodified terms of the Third Party
Asset Offer only if such Transfer is completed within one hundred fifty (150)
days after the last day of the ROFR Asset Election Period.  If the terms of such
Transfer are modified pursuant to a Material Amendment or such Transfer is not
completed within such one hundred and fifty (150) day period, then Lessee shall
again have the opportunity to be the buyer under such transaction, meaning that
Lessor must send Lessee a new ROFR Asset Sale Notice and comply again with this
Section 25.3.  At no time during the Lease Term may Lessor elect to Transfer all
or any portion of the Lessor Interests or any interest therein except pursuant
to a Permitted Sale, whether or not Lessee has elected or rejected the ROFR
 
 
79

--------------------------------------------------------------------------------

 
 
Asset Offer and any such Transfer by Lessor in violation of this Section 25.3 or
Section 17.5 shall be void ab initio.  This restriction on Transfer and Lessee’s
right of first refusal rights under this Section 25.3 are absolute, appurtenant,
and shall run with the land with respect to the Leased Property and this Lease.
 
(f)          Closing.  The closing of the purchase of the Leased Property by
Lessee under this Section 25.3 will be held within sixty (60) days after the
delivery of the ROFR Asset Acceptance Notice or such longer period as required
to complete the process described in Subsection (g) below, if applicable.  At
the closing, Lessor will deliver conveyance documents, each in form and
substance contemplated by the Third Party Asset Offer, to transfer the ownership
of the Leased Property to Lessee.
 
(g)         Determination of FMV of Non-Cash Consideration.  If any part of the
consideration to acquire the Leased Property as described in the Third Party
Asset Offer is not in cash, then before the end of the ROFR Asset Election
Period, Lessee may also elect to have the fair market value of such non-cash
consideration (the “Non-Cash Consideration”) determined pursuant to this
Section.
 
(i)           Lessor and Lessee will attempt to agree on the Fair Market Value
of the Non-Cash Consideration as of the date of the ROFR Asset Offer (the
“Non-Cash Consideration Value”).  If Lessor and Lessee do not agree within ten
(10) Business Days following the ROFR Asset Election Period as to the deemed
Non-Cash Consideration Value, then Lessor and Lessee will attempt to agree on an
Independent Appraiser to determine such Non-Cash Consideration Value.  If Lessor
and Lessee agree on such Independent Appraiser on or before fifteen (15)
Business Days following the end of the ROFR Asset Election Period, then such
Independent Appraiser will determine such Non-Cash Consideration Value on or
before thirty (30) Business Days following the end of the ROFR Asset Election
Period, which determination will be binding and conclusive on each of Lessor and
Lessee.  If Lessor and Lessee do not agree on such Independent Appraiser on or
before fifteen (15) Business Days following the end of the ROFR Asset Election
Period, then Lessee and Lessor will comply with the following procedure to
determine the Independent Appraiser and the Non-Cash Consideration Value as of
the date of the ROFR Asset Offer:
 
(ii)           On or before twenty (20) Business Days following the end of ROFR
Asset Election Period, each of Lessee and Lessor will submit to each other in
writing a list of three proposed Independent Appraisers.  If either Lessor or
Lessee fails to timely provide such list to the other, then the Independent
Appraiser will be decided by the other from its list of proposed Independent
Appraisers.
 
(iii)           If the name of exactly one proposed Independent Appraiser
appears on both the list submitted by Lessor and the list submitted by Lessee,
then such Independent Appraiser will be the Independent Appraiser.  If the name
of more than one Independent Appraiser appears on both the list submitted by
Lessor and the list submitted by Lessee, then the proposed Independent Appraiser
who appears on both such lists and whose surname is first in an alphabetical
list of the proposed Independent Appraisers who appear on both such lists will
be the Independent Appraiser.  If the name of no proposed Independent Appraiser
appears on both the list submitted by Lessor and the list submitted by Lessee,
then one proposed Independent Appraiser will be drawn by lot from the six
proposed Independent Appraisers by a representative of Lessee in the presence of
a representative of Lessor, and the name so drawn will be the Independent
Appraiser.  Such drawing will occur twenty-five (25) Business Days following the
ROFR Asset Election Period.
 
(iv)           The Independent Appraiser, as selected by the process described
in this Section, will, within forty (40) Business Days following the end of the
ROFR Asset Election Period, (i) determine the Non-Cash Consideration Value as of
the date of the Third Party Asset Offer; and (ii) notify in writing Lessor and
Lessee of such determination.
 
 
 
80

--------------------------------------------------------------------------------

 
 
(v)           The conclusions of the Independent Appraiser as to the Non-Cash
Consideration Value as of the date of the Third Party Asset Offer will be
binding on each of Lessor and Lessee.  The fees and expenses of the Independent
Appraiser (and any appraisers engaged by it) will be paid one-half by each of
Lessor and Lessee.
 
(vi)           Once the Non-Cash Consideration Value as of the date of the Third
Party Asset Offer is determined pursuant to the procedures above and such
determination is made known in writing to Lessee, then Lessee will have a right
to do any of the following:  (A) rescind the ROFR Asset Acceptance Notice (in
which event Lessor may proceed under Section 25.3(e) as if the ROFR Asset
Acceptance Notice has not been given except that the 150 day period referred to
in Section 25.3(e) shall commence as of the date that Lessee elects to rescind
the ROFR Asset Acceptance Notice), (B) not rescind the ROFR Asset Acceptance
Notice but elect to not pay the Non-Cash Consideration to Lessor and instead pay
the Non-Cash Consideration Value to Lessor, or (C) not rescind ROFR Asset
Acceptance Notice and pay the Non-Cash Consideration (in addition to the cash
consideration as specified in the Third Party Asset Offer) to Lessor.  Such
election shall be made within ten (10) Business Days after the date the
Independent Appraiser advises Lessee and Lessor in writing of the Non-Cash
Consideration Value, and if not timely made, Lessee shall be a deemed to have
made an election under subsection (A) above.
 
25.4       Right of First Refusal With Respect to a Lessor Lease Transaction.
 
(a)         Limitations on Lessor Lease Transactions.  Lessor covenants and
agrees that (i) Lessor shall not enter into (A) a Lessor Lease Transaction
having a lease term which includes all or any portion of the Lease Term, or (B)
at any time during the ROFR Lease Period, any Lessor Lease Transaction with
respect to less than all of the Leased Property, (ii) any Lessor Lease
Transaction with respect to all of the Leased Property during the Lease Term
with a lease term which will begin after the end of the Lease Term shall be
subject this Section 25.4, and (iii) any Lessor Lease Transaction during the
ROFR Lease Period with respect to all of the Leased Property shall be subject to
this Section 25.4.
 
(b)        Lease Transactions Subject to ROFR.  If at any time or from
time-to-time (i) either (A) during the Lease Term Lessor desires to enter into a
Lessor Lease Transaction with a lease term which will begin after the end of the
Lease Term, or (B) during the ROFR Lease Period Lessor desires to enter into a
Lessor Lease Transaction, in the case of either such subsections (A) or (B) with
respect to all or any portion of the Leased Property (the portion of the Leased
Property (which may be all of the Leased Property) that Lessor desires to lease
is referred to as the “Applicable Leased Assets”) to a Person that is not an
Affiliate of Lessor and Lessor has received a Third Party Lease Offer with
respect thereto, and (ii) the Lease was or is not terminated by Lessor pursuant
to Section 23.2(a)(i) as a result of a Level 1 Lessee Default, and (iii) an
Ultra Entity Person was or is the Lessee under this Lease as of the end of the
Lease Term, then (I) Lessor may consummate such Lessor Lease Transaction of the
Applicable Leased Assets only if Lessor complies with the terms and conditions
of this Section 25.4, and (II) Lessor may not enter into a Lessor Lease
Transaction within two (2) years after the end of the Term without complying
with this Section 25.4.  In addition, Lessor shall not enter into a Lessor Lease
Transaction which would be subject to this Section 25.4 except for all cash
consideration.  For the avoidance of doubt, if (X) this Lease is terminated by
Lessor pursuant to Section 23.2(a)(i) as a result of a Level 1 Lessee Default,
or (Y) as of the end of the Lease Term an Ultra Entity Person was not or is not
the Lessee under this Lease, the provisions of this Section 25.4 shall not apply
and Lessor may consummate a Lessor Lease Transaction without complying with the
terms and conditions of this Section 25.4.  This restriction on Lessor Lease
Transactions and Lessee’s right of first refusal rights under this Section 25.4
are absolute, appurtenant, shall run with the land with respect to the Leased
Property and this Lease, and survive termination of this Lease for the ROFR
Lease Period.
 
(c)        ROFR Lease Notice.  If Lessor desires to accept a Third Party Lease
Offer (or if the Third Party Lease Offer is a binding contract that Lessor
desires to execute), then Lessor shall provide written
 
 
81

--------------------------------------------------------------------------------

 
 
notice to Lessee of the Third Party Lease Offer (a “ROFR Lease Notice”).  The
ROFR Lease Notice will include the following information:
 
(i)           a description of the Applicable Leased Assets;
 
(ii)           a copy of the Third Party Lease Offer and any related documents
(such as an agreed upon form of lease); and
 
(iii)           a package containing any information about the Leased Property
that Lessor has provided to the proposed lessee, licensee or sublessee; and
 
(iv)           an identification of the principals associated with the proposed
lessee, licensee or sublessee under such Third Party Lease Offer and information
as to the business, character, reputation and financial capacity of the proposed
lessee, licensee or sublessee and the principals associated therewith to carry
out the terms of the Third Party Lease Offer.
 
(d)           ROFR Lease Offer.  The delivery of the ROFR Lease Notice
constitutes an offer (a “ROFR Lease Offer”) by Lessor to lease the Applicable
Lease to Lessee in accordance with the terms set forth in this Section 25.4.
 
(e)           Lessee ROFR Election.  Lessee will have a period of fifteen (15)
Business Days from the date of its receipt of the ROFR Lease Offer (this
15-Business Day period is the “ROFR Lease Election Period”) to elect to enter
into the Lessor Lease Transaction pursuant to the same terms the proposed lessee
would lease the Applicable Lease Assets under the Third Party Lease Offer (and,
to the extent that the Applicable Lease Offer provides for any Non-Cash
Consideration, Lessor and Lessee shall apply the same procedures to determine
the Non-Cash Consideration Value a is set forth in Section 25.3).  If Lessee
desires to lease the Applicable Lease Assets pursuant to such terms, then prior
to the end of the ROFR Lease Election Period, Lessee must deliver a written
notice of acceptance (the “ROFR Lease Acceptance Notice”) to Lessor.  If Lessee
rejects the Third Party Lease Offer or does not timely accept such offer, then
Lessor may proceed to close on the Third Party Lease Offer with the proposed
lessee, licensee or sublessee in accordance with the substantially unmodified
terms of the Third Party Lease Offer, provided that if such Lessor Lease
Transaction does not occur within one hundred fifty (150) days after the date of
delivery of the ROFR Asset Acceptance Notice or if the terms of such Lessor
Lease Transaction are modified pursuant to a Material Amendment, then Lessee
shall again have the opportunity to be the lessee, licensee or sublessee under
such Lessor Lease Transaction, meaning that Lessor must send Lessee a new ROFR
Lease Notice and comply again with this Section 25.4.  Any Lessor Lease
Transaction in violation of this Section 25.4 shall be void ab initio.  This
restriction on Lessor Lease Transactions is absolute, appurtenant, and shall run
with the land with respect to the Leased Property.
 
(f)           Closing.  A Lessor Lease Transaction of the Applicable Lease
Assets by Lessee under this Section (i) will be evidenced by a lease in the form
included in and which is a part of the ROFR Lease Notice, but if no such lease
form is included in and a part of such ROFR Lease Notice, then in substantially
the form of this Lease, revised as necessary or appropriate to conform to the
terms of ROFR Lease Notice, and (ii) such lease and any other documents required
thereby shall be executed by Lessor and Lessee within thirty (30) days after the
date of delivery of the ROFR Lease Acceptance Notice.  Notwithstanding the
foregoing, Lessor and Lessee agree that no lessee guarantor, lessee guaranty or
Resources Guaranty, or lessor guarantor or lessor guaranty shall be required
unless as and to the extent required by the ROFR Lease Notice.
 
25.5          Burdensome Buyout.
 
(a)           Burdensome Buyout Notice.  At any time and from time-to-time, upon
the occurrence and during the continuance of a Burdensome Event, Lessee shall
have the option, but not the obligation, to
 
 
 
82

--------------------------------------------------------------------------------

 
 
provide written notice (the “Burdensome Buyout Notice”) to Lessor proposing a
termination of this Lease and offering to purchase all of the Leased Property as
provided in this Section 25.5 for the purchase price as specified by Lessee in
such Burdensome Buyout Notice.
 
(b)           Burdensome Buyout Response Notice.  If Lessee delivers its
Burdensome Buyout Notice to Lessor, then Lessor shall have a period of no more
than fifteen (15) days in which to either notify Lessee in writing of Lessor’s
acceptance or rejection of Lessee’s Burdensome Buyout Notice (“Burdensome Buyout
Response Notice”).  Lessor’s failure to provide its Burdensome Buyout Response
Notice within such fifteen (15) day period shall be deemed a rejection of
Lessee’s Burdensome Buyout Notice and the Lease shall continue in effect.
 
(c)           Termination of Lease.  If Lessor accepts the Burdensome Buyout
Notice, (i) this Lease shall terminate on a date no later than sixty (60) days
after the Burdensome Buyout Response Notice specified in the Burdensome Buyout
Notice and this Lease shall terminate on such date (the “Burdensome Buyout Lease
Termination Date”), (ii) except as provided in Sections 25.2, 25.3 and 25.4, and
the other terms and provisions of this Lease which survive termination, neither
Lessor nor Lessee shall have any rights or obligations under this Lease arising
from and after the Burdensome Buyout Lease Termination Date, (iii) no further
Base Rent or Additional Rent shall accrue with respect to the period after the
Burdensome Buyout Lease Termination Date, (iv) Lessee shall have no obligation
to take any Corrective Action with respect to the circumstances giving rise to
the Burdensome Event, (v) neither Lessor nor any other Lessor Indemnified Party
shall have any claim against Lessee with respect to any Corrective Action with
respect to the circumstances giving rise to the Burdensome Event, or Losses
arising from termination of this Lease or Lessee’s purchase of the Leased
Property pursuant to this Section 25.5, (vi) all Lessee Guarantors shall be
released of liability and obligations under their Lessee Guarantees, Ultra
Resources shall be released of liability and obligations under the Resources
Guaranty and all Lessor Guarantors shall be released of liability and
obligations under their Lessor Guarantees with respect to (x) as to Lessee
Guarantors and Ultra Resources only, matters for which Lessee is released in
subsections (iv) and (v), preceding, and (y) matters arising or accruing from
and after the Burdensome Buyout Lease Termination Date, it being understood and
agreed, however, that Lessee Guarantors, Ultra Resources and Lessor Guarantors
shall remain liable with respect to matters or claims arising or accruing prior
to the Burdensome Buyout Lease Termination Date except those matters described
in subsections (iv) and (v), preceding, and (vii) if the circumstances giving
rise to such Burdensome Event include a casualty or a Taking, then the Casualty
Proceeds or the Taking Proceeds, as applicable, shall be paid to Lessee.
 
(d)           Closing of Purchase Offer.  If Lessor accepts the Burdensome
Buyout Notice, on the Burdensome Buyout Lease Termination Date (i) Lessee shall
pay to Lessor the purchase price specified by Lessee in the Burdensome Buyout
Notice or such other purchase price as Lessor and Lessee mutually agree, (ii)
Lessor shall convey the Leased Property to Lessee or its designee on an AS IS
WHERE IS basis, without any express or implied warranties from Lessor other than
special warranties of title, provided, however, that such conveyance shall in
any event be made by Lessor to Lessee or its designee free and clear of (A) all
Permitted Lessor Liens, (B) any other Liens placed on the Leased Property by,
through or under Lessor, and (C) any Other Recorded Documents executed by,
through or under Lessor in violation of this Lease, and (iii) Lessor will
deliver to Lessee or its designee such conveyance documents, each in form and
substance reasonably satisfactory to Lessee, as Lessee may reasonably request,
to transfer the ownership of the Leased Property to Lessee free and clear of the
Liens and other items described in subsections (A)-(C) above.
 
(e)           Continuation of Lease if Lessor Rejects Lessee’s Burdensome Buyout
Notice.  If Lessor rejects or is deemed to have rejected Lessee’s Burdensome
Buyout Notice, such Burdensome Buyout Notice with respect to termination of the
Lease and Lessee’s offer to purchase the Leased Property shall be deemed to be
automatically rescinded and this Lease shall remain in full force and effect in
accordance with its terms.
 
 
 
83

--------------------------------------------------------------------------------

 
 
(f)           No Waiver.  Upon each occurrence of a Burdensome Event, Lessee
shall be entitled to give its Burdensome Buyout Notice with respect to such
Burdensome Event, even if Lessee previously elected not to give such notice with
respect to the occurrence of a prior Burdensome Buyout and even if Lessee’s
prior Burdensome Buyout Notice(s) were rejected by Lessor hereunder.
 
25.6          Application of Certain Right of First Refusal Rights to a
Foreclosure Sale.  Notwithstanding anything to the contrary herein, Lessee’s
right of first refusal rights under Section 25.3 hereof shall not be applicable
to a Transfer of the Leased Property made pursuant to a foreclosure or deed in
lieu of foreclosure with respect to a Permitted Lessor Lien.  For the avoidance
of doubt, Lessee’s rights under both Section 25.3 and 25.4 shall survive any
foreclosure sale or deed in lieu of foreclosure or similar conveyance with
respect to the Leased Property and this Lease.
 
ARTICLE XXVI.
MISCELLANEOUS PROVISIONS
 
26.1          Memorandum/Notice of Lease.  Simultaneously with the execution of
this Lease, Lessor and Lessee shall execute and deliver the Memo of Lease and
cause it to be recorded in the Official Public Records.  Upon termination of
this Lease, upon the request of either party, the other party will execute an
instrument in recordable form indicating that this Lease has been
terminated.  No mortgages, deeds of trust, fixture filings, UCC financing
statements or other Lien filings will be recorded by Lessor or any Lessor Lender
in the Official Public Records or in personal property UCC records naming Lessee
as a debtor with respect to any of the Leased Property.
 
26.2          Force Majeure.  If either party shall be delayed or hindered in,
or prevented from, the performance of any act required under this Lease by
reason of strikes, lockouts, labor troubles, riots, insurrection, war or other
reasons of a like nature beyond the reasonable control of the party delayed in
performing work or doing acts required under the terms of this Lease (any such
delay, hindrance or prevention being referred to as “Force Majeure”), then
performance of such act shall be excused for the period of delay, and the period
of the performance of any such act shall be extended for a period equivalent to
the period of such delay unless otherwise specifically provided to the contrary
in this Lease.  The provisions of this Section shall not apply to delays in the
payment of amounts due and owing by Lessee or Lessor hereunder or resulting from
the inability of a party to obtain financing or to satisfy its obligations under
this Lease because of a lack of funds.
 
26.3          Consequential Damages.  Notwithstanding anything in this Lease to
the contrary, in no event shall Lessor or Lessee be liable or responsible for
(a) consequential, punitive, special or indirect damages, or loss of profits, or
(b) except to the extent not excluded from “Losses” in the definition of such
term in this Lease, diminution in value under this Lease, and including with
respect to both subsections (a) and (b), any holding over by Lessee under
Section 26.4 of this Lease.
 
26.4          Holding Over.  Except for continuations of Lessee’s occupancy
after the Lease Term pending determination of rent for a Renewal Term as
provided in Section 25.1(e), if Lessee remains in possession of any Leased
Property after the expiration of the Term without having timely executed its
right, if any, to extend the Term, such continuing possession shall create a
month to month tenancy on the terms of this Lease except that the monthly Base
Rental shall be 125% of the Base Rent applicable as of the end of the Term, and
such tenancy may be terminated at the end of any month thereafter by either
party giving at least sixty (60) days’ notice to the other party.
 
26.5          Quiet Enjoyment.  Lessor agrees that so long as this Lease is in
effect, Lessee shall and may peaceably and quietly have, hold and enjoy the
Leased Property and all rights of Lessee hereunder during the Term without any
manner of hindrance or molestation from Lessor, Lessor Lender, or anyone
claiming by, through or under Lessor or Lessor Lender.
 
 
 
84

--------------------------------------------------------------------------------

 
 
26.6          Cost and Expense.  Wherever it is provided in this Lease that an
act is to be undertaken by any Person, such act shall be done by such Person or
caused to be done by such Person at no cost or expense to the other party, other
than any de minimus cost or expense, unless a contrary intent is expressed.
 
26.7          Access; Reporting.
 
(a)           Access and Inspection Rights.  Lessor and Lessor Lender (or the
Agent for such Lessor Lender if requested in writing by Lessor) may, at their
sole cost and expense, inspect the Leased Property during normal business hours
at such locations where the same is located or kept in Lessee’s ordinary course
of business, after not less than five (5) Business Days prior notice to Lessee;
provided, however, neither Lessor, any Lessor Lender nor any Agent for any
Lessor Lender shall have any right to inspect any of the Leased Property without
a representative of Lessee being present and Lessor and Lessor Lender (or its
Agent, if applicable) shall abide by Lessee’s reasonable rules and regulations
(including those governing matters of health and safety) when making such
inspections; provided, further, that, unless (i) Lessee’s interest under this
Lease has been assigned to a Person that is not a Permitted Lessee Transferee or
(ii) a Level 1 Lessee Default has occurred and is continuing, and excluding
inspections made with respect to restorations following a casualty or
condemnation as such inspections are permitted by and pursuant to Article XV or
Article XVI, Lessor Lender (or the Agent for such Lessor Lender if requested in
writing by Lessor) may inspect the Leased Property no more frequently than once
per calendar year and Lessor may inspect the Leased Property no more frequently
than twice per calendar year.  Lessee shall use commercially reasonable efforts
to cause its representative to be present for Lessor’s inspection when notice is
given as required by this subsection (a).  In the event Lessee is unable to
provide a representative of Lessee to be present for a Lessor or Lessor Lender
inspection at any time during a thirty (30) consecutive day period, Lessee shall
pay to Lessor a $10,000 penalty.  Under no circumstances shall Lessor permit its
inspection or any inspection by Lessor Lender (or the Agent for such Lessor
Lender if requested in writing by Lessor) to interfere with Lessee’s ordinary
operation of the Leased Property or with Lessee’s business.  Under no
circumstances may Lessor or Lessor Lender permit any Disqualified Persons to
inspect the Leased Property; provided, however, that if Lessee has not elected
to renew this Lease beyond the Current Lease Term End, then commencing the last
day on which the Renewal Option may be exercised, Lessor may allow a potential
purchaser or replacement lessee of all or any part of the Leased Property
(including a Disqualified Person) to accompany it in an inspection conducted
under this Section, provided that any such Person shall execute a
confidentiality agreement containing the restrictions on disclosure herein set
forth prior to any such inspection.  Lessor acknowledges and stipulates that
Lessee may suffer irreparable harm in the event of a breach of the provisions of
this Section 26.7(a) for which Lessee has no adequate remedy at law.  Therefore,
in addition to all other remedies available pursuant to the terms of this Lease
or at law, Lessee shall have the right to obtain immediate injunctive or other
equitable relief upon a breach of this Section 26.7(a).
 
(b)           Lessee Reporting Obligations.  Lessee shall:
 
(i)           furnish, not later than 60 days after the end of each calendar
month during the Term, a report stating the Actual Daily Product Volume for such
prior month;
 
(ii)           use its commercially reasonable efforts to provide to Lessor the
financial statements and Audit Report provided for in paragraphs (iii), (iv) and
(v) of this Section prior to the date such financial statements must be filed by
Lessor or Lessor Guarantor with the Securities and Exchange Commission, and will
provide Lessor its best estimate of the dates on which Lessee Guarantor plans to
file its Forms 10-K and Forms 10-Q with the Securities and Exchange Commission
at least five days prior to any such filing date;
 
(iii)           not later than the date on which a large accelerated filer (as
defined in the rules of the Securities and Exchange Commission) with a fiscal
year ending on December 31 is required to file its Form 10-K with the Securities
and Exchange Commission, including any extension permitted by Rule 12b-25 of the
Exchange Act, cause Lessee Guarantor (or, if there is no Lessee Guarantor, then
Lessee) to furnish
 
 
 
85

--------------------------------------------------------------------------------

 
 
to Lessor such Person’s audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such its most recently completed fiscal year, as well as related
footnotes;
 
(iv)           not later than the date on which a large accelerated filer with a
fiscal year ending December 31 is required to file its Form 10-Q with the
Securities and Exchange Commission, including any extension permitted by Rule
12b-25 of the Exchange Act, cause Lessee Guarantor (or, if there is no Lessee
Guarantor, then Lessee) to furnish to Lessor such Person’s unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for its most recently completed
fiscal quarter, as well as related footnote
 
(v)           If Lessor has advised Lessee in writing that Lessor or Lessor
Guarantor is required to file an Auditor’s Report with respect to Lessee
Guarantor’s (or Lessee’s) financial information delivered under Section
26.7(b)(iii), in filings to be made by Lessor or Lessor Guarantor with the
Securities and Exchange Commission, then Lessee or Lessee Guarantor shall use
commercially reasonable efforts to cause its auditor to provide the Auditor’s
Report at the sole cost and expense of Lessor and Lessor Guarantor (which costs
and expenses will be reimbursed by Lessor and Lessor Guarantor within 30 days of
receiving an invoice for such costs and expenses from Lessee or Lessee
Guarantor); and
 
(vi)           provide prompt written notice to Lessor of any failure by Lessee
or Lessee Guarantor to pay any installment of principal or interest under its
Material Debt when due if such failure is not cured or waived within the
applicable grace period with respect to such Material Debt.
 
(c)           Financial statements, reports and other information required or
permitted to be furnished by Lessee or Lessee Guarantor pursuant to this Lease,
including the financial statements and other information furnished pursuant to
this Section 26.7(b)(iii) and (iv), may be submitted by Lessee or Lessee
Guarantor by email addressed to Lessor.  In the event that any information or
documents furnished by Lessee or Lessee Guarantor pursuant to this Lease is
publicly available on the Securities and Exchange Commission EDGAR database (or
any successor database), such documents or information shall be deemed to have
been delivered to Lessor by Lessee on the date on which Lessee or Lessee
Guarantor files such financial statements or other information with the
Securities and Exchange Commission and provides notice to Lessor of such filing,
which notice may be given by email. In addition, Lessor agrees that if the
issuer of the financial statements required to be delivered by paragraphs (iii)
and (iv) of this Section is not a large accelerated filer, or has a fiscal year
other than December 31st, the Lessor and Lessor Guarantor will cooperate in good
faith with the Lessee, including making appropriate request of the staff of the
Securities and Exchange Commission, to permit the issuer required to provide
such financial statements to do so on a schedule proposed by such issuer and
reasonably acceptable to the Lessee, provided that such schedule is approved by
the staff of the Securities and Exchange Commission.
 
(d)           Periodic Discussions.  In addition to the reports and statements
to be delivered by Lessee pursuant to Section 26.7(b), Lessor and Lessee agree,
within fifteen (15) Business Days after the end of each calendar quarter during
the Term, to convene a conference call with at least one Responsible Officer of
each party to discuss the operations and financial performance of the Liquids
Gathering System, the reports and statements delivered by Lessee pursuant to
Section 26.7(b) and other relevant information regarding the Leased Property,
provided, however, that the Responsible Officers of Lessee may delegate
participation in such calls to other representatives of Lessee who are
appropriate to participate in discussions of the operation and performance of
the Liquids Gathering System.
 
26.8          Accord and Satisfaction.
 
(a)           Lessor.  Acceptance by Lessor of any partial payment of any amount
payable by Lessee hereunder shall not constitute an accord and satisfaction by
Lessor of any of Lessee’s obligations hereunder and Lessor shall be entitled to
collect from Lessee the balance of any amount remaining due.
 
 
 
 
86

--------------------------------------------------------------------------------

 
 
(b)           Lessee.  Acceptance by Lessee of any partial payment of any amount
due from Lessor hereunder shall not constitute an accord and satisfaction by
Lessee of any of Lessor’s obligations hereunder and Lessee shall be entitled to
collect from Lessor the balance of any amount remaining due
 
26.9         Prevailing Party.  If any action at law is necessary to enforce or
interpret the terms of this Lease, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs of the proceeding up to and including all
trial and appellate levels in addition to any other relief to which it may be
entitled.  If any action in equity is necessary to enforce or interpret the
terms of this Lease, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs up to and including all trial and appellate levels in
addition to any other relief to which it may be entitled.  For purposes of this
Section, a party will be considered to be the “prevailing party” if (a) such
party initiated the litigation and substantially obtained the relief which it
sought (whether by judgment, voluntary agreement or action of the other party,
trial, or alternative dispute resolution process), (b) such party did not
initiate the litigation and either (i) received a judgment in its favor, or
(ii) did not receive judgment in its favor, but the party receiving the judgment
did not substantially obtain the relief which it sought, or (c) the other party
to the litigation withdrew its claim or action without having substantially
received the relief which it was seeking.
 
26.10       Confidentiality.
 
(a)           General Confidentiality Provisions.  Lessor shall, and shall cause
any Person receiving Proprietary Information or other Confidential Information
directly or indirectly from Lessor, to hold all Proprietary Information and
other Confidential Information in strict confidence.  Subject to subsection (b),
below, (i) Lessor may disclose Proprietary Information and other Confidential
Information only to the Lessor Parent, Lessor Lenders and prospective Lessor
Lenders, holders of Lessor Equity Interests and prospective holders of Lessor
Equity Interests, and any prospective purchaser of the Leased Property and, on a
need to know basis, to their respective Affiliates, directors, officers,
employees, accountants, legal counsel and other advisors who are involved in the
administration, analysis and accounting for this Lease, and (ii) in the event
Lessee is no longer the operator of the Leased Property, Lessor may disclose to
a successor operator of the Liquids Gathering System and its advisors and
consultants the Records and such other portions of the Proprietary Information
and other Confidential Information as are necessary or prudent to permit them to
safely and effectively manage and operate the Leased Property, provided that in
the case of both subsections (i) and (ii), Lessor shall be responsible for the
compliance by each such Person to whom disclosure is made with the
confidentiality provisions of this Section 26.10 (including the acknowledgments
and stipulations under subsection (c) of this Section), and Lessor shall remain
liable for any breach of the provisions of this Section by any such
Person.  Notwithstanding the foregoing, Lessor shall not be responsible for any
failure by Ross Avenue Investments, LLC, the limited partner of Pinedale
Corridor, LP, to comply with the confidentiality requirements of this Section
26.10(a) so long as Ross Avenue Investments, LLC, is in full compliance with
Exhibit D to the Equity Investor Agreement dated of even date with this
Lease.  Neither Lessor nor any Person to whom disclosure is made pursuant to
this subsection (a) may disclose Proprietary Information or other Confidential
Information to any other Person or entity except  (A) to the extent required by
any regulatory authority, (B) to the extent required by applicable laws or
regulations or by subpoena or similar legal process, in each case after adequate
notice to Lessee in order to allow Lessee to seek a protective order or other
protection therefor, (C) with the prior written consent of Lessee, (D) to the
extent such information becomes publicly available other than as a result of a
breach of this Section, or (E) to the extent disclosure of such Proprietary
Information or other Confidential Information by CorEnergy Infrastructure Trust,
Inc. (or any successor Lessor Parent) is necessary or appropriate pursuant to
the provisions of the federal securities laws or the rules or regulations
promulgated thereunder.  For the avoidance of doubt, nothing contained in this
Section 26.10 shall limit the ability of Lessee or any of its Affiliates to
disclose Proprietary Information or other Confidential Information.
 
(b)           Special Restrictions Regarding Proprietary
Information.  Notwithstanding anything to the contrary set forth in this Section
26.10 or elsewhere in this Lease, no Proprietary Information may, under any
 
 
87

--------------------------------------------------------------------------------

 
 
circumstance at any time during this Lease or following its termination, be (i)
disclosed to any Person who, at the time of such disclosure, is a Disqualified
Person, or (ii) disclosed in any document, agreement or exhibit filed pursuant
to the federal securities laws or any rules or regulations promulgated
thereunder.
 
(c)         Survival, Specific Performance and Equitable Remedies.  The
obligations under this Section 26.10 of Lessor, and of all Persons to whom
Confidential Information or Proprietary Information is disclosed, shall survive
the expiration and termination of this Lease.  Lessor acknowledges and
stipulates (and all Persons to whom Confidential Information or Proprietary
Information is disclosed shall be deemed to acknowledge and stipulate) that
Lessee may suffer irreparable harm in the event of a breach of the provisions of
this Section 26.10 by Lessee, or by a disclosure of Confidential Information or
Proprietary Information by any other Person to whom Confidential Information or
Proprietary Information is disclosed hereunder, in each case for which Lessee
has no adequate remedy at law.  Therefore, in addition to all other remedies
available pursuant to the terms of this Lease or at law, Lessee shall have the
right to obtain immediate injunctive or other equitable relief upon a breach of
this Section 26.10 by Lessor or any other Person to whom Confidential
Information or Proprietary Information is disclosed.
 
26.11    Consent of Lessor and Lessee.  Unless specified otherwise herein and
except for consents or approvals for which a specific standard is expressly set
forth herein (such as “not unreasonably withheld”, “sole discretion”, etc.) and
specific provisions which describe the issues which may be considered when
making or withholding approval (Permitted Lessee Transferee, etc.), Lessor’s
consent to any request of Lessee shall not be unreasonably withheld,
conditioned, or delayed and Lessee’s consent to any request of Lessor shall not
be unreasonably withheld, conditioned, or delayed
 
26.12    Permitted Lessee Contest.  Lessee shall not be required to pay any
cost, expense or charge or perform any obligation so long as Lessee contests in
good faith and at its own expense the amount or validity thereof by appropriate
proceedings which shall operate to prevent the collection thereof or realization
thereon and the sale, foreclosure or forfeiture of the Leased Property or any
part thereof to satisfy the same, and Lessee shall have furnished any security
as may be required in the applicable proceeding, and, pending any such
proceedings, Lessor shall not have the right to pay or perform the same.  In no
event shall the manner in which Lessee pursues any such contest exacerbate in
any material respect the risk to Lessor of civil or criminal liability, penalty
or sanction, in addition to such risks as may exist for the matters that are the
subject of such contest prior to such contest, and except for liabilities,
penalties or sanctions for which Lessee may, and in fact does, post a
bond.  Further, the manner in which Lessee pursues any such contest shall not
exacerbate in any material respect the risk to Lessor of defeasance of its
interest in the Leased Property in addition to the risk of such defeasance as
may exist for the matters that are the subject of such contest prior to such
contest and except for such risk which Lessee may, and in fact does, bond
around.  Lessee shall use commercially reasonable efforts to diligently
prosecute any such contest to a final conclusion, except that Lessee shall have
the right to attempt to settle or compromise such contest through negotiations
and to discontinue any such contest at any time.  Lessee shall promptly after
the final determination of such contest, fully pay any amounts determined to be
payable thereon and/or fully perform any obligations to be performed thereon,
together will all penalties, fines, interest, costs and expenses resulting from
such contest.  Upon Lessee’s request, Lessor shall prosecute such contest, if
required by Applicable Legal Requirements, at no cost or expense to Lessor other
than de minimus cost or expense.  Upon reasonable request of Lessor at any time
or from time-to-time, Lessee shall provide a written report to Lessor regarding
the status of any such contests.
 
26.13    Waiver.  Failure of either party to complain of any act or omission by
the other party, no matter how long the same may continue, shall not be deemed
to be a waiver by the party of any of its rights hereunder.  No waiver by either
party at any time, whether express or implied, of any breach of any provision of
this Lease shall be deemed a waiver of a breach of any other provision of this
Lease or a consent to any subsequent breach of the same or any other
provision.  All rights and remedies which either party may have under this Lease
or by law upon a breach hereunder shall be distinct, separate and cumulative and
shall not
 
 
88

--------------------------------------------------------------------------------

 
 
be deemed inconsistent with each other.  Except as and to the extent this Lease
provides that certain rights or remedies are limited or exclusive, no right or
remedy, whether exercised by a party or not, shall be deemed to be in exclusion
of any other right or remedy and any two (2) or more or all of such rights and
remedies may be exercised at the same time, but without duplication of recovery
for any such matter.
 
26.14    Interpretation.  If any provision of this Lease or the application of
any provision to any Person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Lease or the application of such provision to any other Person
or circumstance, all of which other provisions shall remain in full force and
effect.  It is the intention of the parties that if any provision of this Lease
is capable of two constructions, one of which would render the provision void
and the other of which would render the provision valid, the provision shall
have the meaning which renders it valid.  This Lease shall be interpreted and
enforced without the aid of any canon, custom or rule of law requiring or
suggesting construction against the party drafting or causing the drafting of
the provision in question.
 
26.15    No Derivative Liability.  Notwithstanding anything set forth in this
Lease or otherwise, no direct or indirect (through tiered ownership or
otherwise) advisor, trustee, director, officer, employee, beneficiary,
shareholder, participant, partner, member, owner, investor, representative or
agent of a party or its applicable Affiliates shall have any personal liability,
directly or indirectly, under or in connection with this Lease, the Lessee
Guaranty, the Resources Guaranty or the Lessor Guaranty or any amendment or
amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and the other party and its successors and assigns and, without
limitation, all other persons and entities, shall look solely to the assets of
such party or its applicable Affiliates for the payment of any claim or for any
performance, and each other party, on behalf of itself and its successors and
assigns, hereby waive any and all such personal liability.  Nothing in this
Section 26.15 is intended or shall be deemed to impair or limit the liability of
any Person under any Lessor Guaranty, any Lessee Guaranty, the Resources
Guaranty or any Guaranty Agreement executed and delivered in connection with the
Purchase Agreement or the liability of any Equity Investor or Lessor Parent
under the Equity Investor Agreement.
 
26.16       Successors and Assigns.  The words “Lessor” and “Lessee” and the
pronouns referring thereto, as used in this Lease, shall mean where the context
requires or admits, the Persons named herein as Lessor and as Lessee
respectively, and (subject to the provisions hereof prohibiting certain
Transfer, leases, subleases, assignments and Liens) their respective successors
and assigns, irrespective of whether singular or plural, masculine, feminine or
neuter.  The agreements and conditions to be performed by Lessor shall be
binding upon Lessor and its successors and assigns and shall inure to the
benefit of Lessee and its successors and assigns, and the agreements and
conditions to be performed by Lessee shall be binding upon Lessee and its
successors and assigns and shall inure to the benefit of Lessor and its
successors and assigns.
 
26.17       No Offer; Entire Agreement.  This Lease is transmitted for
examination only and does not constitute an offer to lease and shall become
effective only upon execution and unconditional delivery by Lessor and Lessee
and delivery of the Lessor Guaranty, the Lessee Guaranty and the Resources
Guaranty required hereby.  This instrument, the Purchase Agreement, the SNDA and
the Equity Investor Agreement contain the entire and only agreement between the
parties, and no oral statements or representations or prior written matter not
contained in this Lease or any such other documents shall have any force or
effect.  This Lease shall not be modified in any way except by a writing
subscribed by both parties.
 
26.18       Headings.  The headings for the various articles and sections of
this Lease are used only as a matter of convenience for reference and are not to
be considered a part of this Lease or used in determining the intent of the
parties to this Lease.
 
26.19       Counterparts.  This Lease may be executed in one or more
counterparts, any one or all of which shall constitute one and the same
instrument.
 
 
89

--------------------------------------------------------------------------------

 
 
26.20       Governing Law; Venue; Service of Process; Waiver of Jury Trial.
 
(a)           THIS LEASE AND ANY DISPUTES, CLAIMS OR CONTROVERSY ARISING OUT OF
OR RELATING TO THIS LEASE (WHETHER SOUNDING IN CONTRACT OR TORT LAW) SHALL BE
GOVERNED BY THE LAW OF THE STATE OF WYOMING WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.
 
(b)           EACH OF LESSOR AND LESSEE IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY WYOMING
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
STATE OF WYOMING AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE OR, TO THE EXTENT PERMUTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c)           EACH OF LESSOR AND LESSEE HEREBY IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, AT THE ADDRESS SPECIFIED IN Article XXIV HEREOF.
 
(d)           EACH OF LESSOR AND LESSEE HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LEASE, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LEASE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
26.21   Time of the Essence.  TIME IS OF THE ESSENCE AS TO ANY ACT TO BE
PERFORMED WITHIN A SPECIFIC TIME FRAME UNDER THIS LEASE.
 
26.22   Estoppel Certificates.
 
(a)           Lessee agrees upon not less than fifteen (15) days prior notice by
Lessor or any Lessor Lender to execute, acknowledge and deliver to Lessor or the
Lessor Lender a statement in writing by Lessee in substantially the form of
Exhibit D.  If Lessee is required to provide such certificate more than twice in
any twelve (12) month period, Lessor shall pay Lessee a processing fee of $500
for each additional certificate requested in such twelve (12) month period.
 
(b)           Lessor agrees upon not less than fifteen (15) days prior notice by
Lessee to execute, acknowledge and deliver to Lessee or to such party as Lessee
may designate a statement in writing by Lessor
 
 
90

--------------------------------------------------------------------------------

 
 
similar to the form of Exhibit D (with appropriate changes to reflect that it is
being signed by Lessor).  If Lessor shall be required to provide such
certificate more than twice in any twelve (12) month period, Lessee shall pay
Lessor a processing fee of $500 for each additional certificate requested in
such twelve (12) month period.
ARTICLE XXVII.
OTHER AGREEMENTS OF LESSOR
 
27.1     Special Purpose Entity; Lessor’s Governing Documents.  At all times
during the Term, Lessor covenants and agrees as follows:
 
(a)       SPE.  Lessor shall at all times be a Special Purpose Bankruptcy Remote
Entity.
 
(b)      Controlling Lease Rights.  (i) No Disqualified Person shall possess,
and Disqualified Persons shall not possess, Controlling Lease Rights, and (ii)
so long an Ultra Entity Person is the Lessee, no Person other than a Permitted
Controller of Lease Rights shall possess Controlling Lease Rights.
 
(c)      Notice of Transfer; Ownership by Disqualified Persons.
 
(i)           Notice shall be given to Lessee of any issuance by Lessor of any
Equity Investor Interests after the date of this Lease.  Such notice shall be
given not less than fifteen (15) Business Days prior to such issuance (ten (10)
Business Days in the case of issuance to a Lessor Equity Interest Owner) and
shall contain the information that is required for notices that are given
pursuant to Section 17.5(c)(ii).
 
(ii)           Disqualified Persons, in the aggregate, shall not have beneficial
ownership of twenty-five percent (25%) or more of the Lessor Equity Interests.
 
(d)      Compliance with Governing Documents.  Lessor and its Equity Investors
shall at all times comply with Lessor’s Governing Documents
 
(e)       Compliance of Governing Documents with Lease and Other
Requirements.  Lessor’s Governing Documents shall at all times contain the
provisions required by Part B of Schedule 27.1 (each a “Lessor Governing
Document Required Term” and collectively, the “Lessor Governing Document
Required Terms”).
 
(f)       Amendment of Governing Documents.  Lessor shall not permit any Lessor
Governing Document Required Term to be amended, supplemented, restated or
terminated without Lessee’s prior written consent.
 
(g)       Delivery of Governing Document Amendments.  Lessor shall deliver or
cause to be delivered to Lessee copies of any proposed amendments, terminations,
supplements or restatements of any of its Governing Documents at least ten (10)
Business Days prior to the execution thereof.
 
(h)       Equity Investor Agreement.  Each Lessor and each direct owner of a
Lessor Equity Interest shall at all times be a party to the Equity Investor
Agreement.
 
27.2     Additional Lessor Covenants.  At all times during the Term, Lessor
covenants and agrees as follows:
 
(a)       Compliance with Lessor Loan Document Criteria.  Lessor agrees that all
times (i) the Lessor Loan Documents shall include each Required Loan Document
Provision, and (ii) the Lessor Loan Documents shall not include any Prohibited
Loan Document Provision.  Lessor shall not enter into or permit
 
91

--------------------------------------------------------------------------------

 
 
any new Lessor Loan Document or any Lessor Loan Document Amendment (i) in
violation of this Section 27.2(a), or (ii) without Lessee’s consent if such
consent is required by subsection (d), below.
 
(b)           Notice of Lessor Loan Default.  Lessor shall promptly advise
Lessee in writing of any breach, default or failure of performance under any
Lessor Loan Document, and immediately provide Lessee a copy of any written
notice of default or intent to enforce remedies given by or on behalf of any
Lessor Lender with respect to any Lessor Indebtedness or under any Lessor Loan
Document.
 
(c)           Notice of New Loan Documents and Loan Amendments.  So long as an
Ultra Entity Person is the Lessee, Lessor shall deliver to Lessee not less than
ten (10) Business Days prior to execution of same, a copy of each proposed new
Lessor Loan Document and each proposed Lessor Loan Document Amendment, and
within five (5) Business Days following execution of same, a copy of each such
executed new Lessor Loan Document and Lessor Loan Document Amendment.
 
(d)           Lessee Consent to New Loan Documents and Loan Amendments.   So
long as an Ultra Entity Person is the Lessee, Lessee’s prior written consent
shall be required for any new Lessor Loan Document after the Effective Date and
for any Lessor Loan Document Amendment after the Effective Date if, as a result
of such new Lessor Loan Document or Lessor Loan Document Amendment, the
resulting Lessor Loan Documents either (i) fail to include any Required Loan
Document Provision, or (ii) include any Prohibited Loan Document
Provision.  Except as provided in the immediately preceding sentence, Lessee
consent is not required for any new Lessor Loan Document or Lessor Loan Document
Amendment after the Effective Date.
 
(e)           Quarterly Information Regarding Calculation of Maximum
Amount.  Within forty-five (45) days after the end of each calendar quarter and
within eighty (80) days after the end of each calendar year, Lessor shall
provide to Lessee a calculation of the Maximum Amount as of the end of such
calendar quarter, together reasonably detailed supporting information with
respect to such calculation.
 
(f)           Maintenance of Existence.  Lessor shall at all times (i) maintain
its existence in good standing under the laws of the State of its incorporation,
(ii) be qualified to do business in the State of Wyoming, and (iii) except to
the extent it is prohibited by this Lease from doing so without Lessee’s consent
and Lessee fails to give such consent, maintain and renew all of its respective
rights, powers, privileges and franchises except where the failure to do so a
material adverse effect on Lessor’s ability to perform its obligations under
this Lease or on Lessee’s ability to possess and operate the Leased Property in
accordance with the terms and conditions of this Lease.
 
(g)           Lessor Compliance with Law; Permitted Lessor Contests.  Subject to
Section 11.1 hereof, Lessor shall comply with all Applicable Legal Requirements
relating to Lessor except where (i) Lessee is contesting such Applicable Legal
Requirements in accordance with a Permitted Lessee Contest, (ii) such compliance
could reasonably be expected to impair in any material respect Lessee’s use or
operation of the Leased Property unless Lessee consents to such compliance,
which consent shall not be unreasonably withheld, delayed or conditioned, or
(iii) such failure to do so results from a Lessee Event of Default.  For
purposes hereof, “Permitted Lessor Contest” means (but subject to Section 11.1)
a Lessor contest of (A) an Applicable Legal Requirement, or (B) a Lien on
Lessor’s right, title or interest in this Lease, in either case in good faith
and at its own expense by appropriate proceedings which shall operate to prevent
the immediate application of such Applicable Legal Requirements or Lien and the
sale, foreclosure or forfeiture of the Leased Property or the Lessor’s interest
in this Lease or Lessee’s leasehold estate therein or hereunder or Lessee’s use
or operation of the Leased Property, or any part thereof, and Lessor shall have
furnished any security as may be required in the applicable proceeding and in
accordance with the remainder of this subsection (g).  In no event shall any
Permitted Lessor Contest be undertaken in violation of Article XI.  Further, in
no event shall the manner in which Lessor pursues any such contest exacerbate in
any material respect the risk to Lessee of civil or criminal liability, penalty
or sanction, in addition to such risks as may
 
 
 
92

--------------------------------------------------------------------------------

 
 
exist for the matters that are the subject of such contest prior to such
contest, and except for liabilities, penalties or sanctions for which Lessor
may, and in fact does, post a bond.  Further, the manner in which Lessor pursues
any such contest shall not exacerbate in any material respect the risk to Lessor
of defeasance of its interest in the Leased Property or impair its use or
operation thereof in addition to the risk of such defeasance or impairment as
may exist for the matters that are the subject of such contest prior to such
contest and except for such risk which Lessor may, and in fact does, bond
around.  Lessor shall use commercially reasonable efforts to diligently
prosecute any such contest to a final conclusion, except that Lessor shall have
the right to attempt to settle or compromise such contest through negotiations
and to discontinue any such contest at any time.  Lessor shall promptly after
the final determination of such contest, fully pay any amounts determined to be
payable thereon and/or fully perform any obligations to be performed thereon,
together will all penalties, fines, interest, costs and expenses resulting from
such contest.  Lessor shall prosecute any such Permitted Lessor Contest at no
cost or expense to Lessee other than de minimus costs and expenses.  Upon
reasonable request of Lessee at any time or from time-to-time, Lessor shall
provide a written report to Lessor regarding the status of any such contests.
 
(h)           Debtor Release Laws.  Lessor shall not voluntarily take any action
that shall, or cause any action to be taken that is intended to, submit Lessor,
as debtor, to any proceeding under any Applicable Legal Requirements involving
bankruptcy, insolvency, reorganization or other laws affecting the rights of
creditors generally.
 


 


[Remainder of Page Intentionally Blank
Signature Pages Follow]

 
93

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed as of the date first above written.
 
 
 

    LESSOR:               PINEDALE CORRIDOR, LP,       a Delaware limited
partnership          

 

  By: Pinedale GP, Inc.,       a Delaware corporation,       its sole general
partner          

 

  By: /s/ Richard C. Green       Richard C. Green, Chairman          

 
 
 

 

--------------------------------------------------------------------------------

 
 
 

    LESSEE:              
ULTRA WYOMING LGS, LLC,
     
a Delaware limited liability company
         

 
 

  By: /s/ Marshall D. Smith      
Marshall D. Smith, Senior Vice President
      and Chief Financial Officer  

 
